


Exhibit 10.20
CREDIT AND SECURITY AGREEMENT
dated as of December 26, 2013
by and among


ALBUQUERQUE HEIGHTS PROPERTY, LLC,
BLUE RIVER KANSAS CITY PROPERTY, LLC,
CAMERON MISSOURI PROPERTY, LLC,
COLONIAL NEW BRAUNFELS PROPERTY, LLC,
INDEPENDENCE MISSOURI PROPERTY, LLC,
MONUMENT LA GRANGE PROPERTY, LLC,
ROSSVILLE KANSAS PROPERTY, LLC,
SANDPIPER WICHITA PROPERTY, LLC,
TOWN AND COUNTRY BOERNE PROPERTY, LLC, and
HOSPITALITY LUBBOCK PROPERTY, LLC


each as Borrower and collectively as Borrowers
and
MIDCAP FINANCIAL, LLC,
as Agent and as a Lender
and
THE ADDITIONAL LENDERS
FROM TIME TO TIME PARTY HERETO
[csimage2.jpg]



--------------------------------------------------------------------------------




 
 
 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------

TABLE OF CONTENTS




Page





Article 1
- DEFINITIONS    1

Section 1.1
Certain Defined Terms    1

Section 1.2
Accounting Terms and Determinations    21

Section 1.3
Other Definitional and Interpretive Provisions    22

Section 1.4
Funding and Settlement Currency    22

Article 2
- LOANS    22

Section 2.1
Loan and Advances; Payments    22

Section 2.2
Interest; Interest Calculations and Certain Fees    23

Section 2.3
Notes    25

Section 2.4
Reserves and Escrows    25

Section 2.5
General Provisions Regarding Payment; Loan Account    27

Section 2.6
Maximum Interest    28

Section 2.7
Appointment of Borrower Representative    28

Section 2.8
Non-Excluded Taxes; Capital Adequacy    29

Section 2.9
Joint and Several Liability; Rights of Contribution; Subordination and
Subrogation    32

Section 2.10
Cash Management    34

Section 2.11
Release of Liens as to Certain Projects    34

Section 2.12
Termination; Restriction on Termination    36

Article 3
- REPRESENTATIONS AND WARRANTIES    36

Section 3.1
Existence and Power    36

Section 3.2
Organization and Governmental Authorization; No Contravention    37

Section 3.3
Binding Effect    37

Section 3.4
Capitalization    37

Section 3.5
Financial and Project Information    37

Section 3.6
Litigation    38

Section 3.7
Ownership of Property    38

Section 3.8
No Default    38

Section 3.9
Labor Matters    38

Section 3.10
Regulated Entities    38

Section 3.11
Margin Regulations    38

Section 3.12
Compliance with Laws; Anti-Terrorism Laws    38


 
i

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





Section 3.13
Taxes    39

Section 3.14
Compliance with ERISA    39

Section 3.15
Consummation of Operative Documents; Brokers    40

Section 3.16
Related Transactions    40

Section 3.17
Material Contracts    40

Section 3.18
Compliance with Environmental Requirements; No Hazardous Materials    41

Section 3.19
Solvency    42

Section 3.20
Full Disclosure    42

Section 3.21
Interest Rate    42

Section 3.22
Subsidiaries    42

Article 4
- AFFIRMATIVE COVENANTS    42

Section 4.1
Financial Statements and Other Reports    42

Section 4.2
Payment and Performance of Obligations    44

Section 4.3
Maintenance of Existence; Single Purpose Entity Requirements    44

Section 4.4
Maintenance of Property; Payment of Taxes; Insurance    45

Section 4.5
Compliance with Laws and Material Contracts    48

Section 4.6
Inspection of Property, Books and Records    48

Section 4.7
Use of Proceeds    48

Section 4.8
Estoppel Certificates    48

Section 4.9
Notices of Litigation and Defaults    48

Section 4.10
Environmental Covenants    49

Section 4.11
Right of First Offer    50

Section 4.12
Deferred Maintenance    51

Section 4.13
Further Assurances    51

Section 4.14
Intentionally Deleted    51

Section 4.15
Power of Attorney    51

Section 4.16
Syndication    51

Article 5
- NEGATIVE COVENANTS    52

Section 5.1
Debt; Contingent Obligations    52

Section 5.2
Liens    53

Section 5.3
Distributions    53

Section 5.4
Restrictive Agreements    53

Section 5.5
Payments of Subordinated Debt    53


 
ii

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





Section 5.6
Consolidations and Mergers; Sales of Assets; Change in Control    53

Section 5.7
Purchase of Assets and Investments    53

Section 5.8
Transactions with Affiliates    53

Section 5.9
Modification of Organizational Documents    54

Section 5.10
Modification of Certain Agreements    54

Section 5.11
Conduct of Business    54

Section 5.12
Operating Leases    54

Section 5.13
Limitation on Sale and Leaseback Transactions    54

Section 5.14
Deposit Accounts and Securities Accounts    54

Section 5.15
Compliance with Anti-Terrorism Laws    55

Article 6
- FINANCIAL COVENANTS    55

Section 6.1
Additional Defined Terms    55

Section 6.2
Debt Service Coverage Ratio    56

Section 6.3
Debt Yield Percentage    56

Section 6.4
Evidence of Compliance    56

Section 6.5
Modifications to Covenants    57

Section 6.6
Financial Covenant Default    57

Article 7
- CONDITIONS    57

Section 7.1
Conditions to Closing    57

Section 7.2
Searches    58

Section 7.3
Post Closing Requirements    58

Article 8
- REGULATORY MATTERS        58

Section 8.1
Representations and Warranties    58

Section 8.2
Licensed Facilities    62

Section 8.3
Healthcare Operations    64

Section 8.4
Third Party Payor Programs    65

Section 8.5
Cures    66

Article 9
- REAL PROPERTY MATTERS    66

Section 9.1
Leases; Resident Agreements    66

Section 9.2
Project Use and Operation    67

Section 9.3
Casualty Proceeds    68

Section 9.4
Borrowers’ Obligation to Rebuild and Use of Net Casualty Proceeds    69

Section 9.5
Tax Reduction Proceedings    70


 
iii

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





Section 9.6
FIRPTA    70

Section 9.7
Representations and Warranties    70

Article 10
- SECURITY AGREEMENT        72

Section 10.1
Grant of Security Interest    72

Section 10.2
Representations Regarding Security Interest    73

Section 10.3
Financing Statements    73

Section 10.4
Landlord Waiver    73

Article 11
- EVENTS OF DEFAULT    74

Section 11.1
Events of Default    74

Section 11.2
Acceleration and Suspension or Termination of Loan Commitment    76

Section 11.3
UCC Remedies    76

Section 11.4
Default Rate of Interest    77

Section 11.5
Setoff Rights    77

Section 11.6
Application of Proceeds    77

Section 11.7
Waivers    78

Section 11.8
Injunctive Relief    79

Section 11.9
Marshalling; Payments Set Aside    79

Article 12
- [RESERVED]    80

Article 13
- AGENT    80

Section 13.1
Appointment and Authorization    80

Section 13.2
Agent and Affiliates    80

Section 13.3
Action by Agent    80

Section 13.4
Consultation with Experts    80

Section 13.5
Liability of Agent    80

Section 13.6
Indemnification    81

Section 13.7
Right to Request and Act on Instructions    81

Section 13.8
Credit Decision    81

Section 13.9
Collateral Matters    81

Section 13.10
Agency for Perfection    82

Section 13.11
Notice of Default    82

Section 13.12
Assignment by Agent; Resignation of Agent; Successor Agent 82

Section 13.13
Payment and Sharing of Payment    83

Section 13.14
Right to Perform, Preserve and Protect    84

Section 13.15
Additional Titled Agents    84


 
iv

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





Section 13.16
Amendments and Waivers    84

Section 13.17
Assignments and Participations    85

Section 13.18
Intentionally Deleted    88

Section 13.19
Lender’s Rights to Offset, Set-Off    88

Section 13.20
Definitions    88

Article 14
- MISCELLANEOUS        89

Section 14.1
Survival    89

Section 14.2
No Waivers    89

Section 14.3
Notices    89

Section 14.4
Severability    90

Section 14.5
Headings    90

Section 14.6
Confidentiality    90

Section 14.7
Waiver of Consequential and Other Damages    91

Section 14.8
GOVERNING LAW; SUBMISSION TO JURISDICTION    91

Section 14.9
WAIVER OF JURY TRIAL    92

Section 14.10
Publication; Advertisement    92

Section 14.11
Counterparts; Integration    93

Section 14.12
No Strict Construction    93

Section 14.13
Time    93

Section 14.14
Lender Approvals    93

Section 14.15
Expenses; Indemnity    93

Section 14.16
Successors and Assigns    94

Section 14.17
USA PATRIOT Act Notification    94

Section 14.18
Reinstatement    94

Section 14.19
No Impairment    95

Section 14.20
California Waiver; Prepayment Rights    96


 
v

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




CREDIT AND SECURITY AGREEMENT
THIS CREDIT AND SECURITY AGREEMENT (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “Agreement”) is dated as
of December 26, 2013 by and among ALBUQUERQUE HEIGHTS PROPERTY, LLC, a Delaware
limited liability company, BLUE RIVER KANSAS CITY PROPERTY, LLC, a Delaware
limited liability company, CAMERON MISSOURI PROPERTY, LLC, a Delaware limited
liability company, COLONIAL NEW BRAUNFELS PROPERTY, LLC, a Delaware limited
liability company, INDEPENDENCE MISSOURI PROPERTY, LLC, a Delaware limited
liability company, MONUMENT LA GRANGE PROPERTY, LLC, a Delaware limited
liability company, ROSSVILLE KANSAS PROPERTY, LLC, a Delaware limited liability
company, SANDPIPER WICHITA PROPERTY, LLC, a Delaware limited liability company,
TOWN AND COUNTRY BOERNE PROPERTY, LLC, a Delaware limited liability company,
HOSPITALITY LUBBOCK PROPERTY, LLC, a Delaware limited liability company and any
additional borrower that may hereafter be added to this Agreement (each
individually as a “Borrower” and collectively as “Borrowers”), MIDCAP FINANCIAL,
LLC, a Delaware limited liability company, individually as a Lender, and as
Agent, and the financial institutions or other entities from time to time
parties hereto, each as a Lender.
RECITALS
Borrowers have requested that Lenders make available to Borrowers the financing
facilities as described herein. Lenders are willing to extend such credit to
Borrowers under the terms and conditions herein set forth.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders and Agent agree as follows:
Article 1– DEFINITIONS
Section 1.1    Certain Defined Terms. The following terms have the following
meanings:
“Accounts” means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance, (b) without duplication, any
“account” (as defined in the UCC), any accounts receivable (whether in the form
of payments for services rendered or goods sold, rents, license fees or
otherwise), any “health-care-insurance receivables” (as defined in the UCC), any
“payment intangibles” (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance, (c) all accounts, “general intangibles” (as defined in the UCC),
rights, remedies, guarantees, “supporting obligations” (as defined in the UCC),
“letter-of-credit rights” (as defined in the UCC) and security interests in
respect of the foregoing, all rights of enforcement and collection, all books
and records evidencing or related to the foregoing, and all rights under the
Financing Documents in respect of the foregoing, (d) all information and data
compiled or derived by any Borrower or to which any Borrower is entitled in
respect of or related to the foregoing, and (e) all proceeds of any of the
foregoing.
“Additional Amortization Payments” has the meaning set forth on Schedule 2.1(b).
“Administrative Services Agreement” has the meaning set forth in Section 8.2(c).

 
1

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




“Affiliate” means with respect to any Person (a) any Person that directly or
indirectly controls such Person, and (b) any Person which is controlled by or is
under common control with such controlling Person. As used in this definition,
the term “control” of a Person means the possession, directly or indirectly, of
the power to vote ten percent (10%) or more of any class of voting securities of
such Person or to direct or cause the direction of the management or policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise.
“Affiliated Borrowers” means such Affiliates of Borrowers who have incurred the
Affiliated Obligations.
“Affiliated Financing Documents” means the “Financing Documents” as defined in
the Affiliated Loan Agreement.
“Affiliated Loan Agent” means MidCap Financial, LLC, in its capacity as
administrative agent for itself and for the lenders under the Affiliated Loan
Agreement, and the successors and permitted assigns of MCF in such capacity.
“Affiliated Loan Agreement” means that certain Credit and Security Agreement
bearing even date herewith among MCF, as Agent and a lender, the other lenders
party thereto and the Affiliated Borrowers.
“Affiliated Obligations” means the “Obligations”, as defined in the Affiliated
Loan Agreement.
“Agent” means MCF, in its capacity as administrative agent for itself and for
Lenders hereunder, as such capacity is established in, and subject to the
provisions of, Article 13, and the successors and assigns of MCF in such
capacity.
“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC.
“Applicable Margin” means 5.95%.
“ASP” has the meaning set forth in Section 8.2(c).
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statutes thereto.
“Base LIBOR Rate” means, for each Interest Period, the rate per annum,
determined by Agent in accordance with its customary procedures, and utilizing
such electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period or, if such day
is not a Business Day on the preceding Business Day) in the amount of $1,000,000
are offered to major banks in the London interbank market on or about 11:00 a.m.
(Eastern time) two (2) Business Days prior to the commencement of such Interest
Period, for a term comparable to such Interest Period, which determination shall
be conclusive in the absence of manifest error. Notwithstanding anything to the
contrary contained herein, the Base LIBOR Rate will generally be consistent with
the average rate per annum offered by banks in the London interbank market,
provided, however, that the Base LIBOR Rate may not necessarily be the same as
such rate.
“Base Rate” means a per annum rate of interest equal to the rate of interest
announced, from time to time, within Wells Fargo Bank at its principal office in
San Francisco as its “prime rate,” with the

 
2

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




understanding that the “prime rate” is one of Wells Fargo Bank’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo Bank may designate; provided that Agent
may, upon prior written notice to Borrowers, choose a reasonably comparable
index or source to use as the basis for the Base Rate.
“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b)  owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c)  with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law, (d)  that commits,
threatens or conspires to commit or supports “terrorism” as defined in Executive
Order No. 13224, or (e)  that is named a “specially designated national” or
“blocked person” on the most current list published by OFAC or other similar
list or is named as a “listed person” or “listed entity” on other lists made
under any Anti-Terrorism Law.
“Borrower” and “Borrowers” mean the entity(ies) described in the first paragraph
of this Agreement and each of their successors and permitted assigns.
“Borrower Representative” means Albuquerque Heights Property, LLC, a Delaware
limited liability company, in its capacity as Borrower Representative pursuant
to the provisions of Section 2.7, or any successor Borrower Representative
selected by Borrowers and reasonably approved by Agent.
“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Los Angeles, California, Washington, D.C. or New York City are authorized by Law
to close.
“Capital Leases,” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP is accounted for as a capital lease on the balance sheet of that
Person.
“Capital Replacement Reserve” has the meaning set forth in Section 2.4(d).
“Captive Insureds” means those Borrowers identified in writing to Agent from
time to time as being insured by a commercial general liability and professional
liability policy provided by the Insurance Captive.
“Casualty Proceeds” has the meaning set forth in Section 9.3(b).
“CCP” has the meaning set forth in the Section 8.3(d).
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.
“Change in Control” means any of the following: (a) any direct pledge,
assignment or hypothecation of or Lien or encumbrance on any of the legal or
beneficial equity interests in any Borrower other than any pledge made pursuant
to the Existing Credit Agreement; (b) any Person, either individually or acting
in concert with one or more other Persons, excluding Permitted Holders, shall
beneficially own and control more than 30% of the total voting power (without
regard to the occurrence of any contingency) represented by the issued and
outstanding capital stock or equity interests of Parent, unless Permitted
Holders shall beneficially own and control a greater percentage of such voting
power of Parent; (c) Parent shall cease

 
3

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




to, directly or indirectly, own and control one hundred percent (100%) of each
class of the outstanding equity interests of Borrower; (d) any “Change of
Control”, “Change in Control”, or terms of similar import under any Affiliated
Financing Document or the Existing Credit Agreement; (e) if Parent, directly or
indirectly, fails to continue to exercise control over (i) the day to day
management and operation of Borrowers’ business or the Projects, and (ii) all
material business decisions (including a sale or refinance) for Borrower during
the term of the Loan; or (f) if Parent fails to be registered with the
Securities and Exchange Commission as a publicly traded company on a national
securities exchange and such failure results in a Consolidated Leverage Ratio
for Parent equal to or greater than 6.0 to 1.0 and/or is the result of a sale or
transfer of all or substantially all of the assets of Parent (other than the
Projects). As used in clause (b) of this definition, the term “beneficially own”
shall have the meaning set forth in the Exchange Act and the rules and
regulations promulgated thereunder.
“Closing Date” means the date of this Agreement.
“CMS” means the federal Centers for Medicare and Medicaid Services (formerly the
federal Health Care Financing Administration), and any successor Governmental
Authority.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the Security
Documents, including, without limitation, all of the Personal Property described
in Article 10 of this Agreement.
“Commitment Annex” means Annex A to this Agreement.
“Commitment Expiry Date” means the date that is the three (3) year anniversary
of the Closing Date.
“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit B hereto.
“CON” means any certificate of need or similar license which determines that
there is a need for a healthcare facility at a particular location or within a
certain geographic region.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) provisions for taxes based on income, (iii) total depreciation
expense, (iv) total amortization expense, (v) other non-cash expenses (other
than any such non-cash expense to the extent it represents an accrual of or
reserve for cash expenditures in any future period), (vi) losses from the sale
of fixed assets, (vii) customary fees, costs and expenses incurred in connection
with any equity or debt offering (including the public registration of any
securities issued in, or exchanged for, any such equity or debt offering),
investment, recapitalization or Debt or in connection with the consummation of
acquisitions, (viii) other non-recurring or extraordinary costs and expenses
(including non-recurring startup losses incurred in connection with acquisitions
or initial opening of facilities), and costs attributable to discontinued
operations (including operations disposed of during such period, whether or not
such operations were classified as discontinued) incurred in such period,
provided that the aggregate amount of such costs included pursuant to this
clause (viii) shall not exceed $7,000,000 in any one Fiscal Year and
(ix) consulting fees paid to Onex Corporation, an Ontario corporation, and Onex
Partners LP, a Delaware limited partnership or any of their Affiliates, less
(b) without duplication and to the extent added in

 
4

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




determining such Consolidated Net Income, the sum of (i) non-cash income and
gains (other than any such non-cash income and gains to the extent it will
result in the receipt of cash payments in any future period), and (ii) gains
from the sale of fixed assets, all of the foregoing as determined on a
consolidated basis for Parent and its Subsidiaries in conformity with GAAP.
“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Parent and its Subsidiaries on a consolidated basis
with respect to all outstanding Debt of Parent and its Subsidiaries, including
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and net costs under interest
rate hedging agreements.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Debt minus Designated Restricted Cash on such date to
(b) Consolidated EBITDA, calculated on a Pro Forma Basis, for the consecutive
four Fiscal Quarters ending on the last day of the most recent Fiscal Quarter
for which financial statements of Parent have been filed with the Securities and
Exchange Commission.
“Consolidated Net Income” means, for any period, the net income (or loss) of
Parent and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP; provided that there
shall be excluded (a) the income (or loss) of any Person (other than a
Subsidiary of Parent or APS – Summit Care Pharmacy L.L.C., a Delaware limited
liability company) in which any other Person (other than Parent or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Parent or any of its
Subsidiaries by such Person during such period, (b) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of Parent or is merged
into or consolidated with Parent or any of its Subsidiaries or that Person’s
assets are acquired by Parent or any of its Subsidiaries, (c) the income of any
Subsidiary of Parent to the extent that the declaration or payment of dividends
or similar distributions by such Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Subsidiary, except to the extent of the amount of dividends or other
distributions actually paid to Parent or any of its Subsidiaries by such Person
during such period, (d) any after-tax gains or losses attributable to asset
sales or returned surplus assets of any pension plan, (e) any income or loss
attributable to the early extinguishment of Debt and (f) (to the extent not
included in clauses (a) through (e) above) any net extraordinary gains or
losses.
“Consolidated Total Debt” means, as at any date of determination, the sum of the
aggregate stated balance sheet amount of all Debt of Parent and its Subsidiaries
(provided that such amount shall be determined without giving effect to any
election, made for purposes of reflecting any Debt on a balance sheet, to value
such Debt at “fair value” or any other accounting principle that results in the
amount of such Debt (other than zero coupon Debt) as reflected on such balance
sheet to be below the stated principal amount of such Debt (other than to the
extent resulting from original issue discount)), determined on a consolidated
basis in accordance with GAAP.
“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person: (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability is to provide assurance to the obligee of such Third
Party Obligation that such Third Party Obligation will be paid or discharged, or
that any agreement relating thereto will be complied with, or that any holder of
such Third Party Obligation will be protected, in whole or in part, against loss
with respect thereto; (b) with respect to any undrawn portion of any letter of
credit issued for the account of such Person or as to which such Person is
otherwise liable for the reimbursement of any drawing; (c) under

 
5

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




any Swap Contract, to the extent not yet due and payable; (d) to make
take-or-pay or similar payments if required regardless of nonperformance by any
other party or parties to an agreement; or (e) for any obligations of another
Person pursuant to any Guarantee or pursuant to any agreement to purchase,
repurchase or otherwise acquire any obligation or any property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to preserve the solvency, financial condition or level of income
of another Person. The amount of any Contingent Obligation shall be equal to the
amount of the obligation so Guaranteed or otherwise supported or, if not a fixed
and determinable amount, the maximum amount so Guaranteed or otherwise
supported.
“Control Agreement” has the meaning set forth in Section 5.14.
“Controlled Group” means all members of any group of companies and all members
of a group of trades or businesses (whether or not incorporated) under common
control which, together with any Borrower, are treated as a single employer
under Section 414(b) or (c) of the Code (and, for purposes of provisions
relating to Section 412 of the Code, Sections 414(m) or (o) of the Code) or
Section 4001(b) of ERISA.
“Credit Exposure” means any period of time during which any portion of the Loan
Commitment is outstanding or any Obligation remains unpaid or outstanding;
provided, however, that no Credit Exposure shall be deemed to exist solely due
to the existence of contingent indemnification liability, absent the assertion
of a claim, or the known existence of a claim reasonably likely to be asserted
with respect thereto.
“Credit Party” means any Guarantor under a Guarantee of the Obligations and any
Person, whether now existing or hereafter acquired or formed, that becomes
obligated as a borrower, guarantor, surety, indemnitor, pledgor, assignor or
other obligor under any Financing Document; and “Credit Parties” means all such
Persons, collectively.
“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services (except
trade accounts payable arising and paid on a timely basis and in the Ordinary
Course of Business and obligations incurred under ERISA), which purchase price
is (i) due more than six (6) months from the date of incurrence of the
obligation in respect thereof, or (ii) evidenced by a note or similar written
instrument, (d) that portion of obligations with respect to Capital Leases of
such Person that is properly classified as a liability on a balance sheet of
such Person in conformity with GAAP, (e) all non-contingent obligations of such
Person to reimburse any bank or other Person in respect of amounts paid under a
letter of credit, banker’s acceptance or similar instrument, (f) all equity
securities of such Person subject to repurchase or redemption otherwise than at
the sole option of such Person, (g) all obligations secured by a Lien on any
asset of such Person, whether or not such obligation is otherwise an obligation
of such Person, (h) Off Balance Sheet Obligations, (i) “earnouts”, purchase
price adjustments, and similar payment obligations or continuing obligations of
any nature of such Person arising out of purchase and sale contracts; (j) all
Debt of others Guaranteed by such Person; and (k) monetary obligations arising
under non-compete agreements. Without duplication of any of the foregoing, Debt
of Borrowers shall include the Loan.
“Debt Service” has the meaning set forth in Section 6.1.
“Debt Service Coverage Ratio” has the meaning set forth in Section 6.1.
“Debt Yield Percentage” has the meaning set forth in Section 6.1.

 
6

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.
“Default Interest Rate” has the meaning set forth in Section 11.4.
“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Borrower.
“Designated Restricted Cash” means, as of any date of determination, proceeds of
Debt received by Parent or any of its Subsidiaries not more than 180 days prior
to such date which, at the time such Debt was incurred, was anticipated to be
applied to finance one or more acquisitions and, as of such date, has not yet
been applied to finance any such acquisition.
“Distribution” means as to any Person (a) any dividend or other distribution
(whether in cash, securities or other property) on any equity interest in such
Person (except those payable solely in its equity interests of the same class or
in common equity interests), (b) any payment on account of (i) the purchase,
redemption, retirement, defeasance, surrender, cancellation, termination or
acquisition of any equity interests in such Person or any claim respecting the
purchase or sale of any equity interest in such Person, or (ii) any option,
warrant or other right to acquire any equity interests in such Person, (c) any
administrative service fee, management fees or other fees or payments to an
Affiliate of a Borrower, (d) any lease or rental payments to an Affiliate of a
Borrower, or (e) repayments of Debt held by any Person holding an equity
interest in a Borrower or an Affiliate of a Borrower, unless permitted under and
made pursuant to a Subordination Agreement applicable to such loans or other
indebtedness. Notwithstanding anything to the contrary contained herein,
Distributions will not include payments that (y) constitute Operating Expenses
except for (i) management and administrative fees, including, without
limitation, the “Administrative Fee” (as defined in the Administrative Services
Agreement), and (ii) any other non-Project expenses, as reasonably determined by
Agent and (z) (i) “Costs” (as defined in the Administrative Services Agreement)
including any allocation of indirect costs attributable to the provision of
services under the Administrative Services Agreement, and (ii) other payments to
the ASP that are made pursuant to the Administrative Services Agreement.
“Dollars” or “$” means the lawful currency of the United States of America.
“Eligible Swap Counterparty” means Agent, any Affiliate of Agent, any Lender
and/or any Affiliate of any Lender, that (a) at any time it occupies such role
or capacity enters into a Swap Contract with any Borrower, and (b) in the case
of a Lender or an Affiliate of a Lender other than Agent, is expressly
identified by Agent as maintaining a reporting system acceptable to Agent with
respect to Swap Contract exposure and agrees with Agent to provide regular
reporting to Agent, in form and content reasonably satisfactory to Agent, with
respect to such exposure.
“Environmental Assessments” means the phase I and, if applicable, phase II
environmental site assessments delivered to Agent prior to the Closing Date.
“Environmental Laws” means any present and future Laws pertaining to the
environment, natural resources, pollution, health (including any environmental
clean up statutes and all regulations adopted by any local, state, federal or
other Governmental Authority, and any Law all of which pertain to or impose
liability or standards of conduct concerning medical waste or medical products,
equipment or supplies), safety or clean-up that apply to any Borrower or any
Project and relate to Hazardous Materials, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. § 9601 et seq.), the Resource Conservation and Recovery Act of 1976 (42
U.S.C. § 6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C. §
1251 et seq.), the Hazardous Materials Transportation

 
7

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




Act (49 U.S.C. § 5101 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.),
the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. § 136 et seq.),
the Emergency Planning and Community Right-to-Know Act (42 U.S.C. § 11001 et
seq.), the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), the
Residential Lead-Based Paint Hazard Reduction Act (42 U.S.C. § 4851 et seq.),
any analogous state or local Laws, any amendments thereto, and the regulations
promulgated pursuant to said Laws, together with all amendments from time to
time to any of the foregoing and judicial interpretations thereof.
“Environmental Liens” means all Liens and other encumbrances imposed pursuant to
any Environmental Law, whether due to any act or omission of any Borrower or any
other Person.
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.
“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Borrower
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
any Borrower or any member of the Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five
(5) years, or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.
“Event of Default” has the meaning set forth in Section 11.1.
“Excess Cash Flow” has the meaning set forth in Section 6.1.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Loan Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Loan Commitment (other than pursuant to an assignment
request by any Borrower under Section 13.17(c)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section 2.8,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.8(b) and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means that certain Fourth Amended and Restated
Credit Agreement dated as of April 12, 2012, among Parent, the lenders listed
therein, Credit Suisse AG, J.P. Morgan Securities LLC and Credit Suisse
Securities (USA) LLC, as the same may have been or may hereafter be refinanced,
amended, modified, supplemented or restated from time to time.
“Exit Fee” has the meaning provided in the Fee Letter.

 
8

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any similar law or regulation
adopted pursuant to an intergovernmental agreement between a non-U.S.
jurisdiction and the United States with respect to the foregoing and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.
“Fee Letter” means that certain letter agreement between Agent and Borrowers
relating to fees payable to Agent, for its own account, in connection with the
execution of this Agreement.
“FF&E” means personal property delivered upon, attached to, used or required to
be used in connection with the operation of any Project.
“Financing Documents” means this Agreement, any Notes, the Security Documents,
any Fee Letter, any subordination or intercreditor agreement pursuant to which
any Debt and/or any Liens securing such Debt is subordinated to all or any
portion of the Obligations and all other documents, instruments and agreements
related to the Obligations and heretofore executed, executed concurrently
herewith or executed at any time and from time to time hereafter, in each case
by a Credit Party, as any or all of the same may be amended, supplemented,
restated or otherwise modified from time to time.
“Financing Transaction” has the meaning set forth in Section 4.11.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of Parent and its Subsidiaries ending on
December 31 of each calendar year.
“Foreign Lender” means a Lender that is not a U.S. Person.
“GAAP” means, subject to the terms and provisions on the application thereof set
forth in Section 1.2, generally accepted accounting principles set forth from
time to time in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination.
“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust, limited liability company, association or
other business entity.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other Person owned or controlled
(through stock or capital ownership or otherwise) by any of the foregoing,
whether domestic or foreign.
“GSE” means Fannie Mae, Freddie Mac, the Federal Housing Administration, or
successor agency or programs.
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality

 
9

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




of the foregoing, any obligation, direct or indirect, contingent or otherwise,
of such Person (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Debt or other obligation (whether arising by virtue
of partnership arrangements, by agreement to keep-well, to purchase assets,
goods, securities or services, to take-or-pay, or to maintain financial
statement conditions or otherwise), or (b) entered into for the purpose of
assuring in any other manner the obligee of such Debt or other obligation of the
payment thereof or to protect such obligee against loss in respect thereof (in
whole or in part), provided, however, that the term Guarantee shall not include
endorsements for collection or deposit in the Ordinary Course of Business. The
term “Guarantee” used as a verb has a corresponding meaning.
“Guarantor” means Parent, SH LLC and any other Credit Party that has executed or
delivered, or shall in the future execute or deliver, any Guarantee of any
portion of the Obligations.
“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; any substance the presence of which on any Project is prohibited by
any Environmental Laws; toxic mold, any substance that requires special handling
pursuant to Environmental Law; and any other material or substance now or in the
future defined as a “hazardous substance,” “hazardous material,” “hazardous
waste,” “toxic substance,” “toxic pollutant,” “contaminant,” “pollutant” or
other words of similar import within the meaning of any Environmental Law,
including: (a) any “hazardous substance” defined as such in (or for purposes of)
CERCLA, or any so-called “superfund” or “superlien” Law, including the judicial
interpretation thereof; (b) any “pollutant or contaminant” as defined in 42
U.S.C.A. § 9601(33); (c) any material now defined as “hazardous waste” pursuant
to 40 C.F.R. Part 260; (d) any petroleum or petroleum by-products, including
crude oil or any fraction thereof; (e) natural gas, natural gas liquids,
liquefied natural gas, or synthetic gas usable for fuel; (f) any “hazardous
chemical” as defined pursuant to 29 C.F.R. Part 1910; (g) any toxic or harmful
substances, wastes, materials, pollutants or contaminants (including, without
limitation, asbestos, polychlorinated biphenyls (“PCB’s”), flammable explosives,
radioactive materials, infectious substances, materials containing lead-based
paint or raw materials which include hazardous constituents); and (h) any other
toxic substance or contaminant that is subject to any Environmental Laws or
other requirement of any Governmental Authority.
“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.
“Healthcare Laws” means all applicable Laws relating to the possession, control,
warehousing, marketing, sale and distribution of pharmaceuticals, the operation
of medical or senior housing facilities (such as, but not limited to, nursing
homes, skilled nursing facilities, rehabilitation hospitals, intermediate care
facilities and adult care facilities), patient healthcare, patient healthcare
information, patient abuse, the quality and adequacy of medical care, rate
setting, equipment, personnel, operating policies, fee splitting, including,
without limitation, (a) all federal and state fraud and abuse laws, including,
without limitation, the federal Anti-Kickback Statute (42 U.S.C. §1320a-7b(6)),
the Stark Law (42 U.S.C. §1395nn), the civil False Claims Act (31 U.S.C. §3729
et seq.), (b) TRICARE, (c) HIPAA, (d) Medicare, (e) Medicaid, (f) the Patient
Protection and Affordable Care Act (P.L. 111-1468), (g) The Health Care and
Education Reconciliation Act of 2010 (P.L. 111-152), (h) quality, safety and
accreditation standards and requirements of all applicable state laws or
regulatory bodies, (i) all laws, policies, procedures, requirements and
regulations pursuant to which Healthcare Permits are issued, and (j) any and all
other applicable health care laws,

 
10

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




regulations, manual provisions, policies and administrative guidance, each of
(a) through (j) as may be amended from time to time.
“Healthcare Permit” means a Permit (a) issued or required under Healthcare Laws
applicable to the business of any Borrower or any Operator or necessary in the
possession, ownership, marketing, promoting, sale, furnishing, distribution or
delivery of goods or services under Healthcare Laws, (b) issued by any Person
from which any Borrower or Operator has, as of the Closing Date, received an
accreditation (including, without limitation, the JCAHO), and/or (c) issued or
required under Healthcare Laws applicable to the ownership, leasing and/or
operation of a Project.
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same may be amended, modified or supplemented from time to time, and any
successor statute thereto, and any and all rules or regulations promulgated from
time to time thereunder.
“HIPAA Compliant” means that the applicable Person is in compliance with each of
the applicable requirements of the so-called “Administrative Simplification”
provisions of HIPAA, and is not and could not reasonably be expected to become
the subject of any civil or criminal penalty, process, claim, action or
proceeding, or any administrative or other regulatory review, survey, process or
proceeding (other than routine surveys or reviews conducted by any government
health plan or other accreditation entity) that could result in any of the
foregoing or that could reasonably be expected to adversely affect such Person’s
business, operations, assets, properties or condition (financial or otherwise),
in connection with any actual or potential violation by such Person of the
provisions of HIPAA.
“HUD” means the United States Department of Housing and Urban Development.
“Immaterial Leases” means any Lease or Leases (other than an Operating Lease)
for space at any Project not to exceed 1,000 rentable square feet in the
aggregate at any such Project.
“Indemnitees” has the meaning set forth in Section 14.15(c).
“In Service Beds” means, with respect to the Projects and any month, the average
number of beds at the Projects available to be occupied on the last day of the
most recent calendar month with respect to which financial statements have been
delivered pursuant to Section 4.1(b)(i).
“Insurance Captive” means an insurance captive established by Fountain View
Reinsurance, Ltd. that is a licensed domestic, Cayman Island (Insurance Required
Class) unrestricted insurance company, is in good standing under the Laws of
Cayman Island and is in compliance with all applicable Laws.
“Insurance Premiums” has the meaning set forth in Section 2.4(c).
“Insurance Required Class” means Class B, subclass (i); provided that if the
class designation for insurance companies under the Laws of Cayman Island
change, then the required Class and subclass shall be consistent with those that
are applicable to unrestricted insurance company of Class B, subclass (i) as of
the Closing Date.
“Intercompany Loans” has the meaning set forth in Section 2.7.
“Interest Period” means any period commencing on the first day of a calendar
month and ending on the last day of such calendar month.

 
11

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




“Inventory” means “inventory” as defined in Article 9 of the UCC.
“IRS” means the United States Internal Revenue Service.
“JCAHO” means the Joint Commission on Accreditation of Healthcare Organizations.
“Laws” means any and all applicable federal, state, provincial, territorial,
local and foreign statutes, laws, judicial decisions, regulations, guidances,
guidelines, ordinances, rules, judgments, orders, decrees, codes, plans,
injunctions, permits, concessions, grants, franchises, governmental agreements
and governmental restrictions, whether now or hereafter in effect. “Laws”
includes, without limitation, Healthcare Laws and Environmental Laws.
“Leases” means the singular or collective reference to leases, subleases or
other arrangements for occupancy of space within any Project or any part thereof
now existing or hereafter executed, including, without limitation, all Operating
Leases; provided, however, that the term “Leases” as used herein shall not
include Resident Agreements; and provided, further, that use of the term
“Leases” in any Security Document shall include Resident Agreements even if
Resident Agreements are, under applicable Laws, not governed as creating a
landlord-tenant relationship (the intent being that Agent shall have, as part of
the Security Documents, a lien upon and collateral assignment of all Leases and
Resident Agreements).
“Lender” means each of (a) MCF, in its capacity as a lender hereunder, (b) each
other Person party hereto in its capacity as a lender hereunder, (c) each other
Person that becomes a party hereto as Lender pursuant to Section 13.17, and
(d) the respective successors of all of the foregoing, and “Lenders” means all
of the foregoing.
“LIBOR Rate” means a per annum rate of interest equal to the greater of
(a) 0.75% and (b) the rate determined by Agent (rounded upwards, if necessary,
to the next 1/100th%) by dividing (i) the Base LIBOR Rate for the Interest
Period, by (ii) the sum of one minus the daily average during such Interest
Period of the aggregate maximum reserve requirement (expressed as a decimal)
then imposed under Regulation D of the Board of Governors of the Federal Reserve
System (or any successor thereto) for “Eurocurrency Liabilities” (as defined
therein).
“Lien” means, with respect to any asset of any Person, any mortgage, lien,
pledge, charge, security interest or encumbrance of any kind, in respect of such
Person’s interest in such asset. For the purposes of this Agreement and the
other Financing Documents, any Borrower or any Subsidiary shall be deemed to own
subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, Capital
Lease or other title retention agreement relating to such asset.
“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.
“Loan” has the meaning set forth in Section 2.1(a).
“Loan Account” has the meaning set forth in Section 2.5(b).
“Loan Commitment” means the sum of each Lender’s Loan Commitment Amount as set
forth in Annex A to this Agreement.
“Loan Commitment Percentage” means, as to any Lender, (a) on the Closing Date,
the percentage set forth opposite such Lender’s name on Annex A to this
Agreement under the column “Loan Commitment

 
12

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




Percentage”, and (b) on any date following the Closing Date, the percentage
equal to the principal amount of the Loan held by such Lender on such date
divided by the aggregate principal amount of the Loan on such date.
“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (i) the condition
(financial or otherwise), operations or business of Borrowers, Operators and the
Projects, taken as a whole, (ii) the rights and remedies of Agent or Lenders
under any Financing Document, (iii) the legality, validity or enforceability of
any Financing Document, (iv) Operators’ ability to accept, admit and/or retain
residents, taken as a whole, (v) the use or scope of the Healthcare Permits that
are necessary for the ownership and/or operation of the Projects, taken as a
whole; or (vii) the continued participation by Operators regarding the Projects
in the Medicaid or Medicare programs or any other Third Party Payor Program at
then current rate certifications or levels, taken as a whole.
“Material Contracts” has the meaning set forth in Section 3.17.
“Maximum Lawful Rate” has the meaning set forth in Section 2.6.
“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. 1396 et seq.
“Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 et seq.
“MCF” means MidCap Financial, LLC, and its successors and assigns.
“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA to which any Borrower or any other member of the
Controlled Group is making or accruing an obligation to make contributions or
has within the preceding five plan years (as determined on the applicable date
of determination) made contributions.
“Net Casualty Proceeds” means, with respect to any casualty to any Project or
any Taking of any Project, the applicable Casualty Proceeds minus all reasonable
expenses of collection and settlement actually incurred by Borrowers and Agent
with respect to such casualty or Taking, including reasonable attorneys’ and
adjusters’ fees and charges.
“Net Proceeds” has the meaning set forth in Section 2.11.
“Net Tax Benefit” means (a) the total amount of reduction in the income tax
liability of the shareholders or members of Borrowers realized as a result of
any loss generated by Borrowers’ business during any prior tax year, assuming in
such calculation that the full amount of such loss has been used to reduce such
shareholders’ or members’ adjusted gross income in the same tax year that such
loss was generated by Borrowers’ business, plus (b) the amount by which (i) the
aggregate amount of Tax Distributions made, based on good faith estimates, to
such shareholders or members in such tax year is in excess of (ii) the tax
obligations owing by such shareholders or members for income generated by
Borrowers’ business during such year; provided, however, to the extent that any
loss is included in clause (a) above in calculating Net Tax Benefit, then the
amount to be used for such loss in clause (b)(ii) above in calculating the Net
Tax Benefit shall be deemed to be zero dollars ($0).

 
13

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




“Non-Excluded Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower or other Credit Party under any Financing Document and (b) to the
extent not otherwise described in (a), Other Taxes.
“Note” and/or “Notes” has the meaning set forth in Section 2.3.
“Obligations” means all obligations, liabilities and indebtedness (monetary
(including post-petition interest, whether or not allowed) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due. In addition to,
but without duplication of, the foregoing, the Obligations shall include,
without limitation, all obligations, liabilities and indebtedness arising from
or in connection with all Swap Contracts entered into with any Eligible Swap
Counterparty.
“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.
“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.
“Off Balance Sheet Obligations” means the monetary obligations of a Person under
(a) a so called synthetic, off balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Offer Notice” has the meaning set forth in Section 4.11.
“Onex” means Onex Corporation, an Ontario corporation, and Onex Partners, LP, a
Delaware limited partnership.
“Operating Expenses” has the meaning set forth in Section 6.1.
“Operating Revenues” has the meaning set forth in Section 6.1.
“Operating Lease” means any lease of any Project to an Operator, and all
amendments thereto and extensions thereof, as has been approved by Agent as and
to the extent required hereunder.
“Operative Documents” means the Financing Documents, any Operating Leases, any
Administrative Services Agreement, Subordinated Debt Documents, and any
documents executed by a Credit Party and effecting any transaction that is
closing contemporaneously with the closing of the financing under this
Agreement.
“Operator” means the singular or collective (as the context requires) reference
to the following Persons: (a) any Borrower or any Affiliate of any Borrower that
is properly licensed to operate a Project and is in fact operating such Project,
(b) any Person with whom a Borrower or any Affiliate of a Borrower has
contracted for management or operation of a Project and/or (c) any Person to
whom a Borrower has leased a Project pursuant to an Operating Lease.

 
14

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




“Option Period” has the meaning set forth in Section 4.11.
“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party.
“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability company or members agreement).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Financing Document, or sold or assigned an interest in any Loan or Financing
Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Financing Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
requested by a Borrower pursuant to the terms of Section 2.8(g) or Section
13.17(c) of this Agreement).
“Parent” means Skilled Healthcare Group, Inc., a Delaware corporation.
“Partial Release Prepayment” has the meaning set forth in Section 2.11.
“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of each Borrower to Agent under the Financing
Documents shall be made, or such other account as Agent shall from time to time
specify by notice to Borrower Representative.
“Payment Notification” means a written notification substantially in the form of
Exhibit C hereto.
“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.
“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.
“Permits” means all governmental licenses, authorizations, provider numbers,
supplier numbers, registrations, permits, drug or device authorizations and
approvals, certificates, franchises, qualifications, accreditations, consents
and approvals required under all applicable Laws and required in order to carry
on its business as now conducted, including, without limitation, Healthcare
Permits.
“Permitted Contest” means, with respect to any Tax obligation or other
obligation allegedly or potentially owing from any Borrower or its Subsidiaries
to any Governmental Authority or other third party, a contest maintained in good
faith by appropriate proceedings promptly instituted and diligently conducted
and with respect to which such reserve or other appropriate provision, if any,
as shall be required in conformity

 
15

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




with GAAP shall have been made on the books and records and financial statements
of the applicable Credit Party(ies); provided, however, that (a) compliance with
the obligation that is the subject of such contest is effectively stayed during
such challenge; (b) Borrowers’ and its Subsidiaries’ title to, and its right to
use, the Collateral is not adversely affected thereby and Agent’s Lien and
priority on the Collateral are not adversely affected, altered or impaired
thereby; (c) Borrowers have given prior written notice to Agent of a Borrower’s
or its subsidiaries’ intent to so contest the obligation; (d) in the case of
real estate taxes or assessments or other Liens that could reasonably be
expected to take priority over Lenders’ Lien pursuant to the Financing Documents
or Affiliated Financing Documents, Borrowers have obtained an endorsement, in
form and substance reasonably satisfactory to Agent, to the loan policy of title
insurance issued to Agent insuring over any Lien created by such obligation, or
Borrowers have deposited with Agent a bond or other security satisfactory to
Agent, in its reasonable discretion, against loss or injury by reason of such
contest or the non-payment of such obligation or charge (and if such security is
cash, Agent may, but shall not be obligated to, deposit the same in an
interest-bearing account and interest accrued thereon, if any, shall be deemed
to constitute a part of such security for purposes of this Agreement, but Agent
(i) makes no representation or warranty as to the rate or amount of interest, if
any, which may accrue thereon and shall have no liability in connection
therewith and (ii) shall not be deemed to be a trustee or fiduciary with respect
to its receipt of any such security and any such security may be commingled with
other monies of Agent); (e) the Collateral or any part thereof or any interest
therein shall not be in any danger of being sold, forfeited or lost by reason of
such contest by Borrowers or its Subsidiaries; and (f) upon a final
determination of such contest, Borrowers and its Subsidiaries shall promptly
comply with the requirements thereof.
“Permitted Contingent Obligations” means (a) Contingent Obligations arising in
respect of the Debt under the Financing Documents; (b) Contingent Obligations
resulting from endorsements for collection or deposit in the Ordinary Course of
Business; (c) Contingent Obligations outstanding on the date of this Agreement
and set forth on Schedule 5.1 (but not including any refinancings, extensions,
increases or amendments to the indebtedness underlying such Contingent
Obligations other than extensions of the maturity thereof without any other
change in terms); (d) Contingent Obligations incurred in the Ordinary Course of
Business for the issuance of surety and appeal bonds, performance bonds and
other similar obligations not to exceed $1,000,000 in the aggregate at any time
outstanding; or such higher amount as approved by Agent in writing, plus the
amount of surety and appeal bonds, performance bonds and other similar
obligations secured by a Lien permitted pursuant to clause (e) of the definition
of Permitted Liens; (e) Contingent Obligations arising under indemnity
agreements with title insurers to cause such title insurers to issue to Agent
mortgagee title insurance policies; (f) Contingent Obligations arising with
respect to customary indemnification and purchase price adjustment obligations
in favor of purchasers in connection with dispositions of any assets permitted
pursuant to the Financing Documents; (g) so long as there exists no Event of
Default both immediately before and immediately after giving effect to any such
transaction, Contingent Obligations existing or arising under any other Swap
Contract, provided, however, that such obligations are (or were) entered into by
Borrower or an Affiliate in the Ordinary Course of Business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Person and not for
purposes of speculation; (h) Contingent Obligations in respect of any Permitted
Indebtedness; and (i) other Contingent Obligations not permitted by clauses (a)
through (h) above, not to exceed $300,000 in the aggregate at any time
outstanding.
“Permitted Holders” means Onex or any officer of Parent or any of Parent’s
Subsidiaries or any of the Permitted Transferees of any of the foregoing
Persons.
“Permitted Indebtedness” means (a) Borrower’s Debt to Agent and each Lender
under this Agreement and the other Financing Documents; (b) Debt incurred as a
result of endorsing negotiable instruments received in the Ordinary Course of
Business; (c) Debt existing on the date of this Agreement

 
16

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




and described on Schedule 5.1; (d) Debt, if any, arising under Swap Contracts;
(e) Debt constituting financed insurance premiums (if maintaining insurance is
not the obligation of an Operator that is not a Borrower); (f) Subordinated Debt
and (g) Debt by any Borrower to Parent and/or SH LLC resulting from the cash
management structure maintained by Parent and its Subsidiaries.
“Permitted Investments” means (a) cash and cash equivalents; (b) unsecured
intercompany loans from any Borrower to any other Borrower; (c) investments
owned on the Closing Date and described on schedule 5.7; (d) investments by any
Borrower in Parent and/or SH LLC resulting from the cash management structure
maintained by Parent and its Subsidiaries; and (e) investments in such
Subsidiaries as may be permitted in writing by Agent in its discretion from time
to time.
“Permitted Liens” means: (a) to the extent Borrower has employees, deposits or
pledges of cash to secure obligations under workmen’s compensation, social
security or similar Laws, or under unemployment insurance (but excluding Liens
arising under ERISA) pertaining to a Borrower’s employees, if any; (b) deposits
or pledges of cash to statutory obligations, surety and appeal bonds, bids,
leases, government contracts, trade contracts and other obligations of like
nature arising in the Ordinary Course of Business; (c) Liens of collecting banks
under the UCC on items in the ordinary course of collection, statutory Liens and
rights of set-off of banks, statutory Liens of carriers, mechanic’s, workmen’s,
materialmen’s or other like Liens arising in the Ordinary Course of Business
with respect to obligations which are not overdue by more than thirty (30) days,
or which are being contested pursuant to a Permitted Contest; (d) Liens on
Collateral for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or the subject of a Permitted Contest;
(e) attachments, appeal bonds, judgments and other similar Liens on Collateral
for sums not exceeding $1,000,000 (plus any additional amount funded by any
insurance company) with respect to any single Project arising in connection with
court proceedings; provided, however, that the execution or other enforcement of
such Liens is effectively stayed and the claims secured thereby are the subject
of a Permitted Contest; (f) those matters that are set forth as exceptions to or
subordinate matters in the title insurance policy accepted by Agent insuring the
lien of the Security Documents; (g) licenses, leases or subleases granted to
third parties in accordance with any applicable terms of the Financing Documents
and not interfering in any material respect with the ordinary conduct of the
business of the applicable Borrower or resulting in a material diminution in the
value of any Collateral as security for the Obligations; (h) easements, rights
of way, restrictions, encroachments, and other minor defects or irregularities
in title, in each case which do not and will not interfere in any material
respect with the ordinary conduct of the business of the applicable Borrower or
result in a material diminution in the value of any Collateral as security for
the Obligations; (i) any interest or title of a lessor or sublessor under any
lease not prohibited by this Agreement; (j) any zoning or similar Law or right
reserved to or vested in any governmental office or agency to control or
regulate the use of any real property; (k) Liens and encumbrances in favor of
Agent under the Financing Documents and (l) Liens and encumbrances in favor of
the holders of the Affiliated Financing Documents.
“Permitted Sale or Refinancing” a single transaction in which (a) one or more
Projects (or the equity interests in one or more Borrowers that own Projects)
are the subject of a sale for cash to a bona fide third party purchaser
(excluding any Guarantor or any Affiliate of any Guarantor or any investment
fund managed by any Guarantor or any Affiliate of any Guarantor), or (b) a
portion of the Loan is refinanced with HUD, a GSE or an institutional lender
providing long-term, fixed rate loans, subject, in each case, to the
satisfaction of the conditions set forth in Section 2.11 hereof.
“Permitted Transferees” means, with respect to any Person, (i) any Affiliate of
such Person, (ii) the heirs, executors, administrators, testamentary trustees,
legatees or beneficiaries of any such Person or (iii) a trust, the beneficiaries
of which, or a corporation or partnership, the stockholders, or general or
limited

 
17

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




partners of which, or a limited liability company, the members of which, include
only such Person or his or her spouse or lineal descendants, in each case to
whom such Person has transferred the beneficial ownership of any equity
interests or capital stock of Parent.
“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.
“Personal Property” has the meaning set forth in Section 10.1.
“Principal Prepayment” has the meaning set forth in Section 2.11.
“Principal Reserve” has the meaning set forth in Section 2.4(e).
“Pro Forma Basis” means, with respect to the calculation of the Consolidated
Leverage Ratio, the calculation of such ratio after giving effect to (a) any
proposed acquisition, (b) any asset sale of a Subsidiary or operating entity for
which historical financial statements for the relevant period are available and
any related payment of Debt, or (c) any incurrence of Debt or issuance of equity
(including pro forma adjustments arising out of events which are directly
attributable to the proposed acquisition, asset sale, incurrence of Debt or
issuance of equity, are factually supportable and are expected to have a
continuing impact, in each case as determined on a basis consistent with Article
11 of Regulation S-X of the Securities Act, as interpreted by the Staff of the
Securities and Exchange Commission, as certified by the chief financial officer
of Parent) using, for purposes of determining such compliance, the historical
financial statements of all entities or assets so acquired, sold or designated
and the consolidated financial statements of Parent or any of its Subsidiaries
which shall be reformulated as if such acquisitions, and all other acquisitions
and asset sales that have been consummated during the period, and any Debt or
other liabilities to be incurred in connection therewith had been consummated
and incurred at the beginning of such period.
“Project” means any facility (a) from which a Borrower provides or furnishes
goods or services, including, without limitation, any skilled nursing facility,
assisted living facility, independent living facility or similar facility, or
(b) owned by a Borrower from which any Person furnishes goods or services, and
includes, without limitation, any business location of a Borrower which is
subject to any Healthcare Permit. “Project” also means the singular reference to
each respective portion of the Collateral consisting of the land, improvements
and all other real and personal property encumbered by the lien of each
respective mortgage, deed of trust, deed to secure debt or similar Security
Document constituting a part of the Financing Documents. As of the Closing Date,
the Projects consist of those listed and described on Schedule 1.1.
“Property Taxes” has the meaning set forth in Section 2.4(b).
“Pro Rata Share” means (a) with respect to a Lender’s right to receive payments
of principal and interest with respect to the Loan, the Loan Commitment
Percentage of such Lender, and (b) for all other purposes (including, without
limitation, the indemnification obligations arising under Article 13) with
respect to any Lender, the percentage obtained by dividing (i) such Lender’s
then outstanding principal amount of the Loan, by (ii) the then outstanding
principal amount of the Loan of all Lenders.
“Recipient” means (a) Agent, and (b) any Lender.
“Release” has the meaning set forth in 42 U.S.C. §9601 (22).

 
18

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




“Required Lenders” means, subject to the provisions of Section 13.13(c), (i) at
any time that there are three (3) or fewer Lenders, Lenders holding sixty-six
and two thirds percent (66 2/3%) or more of the outstanding principal balance of
the Loan and (ii) at any time that there are more than three (3) Lenders,
Lenders holding fifty percent (50.00%) or more of the outstanding principal
balance of the Loan.
“Resident Agreements” means the singular or collective reference to all patient
and resident care agreements, admission agreements and service agreements which
include an occupancy agreement and all amendments, modifications or supplements
thereto.
“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer, President or other authorized officer of the applicable Borrower or
Borrower Representative (or the manager of the applicable Borrower or Borrower
Representative).
“Securities Account” means a “securities account” (as defined in Article 8 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of any
Borrower.
“Security Document” means this Agreement and any other agreement, document or
instrument executed concurrently herewith or at any time hereafter pursuant to
which one or more Credit Parties or any other Person either (a) Guarantees
payment or performance of all or any portion of the Obligations, and/or
(b) provides, as security for all or any portion of the Obligations, a Lien on
any of its assets in favor of Agent for its own benefit and the benefit of the
Lenders, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time.
“SH LLC” means Skilled Healthcare, LLC, a Delaware limited liability company.
“Solvent” means, with respect to any Person (or group of Persons), that such
Person (or group of Persons) (a) owns and will own assets the fair saleable
value of which are (i) greater than the total amount of its (or their)
liabilities (including Contingent Obligations), and (ii) greater than the amount
that will be required to pay the probable liabilities of its then existing debts
as they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to it (or them); (b) has capital that
is not unreasonably small in relation to its (or their) business as presently
conducted or after giving effect to any contemplated transaction; and (c) does
not intend to incur and does not believe that it (or they) will incur debts
beyond its (or their) ability to pay such debts as they become due. For purposes
of this definition, the amount of Contingent Obligations (such as litigation,
guaranties and pension plan liabilities) at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
represents the amount that can be reasonably be expected to become an actual or
matured liability.
“Subordinated Debt” means any Debt of Borrowers incurred pursuant to the terms
of the Subordinated Debt Documents and with the prior written consent of Agent,
all of which documents must be in form and substance acceptable to Agent in its
sole discretion. As of the Closing Date, there is no Subordinated Debt.
“Subordinated Debt Documents” means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance acceptable to Agent in its sole discretion. As of the Closing
Date, there are no Subordinated Debt Documents.
“Subordinated Swap Contract” means a Swap Contract between a Borrower and an
Eligible Swap Counterparty that Agent has designated, in its discretion, as
being secured by the Collateral on a basis that is subordinate to all of the
other Obligations.

 
19

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




“Subordination Agreement” means any agreement between Agent and another creditor
of Borrowers, as the same may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms thereof, pursuant to
which the Debt owing from any Borrower(s) and/or the Liens securing such Debt
granted by any Borrower(s) to such creditor are subordinated in any way to the
Obligations and the Liens created under the Security Documents, the terms and
provisions of such Subordination Agreements to have been agreed to by and be
acceptable to Agent in the exercise of its sole discretion.
“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, capital stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of more than fifty percent (50%) of such
capital stock whether by proxy, agreement, operation of Law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner. Unless the context otherwise requires,
each reference to a Subsidiary shall be a reference to a Subsidiary of a
Borrower.
“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code, which is obtained by Borrowers for the Loan to provide
protection against fluctuations in the applicable Base Rate or Base LIBOR Rate,
but only to the extent Agent provides its prior written consent to the entry
into such “swap agreement”.
“Taking” means a condemnation or taking pursuant to the lawful exercise of the
power of eminent domain.
“Tax Distributions” means, for any taxable year or other taxable period for
which Borrowers are treated under the Code as a Subchapter S corporation,
partnership for income tax purposes or otherwise disregarded under the Code for
income tax purposes, dividends and/or distributions paid by any Borrowers to its
shareholders or members in an amount not to exceed the product of (a) net
taxable income of the Borrowers that “flows through” to such shareholders’ or
members’ as a result of their ownership interests in such Borrower multiplied by
(b) the sum of the highest marginal federal and state income tax rates which
were applicable to such shareholder or member in such taxable year or taxable
period.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means the earlier to occur of (a) the Commitment Expiry Date,
(b) any date on which Borrowers elect to prepay the Obligations as may be
permitted hereunder and to terminate the Loan, (c) any date on which Agent
accelerates the maturity of the Loan pursuant to Section 11.2, or (d) the
termination date stated in any notice of termination of this Agreement provided
by Borrowers in accordance with Section 2.12.
“Third Party Payor” means Medicare, Medicaid, TRICARE, and other state or
federal health care program, Blue Cross and/or Blue Shield, private insurers,
managed care plans and any other Person or entity which presently or in the
future maintains Third Party Payor Programs.

 
20

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




“Third Party Payor Programs” means all payment and reimbursement programs,
sponsored by a Third Party Payor, in which an Operator participates.
“Transfer” means sale, transfer, lease (other than a Lease approved by Agent or
a Lease otherwise permitted by this Agreement), conveyance, alienation, pledge,
assignment, mortgage, encumbrance, hypothecation or other disposition of all or
any portion of a Project or any portion of any other Collateral for the Loan,
except that (i) Borrower may consummate dispositions in the Ordinary Course of
Business of FF&E that the applicable Borrower determines in good faith is no
longer used or useful in such Borrower’s business, (ii) any Borrower may engage
in a transaction permitted by Section 2.11 or Section 5.6(a) and (iii) any
Borrower may encumber any of the Collateral with a Permitted Lien.
“TRICARE” means the program administered pursuant to 10 U.S.C. Section 1071 et
seq., Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code and
the regulations promulgated pursuant to such statutes.
“UCC” means the Uniform Commercial Code of the State of Maryland or of any other
state the Laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.
“United States” means the United States of America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
Section 1.2    Accounting Terms and Determinations. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Statement
of Financial Accounting Standards 159 (or any other Financial Accounting
Standard having a similar result or effect) to value any Debt or other
liabilities of any Credit Party or any Subsidiary of any Credit Party at “fair
value”, as defined therein. Unless otherwise specified herein, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
(including, without limitation, determinations made pursuant to the exhibits
hereto) shall be made, and all financial statements required to be delivered
hereunder shall be prepared on a consolidated basis (unless otherwise indicated
herein) in accordance with GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or financial requirement set forth in any
Financing Document, and either Borrowers or the Required Lenders shall so
request, the Agent, the Lenders and Borrowers shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided, however, that until so amended, (a) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(b) Borrowers shall provide to the Agent and the Lenders with financial
statements and other documents required under this Agreement, which include a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. All amounts used for purposes of
financial calculations required to be made herein shall be without duplication.
Section 1.3    Other Definitional and Interpretive Provisions. References in
this Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits” or “Schedules”
shall be to Articles, Sections, Annexes, Exhibits or Schedules of or to this
Agreement unless otherwise specifically provided. Any term defined herein may be
used in the singular or plural. “Include”, “includes” and “including” shall be
deemed to be followed by “without limitation”. Except as otherwise specified or
limited herein, references to any Person

 
21

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




include the successors and assigns of such Person. References “from” or
“through” any date mean, unless otherwise specified, “from and including” or
“through and including”, respectively. Unless otherwise specified herein, the
settlement of all payments and fundings hereunder between or among the parties
hereto shall be made in lawful money of the United States and in immediately
available funds. References to any statute or act shall include all related
current regulations and all amendments and any successor statutes, acts and
regulations. All amounts used for purposes of financial calculations required to
be made herein shall be without duplication. References to any statute or act,
without additional reference, shall be deemed to refer to federal statutes and
acts of the United States. References to any agreement, instrument or document
shall include all schedules, exhibits, annexes and other attachments thereto. As
used in this Agreement, the meaning of the term “material” or the phrase “in all
material respects” is intended to refer to an act, omission, violation or
condition which reflects or could reasonably be expected to result in a Material
Adverse Effect. References to capitalized terms that are not defined herein, but
are defined in the UCC, shall have the meanings given them in the UCC. All
references herein to times of day shall be references to daylight or standard
time, as applicable.
Section 1.4    Funding and Settlement Currency. Unless otherwise specified
herein, the settlement of all payments and fundings hereunder between or among
the parties hereto shall be made in lawful money of the United States and in
immediately available funds.
ARTICLE 2    – LOANS
Section 2.1    Loan and Advances; Payments.
(a)    Term Loan. On the terms and subject to the conditions set forth herein,
the Lenders hereby agree to make to Borrowers a term loan in an original
principal amount equal to Sixty Two Million and No/100 Dollars ($62,000,000.00)
(the “Loan”). Each Lender’s obligation to fund the Loan shall be limited to such
Lender’s Loan Commitment Percentage, and no Lender shall have any obligation to
fund any portion of the Loan required to be funded by any other Lender, but not
so funded. No Borrower shall have any right to reborrow any portion of the Loan
that is repaid or prepaid from time to time. The Loan shall be funded in one
advance on the Closing Date.
(b)    Scheduled Repayments; Mandatory Prepayments; Optional Prepayments.
(i)    There shall become due and payable, and Borrowers shall repay the Loan
through, scheduled principal payments as set forth on Schedule 2.1(b) attached
hereto. Notwithstanding the payment schedule set forth above, the outstanding
principal amount of the Loan, together with all other then outstanding
Obligations, shall become immediately due and payable in full on the Termination
Date.
(ii)    There shall become due and payable and Borrowers shall prepay the Loan
in the following amounts and at the following times:
(A)    Except as otherwise provided in Section 9.3, no later than two (2)
Business Days after the date on which any Borrower (or Agent as loss payee or
assignee) receives any Net Casualty Proceeds, an amount equal to one hundred
percent (100%) of such Net Casualty Proceeds, or such lesser portion of such
proceeds as Agent shall elect to apply to the Obligations;

 
22

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




(B)    an amount equal to any interest that is deemed to be in excess of the
Maximum Lawful Rate (as defined below) and is required to be applied to the
reduction of the principal balance of the Loan by any Lender as provided for in
Section 2.6; and
(C)    no later than two (2) Business Days after receipt by any Borrower of the
proceeds of any asset disposition of personal property (other than any such
disposition (x) made in the Ordinary Course of Business, or (y) to the extent
that the aggregate value of such assets sold in any single transaction or
related series of transactions is equal to $100,000 or less), an amount equal to
one hundred percent (100%) of the net cash proceeds of such asset disposition
(net of out-of-pocket expenses and repayment of any permitted purchase money
debt encumbering such asset), or such lesser portion as Agent shall elect to
apply to the Obligations; provided, however, that notwithstanding the foregoing,
so long as no Default or Event of Default shall have occurred and be continuing,
Borrowers may elect to deliver to Agent a notice that it intends to apply all or
a portion of such net cash proceeds to reinvest in equipment or other productive
assets of the general type used in the business of such Borrower within 270 days
of such date of receipt, and such Borrower shall promptly and diligently apply
such portion to such reinvestment purposes; provided, further, however, that to
the extent that such net cash proceeds are not reinvested as provided above,
Borrowers shall make an additional prepayment of the Loan in an amount equal to
such unapplied net cash proceeds.
(iii)    At any time with at least ten (10) Business Days prior delivery to
Agent of an appropriately completed Payment Notification, Borrowers may prepay
the Loan in whole but not in part (other than mandatory partial prepayments
required under this Agreement); provided, however, that any such prepayment
shall be accompanied by any prepayment and/or exit fees required under any
Financing Document.
(iv)    Except as this Agreement may specifically provide otherwise, all
prepayments of the Loan shall be applied by Agent to the Obligations in inverse
order of maturity. The monthly payments required under Schedule 2.1(b) shall
continue in the same amount (for so long as the Loan shall remain outstanding)
notwithstanding any partial prepayment, whether mandatory or optional, of the
Loan.
Section 2.2    Interest; Interest Calculations and Certain Fees.
(a)    From and following the Closing Date, except as expressly set forth in
this Agreement, the Loan and the other Obligations shall bear interest at the
sum of the LIBOR Rate plus the Applicable Margin. Interest on the Loan shall be
paid in arrears on the first (1st) day of each month, commencing on February 1,
2014, and on the maturity of the Loan, whether by acceleration or otherwise.
Interest on all other Obligations shall be payable upon demand.
(v)    The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account (x) any additional or increased costs
(other than Taxes) to such Lender of maintaining or obtaining any eurodollar
deposits, (y) any Taxes imposed on such Lender (other than Non-Excluded Taxes
and Excluded Taxes, in each case, to the extent addressed by Section 2.8) on its
loans, loan principal, commitments or other obligations, or its deposits,
reserves or other liabilities or capital attributable thereto, or (z) other
increased costs (other than Taxes) affecting this Agreement or Loans made by
such Lender, in each case, due to changes in applicable

 
23

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




Law occurring subsequent to the commencement of the then applicable Interest
Period, including changes in the reserve requirements imposed by the Board of
Governors of the Federal Reserve System (or any successor), which additional or
increased costs would increase the cost of funding loans bearing interest based
upon the LIBOR Rate; provided, however, that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “change in applicable Law”, regardless
of the date enacted, adopted or issued. In any such event, the affected Lender
shall give Borrowers and Agent notice of such a determination and adjustment and
upon its receipt of the notice from the affected Lender, Borrowers may, by
notice to such affected Lender (y) require such Lender to furnish to Borrowers a
statement setting forth the basis for adjusting such LIBOR Rate and the method
for determining the amount of such adjustment, or (z) repay the Loan bearing
interest based upon the LIBOR Rate with respect to which such adjustment is
made.
(vi)    In the event that any change in market conditions or any Law, or any
change therein or in the interpretation of application thereof, shall at any
time after the date hereof, in the reasonable opinion of any Lender, make it
unlawful or impractical for such Lender to maintain the Loan bearing interest
based upon the LIBOR Rate or to continue such maintaining, or to determine or
charge interest rates at the LIBOR Rate, (x) such Lender shall give notice of
such changed circumstances to Agent and Borrowers, (y) in the case of the Pro
Rata Share of the Loan held by such Lender and then outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such portion of the Loan, and interest upon such portion
thereafter shall accrue interest at the Base Rate plus the Applicable Margin,
and (z) such portion of the Loan shall continue to accrue interest at the Base
Rate plus the Applicable Margin until such Lender determines that it would no
longer be unlawful or impractical to maintain such Loan at the LIBOR Rate.
(vii)    Anything to the contrary contained herein notwithstanding, neither
Agent nor any Lender is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues based on the
LIBOR Rate.
(b)    Fee Letter. Prior to or contemporaneous with Borrowers’ execution of this
Agreement, Borrowers shall pay to Agent, for its own account and not for the
benefit of any other Lenders, the fees provided for in the Fee Letter.
(c)    Reserved.
(d)    Audit Fees. Borrowers shall pay to Agent, for its own account and not for
the benefit of any other Lenders, all reasonable fees and expenses in connection
with audits of Borrowers’ and/or Operators’ books and records, audits,
examinations, monitoring activity, regulatory desktop reviews, valuations or
appraisals of the Collateral, audits of Borrowers’ and/or Operators’ compliance
with applicable Laws and such other matters as Agent shall reasonably deem
appropriate (including, without limitation, healthcare regulatory surveys),
which shall be due and payable on the first Business Day of the month following
the date of issuance by Agent of a written request for payment thereof to
Borrowers; provided, however, that so long as no Event of Default has occurred
and is continuing, Borrowers shall be

 
24

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




liable for such fees and expenses for no more than one (1) such audit in any
given calendar year in addition to any audits provided pursuant to the
Affiliated Loan Agreement.
(e)    Wire Fees. Borrowers shall pay to Agent, for its own account and not for
the account of any other Lenders, on written demand, any and all reasonable
fees, costs or expenses which Agent pays to a bank or other similar institution
(including, without limitation, any fees paid by Agent to any other Lender)
arising out of or in connection with (i) the forwarding to Borrowers or any
other Person on behalf of Borrowers, by Agent, of proceeds of the Loan made by
any Lender to Borrowers pursuant to this Agreement, and (ii) the depositing for
collection, by Agent, of any check or item of payment received or delivered to
Agent on account of Obligations.
(f)    Late Charges. If payments of principal (other than a final installment of
principal upon the Termination Date), interest due on the Obligations, or any
other amounts due hereunder or under the other Financing Documents are not
timely made and remain overdue for a period of five (5) days, Borrowers, without
notice or demand by Agent, promptly shall pay to Agent, for its own account and
not for the benefit of any other Lenders, as additional compensation to Agent in
administering the Obligations, an amount equal to five percent (5.0%) of each
delinquent payment.
(g)    Computation of Interest and Related Fees. All interest and fees under
each Financing Document shall be calculated on the basis of a 360-day year for
the actual number of days elapsed. The date of funding of the Loan shall be
included in the calculation of interest. The date of payment of the Loan shall
be excluded from the calculation of interest.
(h)    Automated Clearing House Payments. If Agent so elects, monthly payments
of interest and principal shall be paid to Agent by Automated Clearing House
debit of immediately available funds from the financial institution account
designated by Borrower Representative in the Automated Clearing House debit
authorization executed by Borrowers or Borrower Representative in connection
with this Agreement, and shall be effective upon receipt. Borrowers shall
execute any and all forms and documentation necessary from time to time to
effectuate such automatic debiting. In no event shall any such payments be
refunded to Borrowers.
Section 2.3    Notes. The portion of the Loan made by each Lender shall be
evidenced, if so requested by such Lender, by one or more promissory notes
executed by Borrowers on a joint and several basis in substantially the form of
Exhibit D attached hereto (each, a “Note”) in an original principal amount (or,
if more than one Note is issued to a Lender, in an aggregate original principal
amount) equal to such Lender’s Pro Rata Share of the Loan Commitment.
Section 2.4    Reserves and Escrows.
(a)    General Reserve and Escrow Requirements. Borrowers agree to establish and
maintain all of the reserves and escrows required in this Section 2.4. All sums
so reserved or escrowed may be commingled with the general funds of Agent and no
such sums shall be deemed to be held in trust for the benefit of Borrowers.
Interest shall be payable on the funds reserved or escrowed pursuant to
Sections 2.4(b), (c) and (d) at a rate or rate designated from time to time by
Agent and which Agent, in good faith, determines to be comparable to the rates
paid by commercial banks on commercial demand deposit accounts. All sums so
reserved or escrowed shall be part of the Collateral and shall stand as
additional security for all of the Obligations. If Agent at any time reasonably
determines that the amount on deposit in any reserve or escrow pursuant to
subsections (b) or (c) of this Section 2.4 is insufficient for its intended
purposes, Borrowers shall, within ten (10) Business Days following notice from
Agent, deposit

 
25

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




such additional sums as may be reasonably required by Agent. In the event of any
Event of Default by Borrowers under the terms of this Agreement or any other
Financing Document, Agent may, at its discretion, apply amounts on hand in the
reserves or escrows to cure such Event of Default. Upon demand of Agent,
Borrowers shall replenish the applicable reserve or escrow to restore any sums
so applied by Agent. Upon the occurrence of an Event of Default and/or the
maturity of any portion of the Obligations, the moneys then remaining on deposit
with Agent shall, at Agent’s option, be applied against the Obligations in such
order and manner as Agent may elect or as may otherwise be required under this
Agreement; provided, however, that upon the satisfaction of all Credit Exposure,
Agent shall promptly deliver all moneys then remaining on deposit with Agent to
Borrower Representative.
(b)    Real Property Taxes. At the time of and in addition to the monthly
installments of principal and/or interest due under the Notes, Borrowers shall
pay to Agent a sum equal to one-twelfth (1/12) of the amount reasonably
estimated by Agent to be sufficient (when aggregated with an initial deposit to
be designated by Agent and paid by Borrowers to Agent on the Closing Date or
otherwise upon demand of Agent) to pay at least thirty (30) days before they
become due and payable, all taxes, assessments and other similar charges levied
against any portion of the Collateral constituting real property (collectively,
the “Property Taxes”). In the event such real property or any portion thereof is
part of a larger tract for purposes of taxation and assessments, Agent may
require the Borrowers to have the real property taxed and assessed as a separate
parcel or separate parcels, or, in the alternative, to make the deposits
required under this section based upon the taxation and assessment of the larger
tract. So long as no Event of Default exists hereunder, Agent shall apply the
escrow sums to pay the Property Taxes. Except as set forth in the preceding
sentence, the obligation of Borrowers to pay the Property Taxes is not affected
or modified by the provisions of this paragraph.
(c)    Insurance Premiums. At the time of and in addition to the monthly
installments of principal and/or interest due under the Notes, Borrowers shall
pay to Agent a sum equal to one-twelfth (1/12) of the amount reasonably
estimated by Agent to be sufficient (when aggregated with an initial deposit to
be designated by Agent and paid by Borrower to Agent on the Closing Date) to be
held by Agent in an insurance reserve (“Insurance Reserve”) to pay at least
thirty (30) days before they become due and payable all insurance premiums and
other similar charges in connection with the insurance required to be carried by
Borrowers pursuant to this Agreement or the other Financing Documents
(collectively, the “Insurance Premiums”). So long as no Event of Default exists
hereunder, the funds contained in the Insurance Reserve shall be utilized to
reimburse Borrowers solely for Insurance Premiums related to the Projects. Upon
request by Borrower’s Representative, Agent shall provide Borrowers with the
amounts deposited by Borrowers pursuant to this Section 2.4(c) so that such
amounts may be used (in addition to other funds provided by Parent or any other
Person) to pay the amount of such insurance premiums payable by Parent prior to
the due date therefor. Except as set forth in the preceding sentence, Agent may
apply the sums to pay the Insurance Premiums. The obligation of Borrowers to pay
the Insurance Premiums is not affected or modified by the provisions of this
section. Notwithstanding the foregoing, if the insurance premiums are paid via a
premium financing arrangement to which Agent has given its written consent,
which consent shall not be unreasonably withheld or delayed, then (i) the amount
to be escrowed with Agent at any given time in respect of such Insurance
Premiums shall be three months of payments under the premium finance
arrangement, (ii) Borrowers shall tender to Agent each month (on such schedule
as Agent shall reasonably request) evidence that Borrowers (or the owner of the
policy if Borrowers share in a blanket policy) has paid the applicable premium
finance amount due for the preceding month, and (iii) Agent shall have no
obligation to remit such escrowed sums in payment of the premium finance
amounts. Lenders and Agent acknowledge that the insurance required to be
maintained by Borrowers pursuant to this Agreement and the other Financing
Documents is maintained through corporate policies of Parent and such insurance
insures Persons and property in addition to Borrowers and the Projects.

 
26

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




Accordingly, Insurance Premiums, as defined above, shall only be that portion of
the applicable insurance premiums that are allocated to the Borrowers or to the
Projects, in each case, by Parent or the applicable insurer, provided, however,
that such insurance premiums shall be allocated on a consistent basis in
accordance with commercially reasonable standards for business entities
similarly situated in the industry.
(d)    Capital Replacement Reserve. At the time of and in addition to the
monthly installments of principal and/or interest due under any of the Notes,
Borrowers shall pay to Agent monthly deposits in the amount of $29.16 multiplied
by the number of In Service Beds at each Project (provided that the aggregate
number of all In Service Beds shall in no event be less than 1,210 as reduced to
the reflect the number of beds located at a Project released pursuant to Section
2.11) to be held by Agent in a capital replacement reserve (“Capital Replacement
Reserve”). So long as no Event of Default exists hereunder, the funds contained
in the Capital Replacement Reserve shall be utilized to reimburse Borrowers
solely for capital improvements approved in advance by Agent in writing, which
approval shall not be unreasonably withheld or delayed. Upon written request
from Borrowers and satisfaction of the requirements set forth in this Section
2.4(d), Agent shall disburse to Borrowers amounts from the Capital Replacement
Reserve necessary to cover the actual approved costs of the applicable
improvements. In the event that any Borrower has not previously paid such
amounts to the applicable supplier, materialman, subcontractor or other party to
whom payment is due, then Agent may elect to issue checks, payable to such
supplier, materialman, subcontractor or other party to whom payment is due, or
to such Borrower, to reimburse such Borrower for the actual cost of such
improvement. Each request for disbursement from the Capital Replacement Reserve
shall include (i) the specific improvements for which the disbursement is
requested, (ii) the quantity and price of each item purchased, if the
improvement includes the purchase or replacement of specific items, (iii) the
price of all materials (grouped by type or category) used in any improvement
other than the purchase or replacement of specific items, and (iv) the cost of
all contracted labor or other services applicable to each improvement for which
such request for disbursement is made. Each request for disbursement shall
include (A) copies of invoices for all items or materials purchased and all
contracted labor or services provided, (B) if requested by Agent, to the extent
a lien could be filed with respect thereto, a lien waiver for such item or
material purchased or contracted labor or services provided, as applicable, and
(C) evidence reasonably satisfactory to Agent of payment of all such amounts
unless Agent has elected to make such payment directly to the applicable
supplier, materialman, subcontractor or other party to whom payment is due.
(e)    Principal Reserve. So long as no Event of Default has occurred and is
continuing, Agent shall hold the Principal Prepayment and the Partial Release
Payments received from Borrowers by Agent in a principal reserve (the “Principal
Reserve”) and not apply such payments to the outstanding Obligations to the
extent that the funds in the Principal Reserve do not exceed $10,000,000 at any
time. If Borrowers irrevocably request in writing to Agent that all or any
portion of the funds held by Agent in the Principal Reserve be applied to the
outstanding Obligations, Agent shall promptly apply the requested amount from
the Principal Reserve to pay the outstanding Obligations. In the event that
amounts are applied from the Principal Reserve to pay the outstanding
Obligations, Borrowers shall pay the pro rata portion of the Exit Fee due in
respect of such payment pursuant to the Fee Letter.
Section 2.5    General Provisions Regarding Payment; Loan Account.
(a)    All payments to be made by each Borrower under any Financing Document,
including payments of principal and interest made hereunder and pursuant to any
other Financing Document, and all fees, expenses, indemnities and
reimbursements, shall be made without set-off, recoupment or counterclaim, in
lawful money of the United States and in immediately available funds. If any
payment hereunder becomes due and payable on a day other than a Business Day,
such payment shall

 
27

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




be extended to the next succeeding Business Day and, with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension (it being understood and agreed that, solely for purposes of
calculating financial covenants and computations contained herein and
determining compliance therewith, if payment is made, in full, on any such
extended due date, such payment shall be deemed to have been paid on the
original due date without giving effect to any extension thereto). Any payments
received in the Payment Account before 2:00 PM (Eastern time) on any date shall
be deemed received by Agent on such date, and any payments received in the
Payment Account after 2:00 PM (Eastern time) on any date shall be deemed
received by Agent on the next succeeding Business Day.
(b)    Agent shall maintain a loan account (the “Loan Account”) on its books to
record Loan and other extensions of credit made by the Lenders hereunder or
under any other Financing Document, and all payments thereon made by each
Borrower. All entries in the Loan Account shall be made in accordance with
Agent’s customary accounting practices as in effect from time to time. The
balance in the Loan Account, as recorded in Agent’s books and records at any
time shall be conclusive and binding evidence of the amounts due and owing to
Agent by each Borrower absent manifest error; provided, however, that any
failure to so record or any error in so recording shall not limit or otherwise
affect any Borrower’s duty to pay all amounts owing hereunder or under any other
Financing Document. Agent shall endeavor to provide Borrowers with a monthly
statement regarding the Loan Account (but neither Agent nor any Lender shall
have any liability if Agent shall fail to provide any such statement). Unless
any Borrower notifies Agent of any objection to any such statement received by
Borrowers (specifically describing the basis for such objection) within ninety
(90) days after the date of receipt thereof, it shall be deemed final, binding
and conclusive upon Borrowers in all respects as to all matters reflected
therein.
Section 2.6    Maximum Interest. In no event shall the interest charged with
respect to the Loan or any other Obligations of any Borrower under any Financing
Document exceed the maximum amount permitted under the Laws of the State of
Maryland or of any other applicable jurisdiction. Notwithstanding anything to
the contrary herein or elsewhere, if at any time the rate of interest payable
hereunder or under any Note or other Financing Document (the “Stated Rate”)
would exceed the highest rate of interest permitted under any applicable Law to
be charged (the “Maximum Lawful Rate”), then for so long as the Maximum Lawful
Rate would be so exceeded, the rate of interest payable shall be equal to the
Maximum Lawful Rate; provided, however, that if at any time thereafter the
Stated Rate is less than the Maximum Lawful Rate, each Borrower shall, to the
extent permitted by Law, continue to pay interest at the Maximum Lawful Rate
until such time as the total interest received is equal to the total interest
which would have been received had the Stated Rate been (but for the operation
of this provision) the interest rate payable. Thereafter, the interest rate
payable shall be the Stated Rate unless and until the Stated Rate again would
exceed the Maximum Lawful Rate, in which event this provision shall again apply.
In no event shall the total interest received by any Lender exceed the amount
which it could lawfully have received had the interest been calculated for the
full term hereof at the Maximum Lawful Rate. If, notwithstanding the prior
sentence, any Lender has received interest hereunder in excess of the Maximum
Lawful Rate, such excess amount shall be applied to the reduction of the
principal balance of the Loan or to other amounts (other than interest) payable
hereunder, and if no such principal or other amounts are then outstanding, such
excess or part thereof remaining shall be paid to Borrowers. In computing
interest payable with reference to the Maximum Lawful Rate applicable to any
Lender, such interest shall be calculated at a daily rate equal to the Maximum
Lawful Rate divided by the number of days in the year in which such calculation
is made.
Section 2.7    Appointment of Borrower Representative. Each Borrower hereby
designates Borrower Representative as its representative and agent on its behalf
for the purposes of giving instructions with respect to the disbursement of the
proceeds of the Loan, giving and receiving all other notices and consents
hereunder or under any of the other Financing Documents and taking all other
actions (including

 
28

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




in respect of compliance with covenants) on behalf of any Borrower or Borrowers
under the Financing Documents. Borrower Representative hereby accepts such
appointment. Notwithstanding anything to the contrary contained in this
Agreement, no Borrower other than Borrower Representative shall be entitled to
take any of the foregoing actions. The proceeds of the Loan made hereunder shall
be advanced to the Borrower Representative or to the Borrower or Borrowers
identified by the Borrower Representative and shall be used by the applicable
Borrower in its business (for the purposes provided in this Agreement). If the
Borrower Representative has not identified a Borrower to whom such advance is to
be made, it shall be deemed to be immediately advanced by Borrower
Representative to the appropriate other Borrower hereunder as an intercompany
loan (collectively, “Intercompany Loans”). Borrowers shall maintain accurate
books and records with respect to all Intercompany Loans and all repayments
thereof. Agent and each Lender may regard any notice or other communication
pursuant to any Financing Document from Borrower Representative as a notice or
communication from all Borrowers, and may give any notice or communication
required or permitted to be given to any Borrower or all Borrowers hereunder to
Borrower Representative on behalf of such Borrower or all Borrowers. Each
Borrower agrees that each notice, election, representation and warranty,
covenant, agreement and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.
Section 2.8    Non-Excluded Taxes; Capital Adequacy.
(a)    All payments of principal and interest on the Loan and all other amounts
payable hereunder shall be made free and clear of and without deduction for any
Taxes, except as required by applicable Law. If any withholding or deduction of
Taxes from any payment to be made by, or on behalf of any Borrower hereunder is
required in respect of any Taxes pursuant to any applicable Law, then Borrowers
will: (i) timely pay directly to the relevant Governmental Authority the full
amount required to be so withheld or deducted; (ii) as soon as practicable after
such payment, forward to Agent an official receipt or other documentation
reasonably satisfactory to Agent evidencing such payment to such Governmental
Authority and (iii) with respect to any such Tax that is a Non-Excluded Tax,
Borrowers shall pay to Agent for the account of the applicable Recipient such
additional amount or amounts as is necessary to ensure that the net amount
actually received by such Recipient will equal the full amount it would have
received had no such withholding or deduction been required.
(b)    (1)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Financing Document shall
deliver to Borrower Representative and Agent, at the time or times reasonably
requested by Borrower Representative or Agent, such properly completed and
executed documentation reasonably requested by Borrower Representative or Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrower
Representative or Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by Borrower Representative or Agent as
will enable Borrower Representative or Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the two preceding sentences, the
completion, execution and submission of such documentation (other than
documentation set forth in clauses (b)(ii)(A), (b)(ii)(B) and (b)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 
29

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




(i)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to Borrower Representative
and Agent on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
Borrower Representative or Agent), executed originals of IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower Representative and Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower Representative or Agent), whichever of
the following is applicable: (x) IRS Forms W-8ECI (claiming exemption from U.S.
withholding tax because the income is effectively connected with a U.S. trade or
business), W-8BEN (claiming exemption from, or a reduction of, U.S. withholding
tax under an income tax treaty) and/or W-8IMY (including IRS Forms W-8BEN or
W-8ECI with respect to each beneficial owner) or any successor forms, and (y) in
the case of a Foreign Lender claiming the benefits of the exemption under
Sections 871(h) or 881(c) of the Code, IRS Form W-8BEN (claiming exemption from
U.S. withholding tax under the portfolio interest exemption) or any successor
form and a certificate substantially in the form of Exhibit E that such Foreign
Lender is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (2) a “10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”).
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower Representative and Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower Representative or Agent), executed
originals of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit Borrower Representative or Agent to determine the
withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Financing Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrower Representative and Agent at the time or times
prescribed by Law and at such time or times reasonably requested by Borrower
Representative or Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower Representative or
Agent as may be necessary for Borrowers and Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 
30

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower Representative and Agent in
writing of its legal inability to do so. For purposes of Sections 2.8(a) and
(b), the term “applicable Law” includes FATCA.
(c)    Borrowers shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Agent timely reimburse
it for the payment of any Other Taxes.
(d)    Borrowers shall jointly and severally indemnify each Recipient, within
ten (10) days after demand therefor, for the full amount of any Non-Excluded
Taxes (including Non-Excluded Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Non-Excluded Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrowers by a Lender (with a copy to the Agent),
or by the Agent on its own behalf or on behalf of a Lender, shall be conclusive
absent manifest error.
(e)    If any Recipient determines, in its sole discretion exercised in good
faith, that it is entitled to a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.8 (including by the payment of additional
amounts pursuant to this Section 2.8), it shall pay to Borrowers an amount equal
to such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Borrowers, upon the request of such Recipient,
shall repay to such Recipient the amount paid over pursuant to this paragraph
(e) (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such Recipient is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the
contrary in this paragraph (e), in no event will a Recipient be required to pay
any amount to any Borrower pursuant to this paragraph (e) the payment of which
would place such Recipient in a less favorable net after-tax position than the
Recipient would have been in if the Tax subject to the indemnification and
giving rise to the refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its Taxes that it deems confidential) to Borrowers or any other Person.
(f)    If any Lender (with respect to that portion of the Loan held by such
Lender) shall determine in its commercially reasonable judgment that the
adoption or taking effect of, or any change in, any applicable Law regarding
capital adequacy, in each instance, after the Closing Date, or any change after
the Closing Date in the interpretation, administration or application thereof by
any Governmental Authority, central bank or comparable agency charged with the
interpretation, administration or application thereof, or the compliance by any
Lender or any Person controlling such Lender with any request, guideline or
directive regarding capital adequacy (whether or not having the force of Law) of
any such Governmental Authority, central bank or comparable agency adopted or
otherwise taking effect after the Closing Date, has or would have the effect of
reducing the rate of return on such Lender’s or such controlling Person’s
capital as a consequence of such Lender’s obligations hereunder to a level below
that which such Lender or such controlling Person could have achieved but for
such adoption, taking effect, change, interpretation, administration,
application or compliance (taking into consideration such Lender’s or such
controlling Person’s policies with respect to capital adequacy) then from time
to time, within ten (10) Business Days following written demand by such Lender
(which demand shall be accompanied by a statement setting forth

 
31

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




the basis for such demand and a calculation of the amount thereof in reasonable
detail, a copy of which shall be furnished to Agent), Borrowers shall promptly
pay to such Lender such additional amount as will compensate such Lender or such
controlling Person for such reduction so long as such amounts have accrued on or
after the day which is one hundred eighty (180) days prior to the date on which
such Lender first made demand therefor; provided, however, that notwithstanding
anything in this Agreement to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “change in
applicable Law”, regardless of the date enacted, adopted or issued.
(g)    If any Lender requires compensation under Section 2.8(f), or requires any
Borrower to pay any Non-Excluded Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.8(a), then, upon the written request of Borrower Representative, such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loan hereunder or to assign its rights and obligations
hereunder (subject to the terms of this Agreement) to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or materially reduce amounts payable pursuant to
any such subsection, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender (as determined in its reasonable discretion).
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
Section 2.9    Joint and Several Liability; Rights of Contribution;
Subordination and Subrogation.
(a)    Borrowers are defined collectively to include all Persons named as one of
the Borrowers herein; provided, however, that any references herein to “any
Borrower”, “each Borrower” or similar references, shall be construed as a
reference to each individual Person named as one of the Borrowers herein. Each
Person so named shall be jointly and severally liable for all of the obligations
of Borrowers under this Agreement. Each Borrower, individually, expressly
understands, agrees and acknowledges, that the credit facilities would not be
made available on the terms herein in the absence of the collective credit of
all of the Persons named as the Borrowers herein, the joint and several
liability of all such Persons, and the cross-collateralization of the collateral
of all such Persons. Accordingly, each Borrower individually acknowledges that
the benefit to each of the Persons named as one of the Borrowers as a whole
constitutes reasonably equivalent value, regardless of the amount of the credit
facilities actually borrowed by, advanced to, or the amount of collateral
provided by, any individual Borrower. In addition, each entity named as one of
the Borrowers herein hereby acknowledges and agrees that all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in this Agreement shall be applicable to and shall be
binding upon and measured and enforceable individually against each Person named
as one of the Borrowers herein as well as all such Persons when taken together.
By way of illustration, but without limiting the generality of the foregoing,
the terms of Section 11.1 of this Agreement are to be applied to each individual
Person named as one of the Borrowers herein (as well as to all such Persons
taken as a whole), such that the occurrence of any of the events described in
Section 11.1 of this Agreement as to any Person named as one of the Borrowers
herein shall constitute an Event of Default even if such event has not occurred
as to any other Persons named as the Borrowers or as to all such Persons taken
as a whole.

 
32

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




(b)    Notwithstanding any provisions of this Agreement to the contrary, it is
intended that the joint and several nature of the liability of each Borrower for
the Obligations and the Liens granted by Borrowers to secure the Obligations,
not constitute a Fraudulent Conveyance (as defined below). Consequently, Agent,
Lenders and each Borrower agree that if the liability of a Borrower for the
Obligations, or any Liens granted by such Borrower securing the Obligations
would, but for the application of this sentence, constitute a Fraudulent
Conveyance, the liability of such Borrower and the Liens securing such liability
shall be valid and enforceable only to the maximum extent that would not cause
such liability or such Lien to constitute a Fraudulent Conveyance, and the
liability of such Borrower and this Agreement shall automatically be deemed to
have been amended accordingly. For purposes hereof, the term “Fraudulent
Conveyance” means a fraudulent conveyance under Section 548 of Chapter 11 of
Title 11 of the Bankruptcy Code or a fraudulent conveyance or fraudulent
transfer under the applicable provisions of any fraudulent conveyance or
fraudulent transfer Law or similar Law of any state, nation or other
governmental unit, as in effect from time to time.
(c)    Agent is hereby authorized, without notice or demand (except as otherwise
specifically required under this Agreement) and without affecting the liability
of any Borrower hereunder, at any time and from time to time, to (i) renew,
extend or otherwise increase the time for payment of the Obligations; (ii) with
the written agreement of any Borrower, change the terms relating to the
Obligations or otherwise modify, amend or change the terms of any Note or other
agreement, document or instrument now or hereafter executed by any Borrower and
delivered to Agent for any Lender; (iii) accept partial payments of the
Obligations; (iv) take and hold any Collateral for the payment of the
Obligations (including, without limitation, for the payment of any guaranties of
the Obligations) and exchange, enforce, waive and release any such Collateral;
(v) apply any such Collateral and direct the order or manner of sale thereof as
Agent, in its sole discretion, may determine; and (vi) settle, release,
compromise, collect or otherwise liquidate the Obligations and any Collateral
therefor in any manner, all surety defenses being hereby waived by each
Borrower. Except as specifically provided in this Agreement or any of the other
Financing Documents, Agent shall have the exclusive right to determine the time
and manner of application of any payments or credits, whether received from any
Borrower or any other source, and such determination shall be binding on all
Borrowers. All such payments and credits may be applied, reversed and reapplied,
in whole or in part, to any of the Obligations that Agent shall determine, in
its sole discretion, without affecting the validity or enforceability of the
Obligations of the other Borrowers.
(d)    Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect the Obligations from any obligor or other action to
enforce the same; (ii) the waiver or consent by Agent with respect to any
provision of any instrument evidencing the Obligations, or any part thereof, or
any other agreement heretofore, now or hereafter executed by a Borrower and
delivered to Agent; (iii) failure by Agent to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations; (iv) the institution of any proceeding under the
Bankruptcy Code, or any similar proceeding, by or against a Borrower or Agent’s
election in any such proceeding of the application of Section 1111(b)(2) of the
Bankruptcy Code; (v) any borrowing or grant of a security interest by a Borrower
as debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Agent’s claim(s) for repayment of any of the Obligations; or (vii) any other
circumstance other than payment in full of the Obligations which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or surety.
(e)    The Borrowers hereby agree, as between themselves, that to the extent
that Agent, on behalf of Lenders, shall have received from any Borrower any
Recovery Amount (as defined below), then the paying Borrower shall have a right
of contribution against each other Borrower in an amount

 
33

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




equal to such other Borrower’s contributive share of such Recovery Amount;
provided, however, that in the event any Borrower suffers a Deficiency Amount
(as defined below), then the Borrower suffering the Deficiency Amount shall be
entitled to seek and receive contribution from and against the other Borrowers
in an amount equal to the Deficiency Amount; and provided further, that in no
event shall the aggregate amounts so reimbursed by reason of the contribution of
any Borrower equal or exceed an amount that would, if paid, constitute or result
in Fraudulent Conveyance. Until all Obligations have been paid and satisfied in
full (other than Contingent Obligations hereunder to the extent that no such
claims have been made as of the date thereof or the known existence of a claim
reasonably likely to be asserted with respect thereto), no payment made by or
for the account of a Borrower including, without limitation, (i) a payment made
by such Borrower on behalf of the liabilities of any other Borrower, or (ii) a
payment made by any other Guarantor under any Guarantee, shall entitle such
Borrower, by subrogation or otherwise, to any payment from such other Borrower
or from or out of such other Borrower’s property. The right of each Borrower to
receive any contribution under this Section 2.9(e) or by subrogation or
otherwise from any other Borrower shall be subordinate in right of payment to
the Obligations and such Borrower shall not exercise any right or remedy against
such other Borrower or any property of such other Borrower by reason of any
performance of such Borrower of its joint and several obligations hereunder,
until the Obligations have been paid and satisfied in full (other than
Contingent Obligations hereunder to the extent that no such claims have been
made as of the date thereof or the known existence of a claim reasonably likely
to be asserted with respect thereto), and no Borrower shall exercise any right
or remedy with respect to this Section 2.9(e) until the Obligations have been
paid and satisfied in full (other than Contingent Obligations hereunder to the
extent that no such claims have been made as of the date thereof or the known
existence of a claim reasonably likely to be asserted with respect thereto). As
used in this Section 2.9(e), the term “Recovery Amount” means the amount of
proceeds received by or credited to Agent from the exercise of any remedy of the
Lenders under this Agreement or the other Financing Documents, including,
without limitation, the sale of any Collateral. As used in this Section 2.9(e),
the term “Deficiency Amount” means any amount that is less than the entire
amount a Borrower is entitled to receive by way of contribution or subrogation
from, but that has not been paid by, the other Borrowers in respect of any
Recovery Amount attributable to the Borrower entitled to contribution, until the
Deficiency Amount has been reduced to zero through contributions and
reimbursements made under the terms of this Section 2.9(e) or otherwise.
Section 2.10    Cash Management.
(a)    Borrowers shall cause all Operators to pay or direct all rents and other
payments due under the Operating Leases that will be applied to make payments
due hereunder directly to the Payment Account. Borrowers shall not accept from
any Operator any cash payment of rent or other sums due under an Operating
Lease, and any cash payments so received by Borrowers shall be deemed held in
trust for the benefit of Agent and Lenders, shall be paid over to Agent
immediately upon receipt and shall not be commingled with any other monies of
Borrowers.
(b)    Borrowers acknowledge and agree that compliance with the terms of this
Section 2.10 by Borrowers is essential, and that Lenders will suffer immediate
and irreparable injury and have no adequate remedy at law, if Borrowers fail to
comply with the terms of this Section 2.10. Accordingly, in addition to all
other rights and remedies of Agent and Lenders hereunder, Agent shall have the
right to seek specific performance of the Borrowers’ obligations under this
Section, and any other equitable relief as Agent may deem necessary or
appropriate, and Borrowers waive any requirement for the posting of a bond in
connection with such equitable relief.
Section 2.11    Release of Liens as to Certain Projects. In the event a Project
is the subject of a proposed Permitted Sale or Refinancing, Agent will cause the
Liens of the Financing Documents to be

 
34

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




released as to such Project (“Release”); provided, however, that each of the
following minimum conditions is satisfied:
(a)    Borrowers shall have given Agent no less than thirty (30) days’ prior
written notice of the proposed closing date of such Permitted Sale or
Refinancing (provided that the anticipated price, loan amounts and other terms
set forth in such notice may change so long as the conditions set forth herein
are satisfied);
(b)    unless Agent consents to the closing of such Permitted Sale or
Refinancing in its sole and absolute discretion, no Default or Event of Default
shall have occurred and be continuing as of the closing date of, and after
giving effect to, such Permitted Sale or Refinancing, and Agent shall have
received a Compliance Certificate to that effect;
(c)    after giving effect to such Permitted Sale or Refinancing (including the
release of such Project and the prepayment required in connection therewith) and
determined as of the last day of the most recent calendar month ending
immediately prior to the Permitted Sale or Refinancing, (i) the pro forma Debt
Yield Percentage is equal to or greater than: (y) 15.00% if, after taking into
account such release, the outstanding Obligations are equal to or greater than
$30,000,000, (y) 16.00%, if, after taking into account such release, the
outstanding Obligations are less than $30,000,000, or (z) 16.50%, if, after
taking into account such release, the outstanding Obligations are less than
$20,000,000, and (ii) the pro forma Debt Service Coverage Ratio is not less than
1.40 to 1.00, each as reasonably determined by Agent;
(d)    after giving effect to such Permitted Sale or Refinancing on a
prospective basis (including the release of such Project and the prepayment
required in connection therewith), the Borrowers and remaining Projects will be
in compliance with all covenants to the reasonable satisfaction of Agent;
(e)    after giving effect to such Permitted Sale or Refinancing, there shall be
no less than two (2) Projects constituting Collateral hereunder;
(f)    after giving effect to such Permitted Sale or Refinancing, the
outstanding Obligations shall not be less than $15,000,000;
(g)    in the event that there are three (3) or fewer Projects constituting
Collateral hereunder, the ratio of the Obligations to the then appraised value
(based upon current MAI appraisals obtained by Agent solely at Borrowers’
expense) of the remaining Projects after taking into account such release) shall
in no event be greater than 75%;
(h)    Borrowers shall have paid all costs and expenses incurred by Agent in
connection with any request for a release pursuant to this Section 2.11;
(i)    since the Closing Date, no material adverse change shall have occurred
with respect to all of the remaining Projects, Borrowers and Operators, taken as
a whole;
(j)    Borrowers shall, at their expense, obtain date down or modification
endorsements (including, without limitation, T-38 endorsements) to Agent’s title
insurance policies in respect of the remaining Projects, in form and substance
reasonably acceptable to Agent; and
(k)    unless otherwise approved by Agent, in its sole and absolute discretion,
Borrowers shall make a payment (such payment, a “Principal Prepayment”) to Agent
in an amount equal to the Net Proceeds of such Permitted Sale or Refinancing,
which amounts shall, at the option of the Borrowers

 
35

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




elected on or prior to the date of such release, be applied as a prepayment of
the outstanding Obligations or held by Agent in the Principal Reserve. If such
Principal Prepayment is applied to the prepayment of the outstanding
Obligations, Borrowers shall also pay the Exit Fee required to be paid with
respect to such payment.
For the purpose of this Section 2.11, the term “Net Proceeds” means the gross
sale or refinancing proceeds from such Project less reasonable and customary
transactions costs, including bona fide third-party brokerage commissions,
reasonable attorneys’ fees and costs, and title and survey charges. In the event
that Borrowers fail to satisfy the covenants in Section 2.11(c), Borrower may
elect to pay an amount equal to the Partial Release Payment (as defined below),
which amounts shall, at the option of the Borrowers elected in the notice
delivered in Section 2.11(a) above, be applied as a prepayment of the
outstanding principal balance of the Loan or held by Agent in the Principal
Reserve. Such election shall be made on or prior to date of such Release. The
“Partial Release Prepayment” shall be an amount which will not exceed an amount
which, if applied against the outstanding principal balance of the Loan, would
be sufficient to satisfy the covenant in Section 2.11(c) for the applicable
quarter as of the last calculation date, calculating the outstanding principal
balance of the Loan after giving effect to any prepayment actually made.
Section 2.12    Termination; Restriction on Termination.
(a)    Termination by Lenders. In addition to the rights set forth in Section
11.2, Agent may, and at the direction of Required Lenders shall, terminate this
Agreement without notice upon or after the occurrence and during the continuance
of an Event of Default.
(b)    Termination by Borrowers. Upon at least ten (10) Business Days’ prior
written notice to Agent and Lenders, Borrowers may, at their option, terminate
this Agreement; provided, however, that no such termination shall be effective
until Borrowers have paid all amounts due to Agent and Lenders under the
Financing Documents subject to the terms and conditions set forth herein,
including, without limitation, all Obligations under the Fee Letter. Borrowers
may elect to terminate this Agreement in its entirety only. No section of this
Agreement may be terminated singly.
(c)    Effectiveness of Termination. All of the Obligations shall be immediately
due and payable upon the Termination Date. All undertakings, agreements,
covenants, warranties and representations of Borrowers contained in the
Financing Documents shall survive any such termination and Agent shall retain
its Liens in the Collateral and Agent and each Lender shall retain all of its
rights and remedies under the Financing Documents notwithstanding such
termination until all Obligations have been discharged or paid, in full (other
than Contingent Obligations hereunder to the extent that no such claims have
been made as of the date thereof or the known existence of a claim reasonably
likely to be asserted with respect thereto), in immediately available funds,
including, without limitation, all Obligations under the Fee Letter and under
Section 2.2(c).
ARTICLE 3    – REPRESENTATIONS AND WARRANTIES
To induce Agent and Lenders to enter into this Agreement and to make the Loan
and other credit accommodations contemplated hereby, each Borrower hereby
represents and warrants to Agent and each Lender that:
Section 3.1    Existence and Power. Each Credit Party is an entity as specified
on Schedule 3.1, is duly organized, validly existing and in good standing under
the Laws of the jurisdiction specified on Schedule 3.1 and no other
jurisdiction, has the same legal name as it appears in such Credit Party’s

 
36

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




Organizational Documents and an organizational identification number (if any),
in each case as specified on Schedule 3.1, and has all powers and all Permits
necessary or desirable in the operation of its business as presently conducted
or as proposed to be conducted, except where the failure to have such Permits
could not reasonably be expected to have a Material Adverse Effect. Each Credit
Party is qualified to do business as a foreign entity in each jurisdiction in
which it is required to be so qualified, which jurisdictions as of the Closing
Date are specified on Schedule 3.1, except where the failure to be so qualified
could not reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 3.1, no Credit Party (a) has had, over the five (5) year
period preceding the Closing Date, any name other than its current name, or
(b) was incorporated or organized under the Laws of any jurisdiction other than
its current jurisdiction of incorporation or organization.
Section 3.2    Organization and Governmental Authorization; No Contravention.
The execution, delivery and performance by each Credit Party of the Operative
Documents to which it is a party (a) are within its powers, (b) have been duly
authorized by all necessary action pursuant to its Organizational Documents, (c)
as of the Closing Date, require no further action by or in respect of, or
material filing with, any Governmental Authority, other than notices to be filed
in the Ordinary Course of Business, (d) do not violate, conflict with or cause a
breach or a default under any of the Organizational Documents of any Credit
Party, and (e) do not violate, conflict with or cause a breach or a default
under (i) any Law applicable to any Credit Party or (ii) any agreement or
instrument binding upon it, except for such violations, conflicts, breaches or
defaults as could not, with respect to this clause (e), reasonably be expected
to have a Material Adverse Effect.
Section 3.3    Binding Effect. Each of the Operative Documents to which any
Credit Party is a party constitutes a valid and binding agreement or instrument
of such Credit Party, enforceable against such Credit Party in accordance with
its respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
relating to the enforcement of creditors’ rights generally and by general
equitable principles.
Section 3.4    Capitalization. The authorized equity securities of each of the
Borrowers as of the Closing Date is as set forth on Schedule 3.4. All issued and
outstanding equity securities of each of the Borrowers are duly authorized and
validly issued, fully paid, nonassessable, free and clear of all Liens other
than those existing as of the Closing Date granted pursuant to the Existing
Credit Agreement, and such equity securities were issued in compliance in all
material respects with all applicable Laws. The identity of the holders of the
equity securities of each of the Borrowers and the percentage of their
fully-diluted ownership of the equity securities of each of the Borrowers as of
the Closing Date is set forth on Schedule 3.4. No shares of the capital stock or
other equity securities of any Borrower, other than those described above, are
issued and outstanding as of the Closing Date. Except as set forth on
Schedule 3.4, as of the Closing Date there are no preemptive or other
outstanding rights, options, warrants, conversion rights or similar agreements
or understandings for the purchase or acquisition from any Credit Party (other
than Parent) of any equity securities of any such entity.
Section 3.5    Financial and Project Information. Each of (a) the audited
financial statements of Parent and its Subsidiaries for fiscal year 2012, (b)
the unaudited financial statements of Parent and its Subsidiaries for the fiscal
quarter ending on September 30, 2013, and (c) the summary profit and loss
statements of Operators for each of the Projects for the twelve (12) month
period ending September 30, 2013, fairly present, in all material respects, the
financial condition of Parent and its Subsidiaries as at the dates indicated and
the results of their operations and their cash flows for the periods indicated,
subject (in the case of unaudited financial statements to changes resulting from
audit and normal year-end adjustments and the absence of footnotes). All
information delivered to Agent by or on behalf of any Credit Party and

 
37

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




pertaining to the financial, physical or other condition or aspect of the
Project (excluding any projections or pro forma financial information) is true
and correct in all material respects as of such date and as of the date hereof.
Since September 30, 2013, no event or change has occurred that has resulted in
or evidences, either in any case or in the aggregate, a Material Adverse Effect.
Section 3.6    Litigation. Except as set forth on Schedule 3.6 as of the Closing
Date, and except as hereafter disclosed to Agent in writing required pursuant to
Section 4.9, there is no Litigation pending against, or to such Borrower’s
knowledge threatened against any Credit Party or any Project that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect or which in any manner draws into question the validity of any of
the Operative Documents.
Section 3.7    Ownership of Property. Each Borrower has (a) good, marketable and
legal title to (in the case of fee interests in real property), (b) valid
leasehold interests in (in the case of leasehold interests in personal
property), or (c) good title to (in the case of all other personal property),
all properties and other assets (real or personal, tangible, intangible or
mixed) purported or reported to be owned or leased (as the case may be) by such
Borrower, in each case except for assets disposed as permitted hereunder.
Section 3.8    No Default. No Event of Default, or to such Borrower’s knowledge,
Default, has occurred and is continuing. No Credit Party is in breach or default
under or with respect to any contract, agreement, lease or other instrument to
which it is a party or by which its property is bound or affected, which breach
or default could reasonably be expected to have a Material Adverse Effect.
Section 3.9    Labor Matters. As of the Closing Date, (a) there are no strikes
or other labor disputes pending or, to any Borrower’s knowledge, threatened
against any Credit Party; (b) hours worked and payments made to the employees of
the Credit Parties have not been in violation of the Fair Labor Standards Act or
any other applicable Law dealing with such matters; and (c) all payments due
from the Credit Parties or for which any claim may be made against any of them,
on account of wages and employee and retiree health and welfare insurance and
other benefits have been paid or accrued as a liability on their books, as the
case may be, in each case, that could reasonably be expected to result in
Material Adverse Effect. The consummation of the transactions contemplated by
the Financing Documents and the other Operative Documents will not give rise to
a right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which any Credit Party is a party or by
which any Credit Party is bound.
Section 3.10    Regulated Entities. No Credit Party is an “investment company”
or a company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” all within the meaning of the Investment Company Act of
1940.
Section 3.11    Margin Regulations. None of the proceeds from the Loan have been
or will be used, directly or indirectly, for the purpose of purchasing or
carrying any “margin stock” (as defined in Regulation U of the Federal Reserve
Board), for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase or carry any “margin stock” or for any other
purpose which might cause any of the Loan to be considered a “purpose credit”
within the meaning of Regulation T, U or X of the Federal Reserve Board.

 
38

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




Section 3.12    Compliance with Laws; Anti-Terrorism Laws.
(a)    Each Credit Party is in compliance with the requirements of all
applicable Laws, except for such Laws the noncompliance with which could not
reasonably be expected to have a Material Adverse Effect.
(b)    None of the Credit Parties and, to the knowledge of such Borrower, no
Affiliates of the Credit Parties (i) is in violation of any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law, (iii) is a Blocked Person, or
is controlled by a Blocked Person, (iv) is acting or will act for or on behalf
of a Blocked Person, or (v) is providing, or will provide, material, financial
or technical support or other services to or in support of acts of terrorism of
a Blocked Person. No Credit Party nor, to the knowledge of such Borrower, any
Affiliate or agent of the Credit Parties acting or benefiting in any capacity in
connection with the transactions contemplated by this Agreement, (A) conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any Blocked Person, or (B) deals in, or
otherwise engages in any transaction relating to, any property or interest in
property blocked pursuant to Executive Order No. 13224, any similar executive
order or other Anti-Terrorism Law.
Section 3.13    Taxes. All federal, and material state and local tax returns,
reports and statements required to be filed by or on behalf of each Credit Party
have been filed with the appropriate Governmental Authorities in all
jurisdictions in which such returns, reports and statements are required to be
filed and, except to the extent subject to a Permitted Contest, all Taxes
(including real property Taxes) and other charges shown thereon to be due and
payable have been timely paid prior to the date on which any fine, penalty,
interest, late charge or loss may be added thereto for nonpayment thereof
(taking into account any extensions). Except to the extent subject to a
Permitted Contest, all material state and local sales and use Taxes that are due
and payable by each Credit Party have been paid prior to becoming delinquent
(taking into account any extensions). All federal and material state returns
have been filed by each Credit Party for all periods for which returns were due
with respect to employee income tax withholding, social security and
unemployment taxes, and, except to the extent subject to a Permitted Contest,
the amounts shown thereon to be due and payable have been paid in full or
adequate provisions therefor have been made in accordance with GAAP.
Section 3.14    Compliance with ERISA.
(a)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each ERISA Plan (and the related
trusts and funding agreements) complies in form and in operation with, has been
administered in compliance with, and the terms of each ERISA Plan satisfy, the
applicable requirements of ERISA and the Code and each ERISA Plan which is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the United States Internal Revenue Service
with respect to each such ERISA Plan which may be relied on currently. No Credit
Party has incurred liability for any material excise tax under any of
Sections 4971 through 5000 of the Code.
(b)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Borrower and each Subsidiary
is in compliance with the applicable provisions of ERISA and the provision of
the Code relating to ERISA Plans and the regulations and published
interpretations therein. During the thirty-six (36) month period prior to the
Closing Date, (i) no steps have been taken to terminate any Pension Plan, and
(ii) no contribution failure has occurred with respect to any Pension Plan
sufficient to give rise to a Lien under Section 303(k) of ERISA. Except as

 
39

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, (i) no Credit Party has incurred liability to the PBGC
(other than for current premiums) with respect to any Pension Plan; (ii) all
contributions (if any) have been made on a timely basis to any Multiemployer
Plan that are required to be made by any Credit Party or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable Law; (iii) no Credit Party nor any member of the
Controlled Group has withdrawn or partially withdrawn (within the meaning of
Sections 4203 or 4205 of ERISA) from any Multiemployer Plan, incurred any
withdrawal liability (pursuant to Section 4201 of ERISA) with respect to any
such plan or received notice of any claim or demand for withdrawal liability or
partial withdrawal liability from any such plan; and (iv) no Credit Party nor
any member of the Controlled Group has received any notice that any
Multiemployer Plan is in reorganization (pursuant to Section 4241 of ERISA),
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of any excise tax with respect to such plan, that any
such plan is or has been funded at a rate less than that required under
Section 412 of the Code, that any such plan is or may be terminated, or that any
such plan is or may become insolvent.
Section 3.15    Consummation of Operative Documents; Brokers. Except as set
forth on Schedule 3.15, and except for fees payable to Agent and/or Lenders, no
Credit Party has engaged any broker or finder to bring about the obtaining,
making or closing of the transactions contemplated by the Operative Documents,
and no Credit Party has or will have any obligation to any Person in respect of
any finder’s or brokerage fees, commissions or other expenses in connection
herewith or therewith. All brokerage and finder’s fees, commissions and other
expenses payable in connection with the transactions contemplated by the
Operative Documents have been paid in full by Borrowers contemporaneously with
the execution of the Financing Documents and the initial funding of the Loan.
Except for fees payable to Agent and/or Lenders, and except as set forth in
Schedule 3.15, no broker or finder has brought about the obtaining, making or
closing of the transactions contemplated by the Operative Documents, and no
Credit Party has or will have any obligation to any Person in respect of any
finder’s or brokerage fee in connection herewith or therewith.
Section 3.16    Related Transactions. All transactions contemplated by the
material Operative Documents to be consummated on or prior to the date hereof
have been so consummated (including, without limitation, the disbursement and
transfer of all funds in connection therewith) in all material respects pursuant
to the provisions of the applicable material Operative Documents, true and
complete copies of which have been delivered to Agent, and in compliance with
all applicable Law, except for such Laws the noncompliance with which would not
reasonably be expected to have a Material Adverse Effect.
Section 3.17    Material Contracts. Except for the Operative Documents and the
other agreements set forth on Schedule 3.17 (collectively with the Operative
Documents, the “Material Contracts”), as of the Closing Date there are no
(a) employment agreements covering the management of any Borrower, (b)
collective bargaining agreements or other similar labor agreements covering any
employees of any Borrower, (c) agreements for administrative, managerial,
consulting or similar services to which any Borrower is a party or by which it
is bound, (d) agreements regarding any Borrower, its assets or operations or any
investment therein to which any of its equityholders is a party or by which it
is bound, (e) real estate leases, intellectual property licenses or other lease
or license agreements to which any Borrower is a party, either as lessor or
lessee, or as licensor or licensee (other than licenses arising from the
purchasing of “off the shelf” products), or (f) customer, distribution,
marketing or supply agreements to which any Borrower is a party, in each case
with respect to the preceding clauses (a), (b), (c), (d), (e) and (f) requiring
payment of more than $200,000 in any year for any Project to any one vendor,
(g) partnership agreements to which any Borrower is a general partner or joint
venture agreements to which any Borrower is a party, (h) third party billing
arrangements to which any Borrower is a party, or (i) any other agreements or
instruments to which any Borrower is a party, and the breach, nonperformance or
cancellation of which, or the failure of which

 
40

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




to renew, could reasonably be expected to have a Material Adverse Effect. The
consummation of the transactions contemplated by the Financing Documents and the
other Operative Documents will not give rise to a right of termination in favor
of any party to any Material Contract (other than any Credit Party or any
Affiliate of any Credit Party), except for such Material Contracts the
noncompliance with which would not reasonably be expected to have a Material
Adverse Effect.
Section 3.18    Compliance with Environmental Requirements; No Hazardous
Materials. Except in each case (x) as set forth on Schedule 3.18, (y) as
disclosed on any Environmental Assessments, or (z) except as could not
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect:
(a)    no Hazardous Materials are located on any of the Projects except those
that are both (i) in compliance with Environmental Laws and with permits issued
pursuant thereto (if such permits are required), if any, and (ii) either (A) in
amounts not in excess of that necessary to operate the applicable Project for
the purposes set forth herein or in amounts used in the Ordinary Course of
Business, or (B) fully disclosed to and approved by Agent in Agent’s good faith
credit judgment nor have any Hazardous Materials been or are threatened to be
Released into the environment, or deposited, discharged, placed or disposed of
at, on, under or near any of the Projects in a manner that would require the
taking of any action under any Environmental Law; and no portion of any Project
is being used, or, to Borrowers’ knowledge, has been used at any previous time,
for the disposal, storage, treatment, processing or other handling of Hazardous
Materials in violation of any Environmental Law nor is any such property
affected by any Hazardous Materials Contamination;
(b)    no Borrower knows of, nor has received, any written or oral notice or
other communication from any Person relating to Hazardous Materials in, on,
under or from any Project which is in violation of any Environmental Law and no
notice, notification, demand, request for information, citation, summons,
complaint or order has been issued, no complaint has been filed, no penalty has
been assessed and no investigation or review is pending, or to each Borrower’s
knowledge, threatened by any Governmental Authority or other Person with respect
to any (i) alleged violation by any Borrower of any Environmental Law,
(ii) alleged failure by any Borrower to have any Permits required in connection
with the conduct of its business at any Project or to comply with the terms and
conditions thereof, (iii) any generation, treatment, storage, recycling,
transportation or disposal of any Hazardous Materials in violation of any
Environmental Laws, or (iv) Release of Hazardous Materials at any Project;
(c)    to the knowledge of each Borrower, all oral or written notifications of a
Release of Hazardous Materials at any Project required to be filed by or on
behalf of any Borrower under any applicable Environmental Law have been filed or
are in the process of being timely filed by or on behalf of the applicable
Borrower;
(d)    no Project now owned or leased by any Borrower or Operator and, to the
knowledge of each Borrower, no such Project previously owned or leased by any
Borrower or Operator, to which any Borrower or Operator has, directly or
indirectly, transported or arranged for the transportation of any Hazardous
Materials, is listed or, to such Borrower’s knowledge, proposed for listing, on
the National Priorities List promulgated pursuant to CERCLA, or CERCLIS (as
defined in CERCLA) or any similar state list or is the subject of Federal, state
or local enforcement actions or, to the knowledge of such Borrower, other
investigations which may lead to claims against any Borrower for clean-up costs,
remedial work, damage to natural resources or personal injury claims, including,
without limitation, claims under CERCLA;

 
41

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




(e)    there are no underground storage tanks located on any Project that are
not properly registered or permitted under applicable Environmental Laws or that
are leaking or disposing of Hazardous Materials;
(f)    there are no Liens under or pursuant to any applicable Environmental Laws
on any Project, and no actions by any Governmental Authority have been taken or,
to the knowledge of such Borrower, are in process which could subject any
Project to such Liens; and
(g)    each Borrower has truthfully and fully provided to Agent, in writing, any
and all information relating to environmental conditions in, on, under or from
the Projects for the three (3) years preceding the Closing Date, known to such
Borrower or contained in such Borrower’s files and records, including but not
limited to any reports relating to Hazardous Materials in, on, under or
migrating to or from the Projects and/or to the environmental condition of the
Projects.
Section 3.19    Solvency. After giving effect to the Loan advance and the
liabilities and obligations of Borrowers under the Operative Documents,
Borrowers as a whole are Solvent.
Section 3.20    Full Disclosure. None of the written information (financial or
otherwise) pertaining to any Credit Party or its business furnished by or on
behalf of any Credit Party to Agent or any Lender in connection with the
consummation of the transactions contemplated by the Financing Documents, taken
as a whole, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained herein or therein not
misleading in light of the circumstances under which such statements were made.
All financial projections delivered to Agent and the Lenders by Borrowers (or
their agents) have been prepared on the basis of the assumptions and forward
looking information believed by Borrowers to be fair and reasonable at the time
made. Such projections, taken as a whole, represent each Borrower’s reasonable
estimate of such Borrower’s future financial performance and such assumptions
are believed by such Borrower to be fair and reasonable in light of current
business conditions; provided, however, that Borrowers can give no assurance
that such projections will be attained.
Section 3.21    Interest Rate. The rate of interest paid under the Notes and the
method and manner of the calculation thereof do not violate any usury or other
applicable Laws, any of the Organizational Documents or any of the Operative
Documents.
Section 3.22    Subsidiaries. Borrowers do not own any stock, partnership
interests, limited liability company interests or other equity securities except
for Permitted Investments.
ARTICLE 4    – AFFIRMATIVE COVENANTS
Each Borrower agrees that, so long as any Credit Exposure exists:
Section 4.1    Financial Statements and Other Reports.
(a)    Each Borrower will maintain a system of accounting established and
administered in accordance with sound business practices to permit preparation
of financial statements in accordance with Section 1.2, and to provide the
information required to be delivered to Agent and the Lenders hereunder.
(b)    Each Borrower will furnish to Agent (or cause to be furnished to Agent)
the following financial information and reports with respect to each Borrower
and each Operator:

 
42

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




(i)    within two (2) Business Days of the end of each calendar week, a current
census report which includes a schedule showing payor mix in respect of private
pay and Third Party Payor Programs substantially in form and substance delivered
to Agent on or prior to the Closing Date or as otherwise reasonably acceptable
to Agent;
(ii)    within thirty (30) days of the end of each calendar month, internally
prepared monthly income statements, balance sheets, and an occupancy detail
report prepared for each Project which fairly present the financial condition
for such Project for such month and the trailing twelve (12) months, together
with a fully completed Compliance Certificate and executed by Borrower
Representative;
(iii)    within thirty (30) days of the end of each calendar month, a current
census report which includes a schedule showing payor mix in respect of private
pay and Third Party Payor Programs;
(iv)    within thirty (30) days after the end of each measurement period
applicable to any financial covenant hereunder, a fully completed Compliance
Certificate and executed by Borrower Representative, and, if requested by Agent,
promptly following such request, back-up documentation as Agent shall reasonably
require evidencing such compliance;
(v)    within ninety (90) days after the beginning of each fiscal year, annual
projected profit and loss statements (prepared on a monthly basis) for each
Project and for all Projects combined for the succeeding fiscal year;
(vi)    within ninety (90) days after the end of each fiscal year, annual
consolidated audited financial statements prepared for Parent on a consolidated
basis in accordance with GAAP, together with a letter from an independent
certified public accounting firm acceptable to Agent in its reasonable
discretion, which letter shall be unqualified as to scope of audit and, shall
express no doubts, assumptions or qualifications concerning the scope of the
audit or the ability of Parent and its Subsidiaries to continue as a going
concern;
(vii)    concurrent with the delivery to the “Agent” (as such term is defined in
the Affiliated Loan Agreement) of any notices, documents or other information
pursuant to Section 8.1 of the Affiliated Loan Agreement, copies of all such
notices, documents or other information; provided that if the Agent under this
Agreement is the same Person as the “Agent” under the Affiliated Loan Agreement,
delivery by the borrowers under the Affiliated Loan Agreement to such “Agent”
shall satisfy this delivery requirement.
(viii)    for Operator only, as requested by Agent, (A) evidence reasonably
satisfactory to Agent that all federal and state taxes, including, without
limitation payroll taxes, that are due have been paid in full, (B) copies of all
cost reports and rate letters filed with Medicare or Medicaid or any other Third
Party Payor to the extent so requested by Agent, and (C) a written statement,
duly acknowledged by Operator, setting forth any right of set-off, counterclaim
or other defense that may exist under any Leases;
(ix)    within five (5) Business Days after submission, filing or receipt,
(A) copies of all cost reports and rate letters filed with any Third Party
Payor, and (B) copies of all Permits, compliance surveys (including quality of
care surveys), correction plans, licensing

 
43

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




applications, and review and complaint reports conducted by any government
health plan or other accreditation entity during such calendar quarter;
(x)    in the event that any Borrower engages in any Permitted Contest, promptly
following request by Agent, Borrowers shall give Agent notice of the status of
such contest by Borrowers and/or confirmation of the continuing satisfaction of
the definition of Permitted Contest with respect to such contest; and
(xi)    such additional information, reports or statements regarding any
Borrower, any Project or any Operator as Agent may from time to time reasonably
request.
(c)    From time to time, if Agent determines that obtaining appraisals is
necessary in order for a Lender to comply with applicable Laws, each Borrower
shall provide access to the Projects upon reasonable notice to allow Agent to
obtain appraisal reports in form and substance and from appraisers reasonably
satisfactory to Agent stating the then current fair market values of all or any
portion of the real estate owned by each Borrower.
(d)    Simultaneously with the delivery to Operator, Borrowers shall provide
Agent with any notice of defaults provided to an Operator under any Operating
Lease. Within five (5) Business Days of receipt or delivery thereof, Borrowers
shall deliver to Agent copies of any other material notices related to the
Operating Lease.
(e)    Promptly upon (but in any event within thirty (30) days after) receipt or
filing thereof, each Borrower shall deliver to Agent copies of any reports or
notices related to any material taxes and any other material reports or notices
received by any Borrower or Guarantor from, or filed by any Borrower or
Guarantor with, any Governmental Authority.
(f)    Promptly upon (but in any event within thirty (30) days after) their
becoming available, Borrower shall deliver to Agent copies of all Swap
Contracts.
(g)    Not later than May 31 of each calendar year, Borrowers shall deliver to
Agent audited financial statements of the Insurance Captive for the immediately
prior fiscal year of the Insurance Captive, prepared under GAAP or International
Financial Reporting Standards, consistently applied, together with a letter from
an independent certified public accounting firm acceptable to Agent in its
reasonable discretion, which letter shall be unqualified as to scope of audit
and, shall express no doubts, assumptions or qualifications concerning the scope
of the audit or the ability of Insurance Captive to continue as a going concern.
Borrowers shall cause the Insurance Captive to conduct, at least annually, an
actuarial review of the Insurance Captive that shall include, without
limitation, a review of all professional and general liability claims and other
claims covered by the Insurance Captive and shall cause the Insurance Captive to
deliver to Agent, promptly upon receipt (but in no event more than five (5)
Business Days after receipt by the Insurance Captive) such actuarial report and
any and all other reports, opinions and studies performed by actuaries or
insurance advisors related to the business of the Insurance Captive.
Section 4.2    Payment and Performance of Obligations. Each Borrower (a) will
pay and discharge, at or prior to maturity, all of their respective obligations
and liabilities, including tax liabilities, except for such obligations and/or
liabilities (i) that may be the subject of a Permitted Contest, and (ii) the
nonpayment or nondischarge of which could not reasonably be expected to have a
Material Adverse Effect or result in a Lien against any Collateral, except for
Permitted Liens, (b) will maintain, in accordance with GAAP, appropriate
reserves for the accrual of all of their respective obligations and liabilities,
(c) will not

 
44

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




breach, or permit to exist any default under, the terms of any lease,
commitment, contract, instrument or obligation (other than Leases) to which it
is a party, or by which its properties or assets are bound, except for such
breaches or defaults which could not reasonably be expected to have a Material
Adverse Effect, and (d) will not breach in any material respect or permit to
exist any material default under the terms of any Operating Lease or other
material Lease to which it is a party as a lessor.
Section 4.3    Maintenance of Existence; Single Purpose Entity Requirements.
Each Borrower will preserve, renew and keep in full force and effect their
respective existence and their respective material rights, privileges and
franchises necessary or desirable in the normal conduct of business. Each
Borrower will preserve, renew and keep in full force and effect their respective
existence and their respective rights, privileges and franchises necessary or
desirable to, at all times, comply with all single purpose entity requirements
set forth on Exhibit A. Each Borrower shall, as of the Closing Date and
throughout the term of the Loan, include in their respective Organizational
Documents each of the single purpose entity requirements set forth on Exhibit A.
Section 4.4    Maintenance of Property; Payment of Taxes; Insurance.
(a)    Each Borrower will keep, or cause to be kept, all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted. Subject to the provisions of Section 9.3, if all or any part of
the Collateral useful or necessary in its business becomes damaged or destroyed,
each Borrower will promptly and completely repair and/or restore the affected
Collateral in a good and workmanlike manner. Borrowers will not, and will not
permit any other Person to, commit or allow waste or permit any impairment or
deterioration of the Collateral or abandon all or any part of the Collateral
other than in the Ordinary Course of Business and for normal wear and tear. Each
Borrower will (i) preserve its or their interest in and title to the Collateral
and will forever warrant and defend the same to Agent and Lenders against any
and all claims made by, through or under Borrowers except in respect of
Permitted Liens, and (ii) except in respect of Permitted Liens, forever warrant
and defend the validity and priority of the lien and security interest created
in the Security Documents against the claims of all Persons whomsoever claiming
by, through or under Borrowers. The foregoing warranty of title shall survive
the foreclosure of the Security Documents and shall inure to the benefit of and
be enforceable by Agent in the event Agent acquires title to any Collateral
pursuant to any foreclosure.
(b)    To the extent not paid pursuant to Section 2.4(b), each Borrower will pay
or cause to be paid all Taxes at least five (5) Business Days prior to the date
upon which any fine, penalty, interest or cost for nonpayment is imposed, and
furnish to Agent, upon request, receipted bills of the appropriate Governmental
Authority or other documentation reasonably satisfactory to Agent evidencing the
payment thereof, except for such Property Taxes that are the subject of a
Permitted Contest. If any Borrower shall fail to pay any material Taxes
(including any payroll Taxes) or other Taxes for which the failure to pay could
result in a Lien on any Collateral in accordance with this Section and is not
contesting or causing a contesting of such Taxes pursuant to a Permitted
Contest, or if there are insufficient funds in the applicable reserves or
escrows under Article 2 to pay any such Taxes, Agent shall have the right, but
shall not be obligated, to (for the account of all Lenders) pay such Taxes, and
Borrowers shall repay to Agent, on written demand, any amount paid by Agent,
with interest thereon from the date of the advance thereof to the date of
repayment, at the rate applicable during periods of Default hereunder, and such
amount shall constitute a portion of the Obligations. No Borrower shall pay any
material Taxes (including any payroll Taxes) or other Taxes for which the
failure to pay could result in a Lien on any Collateral or other obligations in
installments unless permitted by applicable Laws, and shall, upon the request of
Agent, deliver copies of all notices and bills relating to any such Taxes or
other charge covered by this Section 4.4 to Agent.

 
45

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




(c)    Upon completion of any Permitted Contest, Borrowers shall promptly pay
the amount due, if any, and deliver to Agent proof of the completion of any
contest and payment of the amount due, if any.
(d)    Each Borrower will maintain (or cause Operator to maintain) (i) casualty
insurance on all real and personal property on an all risks basis (including, to
the extent carried by similarly situated businesses, the perils of flood,
windstorm and quake), covering the repair and replacement cost of all such
property and coverage for business interruption and rent loss and professional
liability and public liability insurance (including products/completed
operations liability coverage), and (ii) general and professional liability
insurance, and (iii) such other insurance coverage in such amounts and with
respect to such risks as are generally maintained by similarly situated business
entities in the industry, provided, however, that, in no event, shall such
insurance be in amounts or with coverage less than, or with carriers with
qualifications inferior to, any of the insurance requirements attached hereto as
Schedule 4.4 except as otherwise consented to by Agent in writing. All such
insurance shall be provided by insurers having an A.M. Best policyholders rating
reasonably acceptable to Agent. Borrowers will not bring or keep any article on
the Projects, or cause or allow any condition to exist, if the presence of such
article or the occurrence of such condition could reasonably cause the
invalidation of any insurance required by this Section 4.4(d), or would
otherwise be prohibited by the terms thereof.
(e)    On or prior to the Closing Date, and at all times thereafter, each
Borrower will cause Agent to be named as an additional insured, assignee or
lender loss payee (which shall include, as applicable, identification as
mortgagee), as applicable, on each insurance policy required to be maintained
pursuant to this Section 4.4 pursuant to endorsements in form and content
acceptable to Agent in Agent’s good faith credit judgment. Borrowers will
deliver to Agent and the Lenders (i) on the Closing Date, a certificate from
Borrowers’ insurance broker dated such date showing the amount of coverage as of
such date, and that such policies will include effective waivers (whether under
the terms of any such policy or otherwise) by the insurer of all claims for
insurance premiums against all loss payees and additional insureds and all
rights of subrogation against all loss payees and additional insureds, and that
if all or any part of such policy is canceled, terminated or expires, the
insurer will forthwith give notice thereof to each additional insured, assignee
and loss payee and that no cancellation, reduction in amount in coverage thereof
shall be effective until at least thirty (30) days (ten (10) days if such
cancellation is due to nonpayment) after receipt by each additional insured,
assignee and loss payee of written notice thereof, (ii) upon the request of any
Lender through Agent from time to time full information as to the insurance
carried, (iii) within ten (10) days of receipt of notice from any insurer, a
copy of any notice of cancellation, nonrenewal or material change in coverage
from that existing on the date of this Agreement, (iv) forthwith, notice of any
cancellation or nonrenewal of coverage by any Borrower, and (v) subject to
Section 2.4(c) above, not less than five (5) Business Days prior to the
expiration of any policies of insurance, furnish to Agent, evidence of premiums
prepaid, additional and renewal insurance policies with companies, coverage and
in amounts required hereunder. Each Borrower hereby waives any rights against
Agent and Lenders for any property damages or claims to the extent the same is
insured or required to be insured hereunder.
(f)    In the event any Borrower fails to provide Agent with evidence of the
insurance coverage required by this Agreement, Agent may purchase insurance at
Borrowers’ expense to protect Agent’s interests in the Collateral. This
insurance may, but need not, protect any Borrower’s interests. The coverage
purchased by Agent may not pay any claim made by any Borrower or any claim that
is made against any Borrower in connection with the Collateral. The applicable
Borrower may later cancel any insurance purchased by Agent, but only after
providing Agent with evidence that such Borrower has obtained insurance as
required by this Agreement. If Agent purchases insurance for the Collateral
pursuant to this Section 4.4(f), to the fullest extent provided by Law Borrowers
will be responsible for the costs of

 
46

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




that insurance, including interest and other charges imposed by Agent in
connection with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance may be
added to the Obligations. The costs of the insurance may be more than the cost
of insurance each Borrower is able to obtain on its own.
(g)    If any insurance proceeds are paid by check, draft or other instrument
payable to any Borrower and Agent jointly, such Borrower authorizes Agent to
endorse such Borrower’s name thereon and do such other things as Agent may deem
advisable to reduce the same to cash. Borrowers shall not carry separate
insurance concurrent in form or contributing in the event of loss with that
required to be maintained under this Section. Borrowers shall promptly notify
Agent of any loss, damage, or destruction to any Collateral in excess of
$500,000, whether or not covered by insurance. Agent is hereby authorized to
collect all insurance proceeds in respect of Collateral directly and to apply
the same to the Obligations whether or not then due and payable, in each case,
subject to the provisions of the Financing Documents. Agent is authorized and
empowered, and each Borrower hereby irrevocably appoints Agent as its (or their)
attorney-in-fact (such appointment is coupled with an interest), at Agent’s
option, to make or file proofs of loss or damage and to settle and adjust any
claim under insurance policies which insure against such risks, or to direct
Borrowers, in writing, to agree with the insurance carrier(s) on the amount to
be paid in regard to such loss.
(h)    In the event that any Collateral under this Agreement is real property
and is also Collateral under the terms of the Affiliated Financing Documents,
this Agreement shall govern and control with respect to the disposition of
insurance proceeds of such Collateral and shall override any inconsistent
provision contained in the Affiliated Financing Documents.
(i)    Anything in this Section 4.4 to the contrary notwithstanding, Agent
acknowledges and agrees that, solely with respect to the Captive Insureds, the
commercial general liability and professional liability coverage required under
Section 4.4(d) shall be provided by an Insurance Captive. The use of an
Insurance Captive shall be permitted provided that:
(i)    the Insurance Captive shall, at all times, satisfy the definition of
“Insurance Captive” set forth in Section 1.1;
(ii)    the Insurance Captive shall maintain, at all times, the prescribed
capital and surplus (or margin of solvency) for an Insurance Required Class
licensee, all of which shall be maintained in the form of cash, cash equivalents
and other marketable securities and no portion of which shall be permitted to be
maintained in the form of surplus notes or other evidence of deferred payment
obligations;
(iii)    the Insurance Captive shall not have any creditors (other than ordinary
course of business trade creditors and policy claims), there shall be no Liens
on the assets of the Insurance Captive (other than (A) Liens of the type
described in clause (c) of the definition of Permitted Liens and (B) cash
deposits securing letters of credit obtained in the ordinary course of
business), and the Insurance Captive shall have no Contingent Liabilities other
than policy claims;
(iv)    the commercial general liability coverage limits shall be not less than
$1,000,000 per occurrence, $1,000,000 in the aggregate per entity and $3,000,000
in the aggregate for the policy with not greater than $100,000 retention;

 
47

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




(v)    the professional liability coverage limits shall be not less than
$1,000,000 per occurrence, $1,000,000 in the aggregate per entity and $3,000,000
in the aggregate per insured location for the policy with not greater than
$100,000 retention;
(vi)    annual premiums shall be in an amount necessary to maintain the
prescribed capital and surplus (or margin of solvency) for an Insurance Required
Class B licensee;
(vii)    the deposit accounts of the Captive Insurance Company benefiting the
Captive Insureds shall continue to be maintained solely for the benefit of such
Captive Insureds; and
(viii)    Borrowers shall comply at all times with the requirements set forth in
Section 4.1 relating to the delivery of financial reports and other items with
respect to the Insurance Captive.
Section 4.5    Compliance with Laws and Material Contracts. Each Borrower will
comply with the requirements of all applicable Laws and Material Contracts,
except to the extent that failure to so comply could not reasonably be expected
to (a) have a Material Adverse Effect, or (b) result in any Lien upon either a
material portion of the assets of any such Person in favor of any Governmental
Authority.
Section 4.6    Inspection of Property, Books and Records. Each Borrower will
permit, at the sole cost of the applicable Borrower as provided in
Section 2.2(d), representatives of Agent and of any Lender (but at such Lender’s
expense unless such visit or inspection is made concurrently with Agent) to
visit and inspect any of their respective properties, to monitor, examine or
implement any health care quality assurance programs, to examine and make
abstracts or copies from any of their respective books and records, to conduct a
collateral audit and analysis of their respective operations and the Collateral
to verify the amount and age of the Accounts, the identity and credit of the
respective account debtors, to review the billing practices of Borrowers and
Operators, and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants as often
as may reasonably be desired. In the absence of an Event of Default, Agent or
any Lender exercising any rights pursuant to this Section 4.6 shall give the
applicable Borrower commercially reasonable prior notice of such exercise. No
notice shall be required during the existence and continuance of any Event of
Default.
Section 4.7    Use of Proceeds. Borrowers shall use the proceeds of the Loan
solely for payment of amounts due in respect of refinancing Debt on the Closing
Date, establishing the reserves as set forth in this Agreement and related
transaction fees and expenses. No portion of the proceeds of the Loan will be
used for family, personal, agricultural or household use.
Section 4.8    Estoppel Certificates. No more than two (2) times in any calendar
year, after written request by Agent, Borrowers, within fifteen (15) days and at
their expense, will furnish Agent with a statement, duly acknowledged and
certified, confirming (a) the amount of the original principal amount of the
Notes, and the unpaid principal amount of the Notes, (b) the rate of interest of
the Notes, (c) the date payments of interest and/or principal were last paid,
(d) any offsets or defenses to the payment of the Obligations, and if any are
alleged, the nature thereof, (e) that the Notes and this Agreement have not been
modified or if modified, giving particulars of such modification, and (f) that
there has occurred and is then continuing no Default or if such Default exists,
the nature thereof, the period of time it has existed, and the action being
taken to remedy such Default.

 
48

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




Section 4.9    Notices of Litigation and Defaults. Borrowers will give prompt
written notice to Agent (a) of any litigation or governmental proceedings
pending or threatened (in writing) against Borrowers or other Credit Party which
would reasonably be expected to have a Material Adverse Effect or which in any
manner calls into question the validity or enforceability of any Financing
Document, (b) upon any Credit Party becoming aware of the existence of any
Default or Event of Default, (c) if any Borrower is in breach or default under
or with respect to any Material Contract, or if any Credit Party is in breach or
default under or with respect to any other contract, agreement, lease or other
instrument to which it is a party or by which its property is bound or affected,
which breach or default could reasonably be expected to have a Material Adverse
Effect, (d) of any strikes or other labor disputes pending or, to any Borrower’s
knowledge, threatened against any Borrower or Operator or otherwise affecting
any Project, and (e) of all returns recoveries, disputes and claims that could
reasonably be expected to involve liability of more than $500,000 with respect
to any Borrower or any Operator or are with respect to Parent and could
reasonably be expected to have  Material Adverse Effect. Borrowers represent and
warrant that Schedule 3.6 sets forth a complete list of all matters existing as
of the Closing Date for which notice could be required under this Section and
all litigation or governmental proceedings pending or threatened (in writing)
against Borrowers or other Credit Party as of the Closing Date that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
Section 4.10    Environmental Covenants.
(d)    Each Borrower covenants and agrees that so long as such Borrower owns,
manages, is in possession of, or otherwise controls the operation of the
Projects: (i) all uses and operations on or of the Projects, whether by such
Borrower or any other Person, shall be in compliance with all Environmental Laws
and permits issued pursuant thereto, except where such failure to do so would
not reasonably be expected to have a Material Adverse Effect; (ii) there shall
be no Releases of Hazardous Materials in, on, under or from the Projects, except
for such Releases which would not reasonably be expected to have a Material
Adverse Effect; (iii) there shall be no Hazardous Materials in, on, or under the
Projects, except those that are both (A) in compliance with all Environmental
Laws and with permits issued pursuant thereto, if and to the extent required,
and (B) (I) in amounts not in excess of that maintained in the Ordinary Course
of Business to operate the Projects for the purposes set forth herein or
(II) fully disclosed to and approved by Agent in writing, and except in any case
where the presence of such Hazardous Materials in, on or under the Projects
would not reasonably be expected to have a Material Adverse Effect; (iv) each
Borrower shall keep the Projects free and clear of all Environmental Liens,
except where such failure to do so would not reasonably be expected to have a
Material Adverse Effect; (v) each Borrower shall, at its sole cost and expense,
reasonably and expeditiously cooperate in all activities pursuant to
Subsection 4.10(c) below, including but not limited to providing all relevant
information and making knowledgeable persons available for interviews; (vi) each
Borrower shall, at its sole cost and expense, perform any environmental site
assessment or other investigation of environmental conditions in connection with
the Projects, pursuant to any reasonable written request of Agent, upon Agent’s
reasonable belief that any Project is not in compliance with any provision of
the Financing Documents with respect to Environmental Laws, and share with Agent
the reports and other results thereof, and Agent and Lenders shall be entitled
to rely on such reports and other results thereof; (vii) each Borrower shall, at
its sole cost and expense, comply with all reasonable written requests of Agent
to (A) reasonably effectuate remediation of any Hazardous Materials in, on,
under or from the Projects; and (B) comply with any Environmental Law, except
where such failure to do so would not reasonably be expected to have a Material
Adverse Effect; (viii) Borrower shall not allow any Operator or other user of
the Projects to violate any Environmental Law in such a manner that would
reasonably be expected to have a Material Adverse Effect; and (ix) each Borrower
shall promptly notify Agent in writing after it has become aware of any of the
following which would reasonably be expected to have a Material Adverse Effect:
(A) any presence or

 
49

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




Release or threatened Release of Hazardous Materials in, on, under, from or
migrating towards the Projects; (B) any non-compliance with any provision of the
Financing Documents with respect to Environmental Laws related in any way to the
Projects; (C) any actual or potential Environmental Lien against the Projects;
(D) any required remediation of environmental conditions relating to the
Projects; and (E) any written or oral notice or other communication of which any
Borrower becomes aware from any source whatsoever (including but not limited to
a Governmental Authority) relating in any way to Hazardous Materials.
(e)    Agent and any other Person designated by Agent, including but not limited
to any representative of a Governmental Authority, and any environmental
consultant, and any receiver appointed by any court of competent jurisdiction,
shall have the right, but not the obligation, to enter upon the Projects at all
reasonable times to assess any and all aspects of the environmental condition of
the Projects and its use, including but not limited to conducting any
environmental assessment or audit (the scope of which shall be determined in
Agent’s good faith credit judgment) and taking samples of soil, groundwater or
other water, air, or building materials, and conducting other invasive testing;
provided, that no such sampling or testing shall be conducted at any Project
unless Agent reasonably believes that there may or could be a Release of
Hazardous Materials in, on or under such Project in violation of any provision
of the Financing Documents. Each Borrower shall cooperate with and provide
access to Agent and any such person or entity designated by Agent.
(f)    To the extent required by Law, the applicable Borrower shall cause the
applicable Operator to establish and comply with an operations and maintenance
program prepared by, or if applicable, recommended and approved by Agent’s
environmental consultant with respect to such Project, in form and substance
reasonably acceptable to Agent and Borrowers, prepared by an environmental
consultant reasonably acceptable to Agent, which program shall address any
asbestos-containing material or lead based paint that may now or in the future
be detected at or on such Project. Without limiting the generality of the
preceding sentence, Agent may require (i) periodic notices or reports to Agent
in form, substance and at such intervals as Agent may specify in its reasonable
discretion, (ii) an amendment to such operations and maintenance program to
address changing circumstances, Laws or other matters, (iii) at each Borrower’s
sole expense, and to the extent reasonably required by Agent, supplemental
examination of the applicable Project by consultants specified by Agent,
(iv) access to the applicable Project by Agent, its agents or servicer, to
review and assess the environmental condition of such Project and each
Borrower’s compliance with any operations and maintenance program, and
(v) variation of the operations and maintenance program in response to the
reports provided by any such consultants.
(g)    If any Release or disposal of Hazardous Materials shall occur or shall
have occurred on any Project in violation of any provision of the Financing
Documents or Environmental Law, the applicable Borrower will cause the prompt
containment and removal of such Hazardous Materials and the remediation of such
real property or other assets as is necessary to comply with the provisions of
the Financing Documents or Environmental Laws. Without limiting the generality
of the foregoing, each Borrower shall, and shall cause each other Credit Party
to, comply in all material respects with each Environmental Law requiring the
performance at any Project by any Borrower or any other Credit Party of
activities in response to the Release or threatened Release of a Hazardous
Material.
(h)    Intentionally Deleted.
Section 4.11    Right of First Offer. In the event that any Borrower elects at
any time, subject to the limitations set forth in this Agreement, to refinance
any Project under a financing program provided to such Borrower or its Affiliate
sponsored by a GSE or HUD, each Borrower agrees that MCF or one of its
Affiliates shall have the sole and exclusive right for a period of five (5)
Business Days after receipt of written

 
50

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




notice from Borrowers indicating an intent to proceed with such financing to MCF
(the “Option Period”) to provide an offer setting forth the terms on which MCF
(or a third party GSE or HUD-authorized underwriter/originator designated by
MCF) is willing to provide such financing (the “Offer Notice”). If the Borrowers
have not received an Offer Notice within the Option Period, the Borrowers shall
be free to consummate such financing without MCF (the “Financing Transaction”);
provided, however, that the foregoing, and MCF’s failure to respond to or issue
an Offer Notice, shall not be construed as a waiver of any of the terms,
covenants or conditions of the Financing Documents. In the event that the
Financing Transaction is not consummated during the one hundred twenty (120) day
period following the expiration of the Option Period, the applicable Borrower
shall not be permitted to consummate the Financing Transaction without again
complying with this Section. The right of first offer granted to MCF hereunder
shall survive until the date on which there is no Credit Exposure. For purposes
of this Section, “MCF” shall mean and include either of MCF or any other parent
company, subsidiary or Affiliate of MCF. Nothing in this Section is intended, or
shall be construed, to constitute Agent’s, MCF’s or any other Lender’s consent
to the consummation of any Financing Transaction.
Section 4.12    Deferred Maintenance. Borrowers shall complete each of the
deferred maintenance items reflected on and as required by Schedule 4.12, each
to Agent’s commercially reasonable satisfaction. Borrowers shall complete all
such deferred maintenance items reflected on Schedule 4.12 by the last day of
the sixth (6th) full calendar month after the Closing Date, unless otherwise
agreed upon by Agent in writing.
Section 4.13    Further Assurances.
(c)    Each Borrower will, at its own cost and expense, cause to be promptly and
duly taken, executed, acknowledged and delivered all such further acts,
documents and assurances as may from time to time be necessary or as Agent or
the Required Lenders may from time to time reasonably request in order to carry
out the provisions of the Financing Documents and the transactions contemplated
thereby, including all such actions to establish, create, preserve, protect and
perfect a first priority Lien (subject only to Permitted Liens) in favor of
Agent for the benefit of the Lenders on the Collateral (including Collateral
acquired after the date hereof).
(d)    Upon receipt of an affidavit of an officer of Agent or a Lender as to the
loss, theft, destruction or mutilation of any Note or any other Financing
Document which is not of public record, and, in the case of any such mutilation,
upon surrender and cancellation of such Note or other applicable Financing
Document, Borrowers will issue, in lieu thereof, a replacement Note or other
applicable Financing Document, dated the date of such lost, stolen, destroyed or
mutilated Note or other Financing Document in the same principal amount thereof
and otherwise of like tenor.
Section 4.14    Intentionally Deleted.
Section 4.15    Power of Attorney. Upon an Event of Default, each of the
officers of Agent is hereby irrevocably made, constituted and appointed the true
and lawful attorney for Borrowers (without requiring any of them to act as such)
with full power of substitution to do the following: (a) endorse the name of
Borrowers upon any and all checks, drafts, money orders, and other instruments
for the payment of money that are payable to Borrowers and constitute
collections on Borrowers’ Accounts; (b) so long as Agent has provided not less
than three (3) Business Days’ prior written notice to Borrower to perform the
same and Borrower has failed to take such action, execute in the name of
Borrowers any schedules, assignments, instruments, documents, and statements
that Borrowers are obligated to give Agent under this Agreement; (c) after the
occurrence and during the continuance of an Event of Default, take any action

 
51

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




Borrowers are required to take under this Agreement; (d) so long as Agent has
provided not less than five (5) Business Days’ prior written notice to Borrower
to perform the same and Borrower has failed to take such action, do such other
and further acts and deeds in the name of Borrowers that Agent may deem
necessary or desirable to enforce any Account or other Collateral or perfect
Agent’s security interest or Lien in any Collateral; and (e) after the
occurrence and during the continuance of an Event of Default, do such other and
further acts and deeds in the name of Borrowers that Agent may deem necessary or
desirable to enforce its rights with regard to any Account or other Collateral.
This power of attorney shall be irrevocable and coupled with an interest.
Section 4.16    Syndication.
(a)    General. Borrowers hereby acknowledge that Lenders may, with Agent’s
prior written consent (which may be given as to each instance or generally as to
all instances), in one or more transactions (i) sell, or otherwise transfer the
Loan or any portion thereof one or more times, (ii) sell participation interests
in the Loan one or more times, (iii) further divide or re-divide the Loan into
two or more separate notes or components which may take the form of
senior/junior/mezzanine notes or components or senior/subordinate notes or
components or multiple components of such division, and which may be secured by
some or all of the Collateral, or (iv) grant, pledge, assign a security interest
in or otherwise collaterally transfer all or any portion of its rights under
this Agreement and the Financing Documents to secure obligations of such Lender
to any other Person (the transactions referred to in clauses (i) through
(iv) above, each a “Secondary Market Transaction”, and collectively “Secondary
Market Transactions”). With respect to any Secondary Market Transaction
described in clause (iii) above, such notes or note components may be assigned
different interest rates, so long as, at such time and at all times thereafter
the weighted average of the relevant interest rates equals the Libor Rate.
(b)    Borrower Cooperation. Borrowers shall cooperate with Lenders and use
Borrowers’ good faith efforts to facilitate the consummation of each Secondary
Market Transaction including, without limitation, by: (i) amending or causing
the amendment of any Financing Document, and executing such additional
documents, instruments and agreements as may be reasonably required by Lenders
in connection with the relevant Secondary Market Transaction, provided, however,
that such proposed amendment(s) does not adversely affect the rights, duties or
responsibilities of a Credit Party under this Agreement or any Financing
Document in a material manner; (ii) promptly and reasonably providing such
information (including, without limitation, financial information) as may be
requested in connection with the preparation of a private placement memorandum,
prospectus or a registration statement required to privately place or publicly
distribute the securities in a manner which does not conflict with federal or
state securities laws; (iii) providing in connection with each of (A) a
preliminary and a final private placement memorandum or other offering documents
or (B) a preliminary and final prospectus, as applicable (each, a “Disclosure
Document”), a certificate certifying that Borrowers have carefully examined
those sections of such Disclosure Documents, as applicable, pertaining to
Borrowers, their Affiliates, the Loan, the ASP and the Projects and that such
sections (and any other sections reasonably requested by a Lender) do not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading; (iv) causing to be
rendered such opinion letters reasonably requested by the Lender for the
relevant Secondary Market Transaction; (v) making such representations,
warranties and covenants, as may be reasonably requested by a Lender for the
Secondary Market Transaction; and (vi) providing any other information and
materials reasonably required in the Secondary Market Transaction. Borrowers
shall be responsible only for their own costs and expenses (including attorneys’
fees) and shall not be responsible for any third party costs and expenses
incurred by Lenders in connection with any Secondary Market Transaction;
provided, however, that Borrower shall be responsible for an

 
52

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




amount of up to $5,000 of Agent’s and Lenders’ costs and expenses (including
reasonable attorneys’ fees of Agent) relating to the initial syndication of the
Loan by MCF.
ARTICLE 5    – NEGATIVE COVENANTS
Each Borrower agrees that, so long as any Credit Exposure exists:
Section 5.1    Debt; Contingent Obligations. No Borrower will, directly or
indirectly, create, incur, assume, guarantee or otherwise become or remain
directly or indirectly liable with respect to, any Debt, except for Permitted
Indebtedness. No Borrower will, directly or indirectly, create, assume, incur or
suffer to exist any Contingent Obligations, except for Permitted Contingent
Obligations. No Borrower will, directly or indirectly, make any loans or advance
any Debt to any Person (except (i) to the extent that Borrowers joint and
several obligations hereunder would be deemed to be a loan or advance to another
Borrower, (ii) for Permitted Indebtedness) and (iii) other Permitted
Investments.
Section 5.2    Liens. No Borrower will, directly or indirectly, create, assume
or suffer to exist any Lien on any asset now owned or hereafter acquired by it,
except for Permitted Liens.
Section 5.3    Distributions. No Borrower will, directly or indirectly, declare,
order, pay, make or set apart any sum for any Distribution; provided, however,
that Distributions (including, without limitation, Tax Distributions) may be
paid to the shareholders or members of Borrowers after the Closing Date to the
extent of and in an amount not to exceed Borrowers’ Excess Cash Flow from the
Closing Date through the end of the most recently ended month for which
Borrowers have provided financial statements to Agent pursuant to
Section 4.1(b)(ii), but only to the extent that at the time of such proposed
Distribution no Default or Event of Default has occurred and is continuing and
no Default or Event of Default would result from the making of such
Distribution.
Section 5.4    Restrictive Agreements. No Borrower will, directly or indirectly
enter into or assume any agreement (other than (a) the Financing Documents, (b)
the Affiliated Financing Documents, (c) any agreements for purchase money debt
permitted under clause (c) of the definition of Permitted Indebtedness, and (d)
customary restrictions or conditions contained in any agreement, indenture or
other instrument governing any Debt permitted hereunder) prohibiting the
creation or assumption of any Lien upon its properties or assets, whether now
owned or hereafter acquired.
Section 5.5    Payments of Subordinated Debt. No Borrower will, directly or
indirectly, declare, pay, make or set aside any amount for payment in respect of
Subordinated Debt unless permitted pursuant to the applicable Subordination
Agreement.
Section 5.6    Consolidations and Mergers; Sales of Assets; Change in Control.
(f)    No Borrower will, directly consolidate or merge or amalgamate with or
into any other Person.
(g)    No Borrower shall suffer or permit to occur any Transfer.
(h)    No Borrower shall suffer or permit to occur any Change in Control.
(i)    In addition to the prohibitions set forth in subsections (a) above, no
Borrower shall knowingly engage in or permit to occur any transfer as set forth
in subsections (b) and (c) above that

 
53

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




would constitute or result in the occurrence of one or more non-exempt
prohibited transactions under ERISA or the Internal Revenue Code.
Section 5.7    Purchase of Assets and Investments. No Borrower will, or will
permit any Subsidiary to, directly or indirectly (a) acquire or enter into any
agreement to acquire any assets other than in the Ordinary Course of Business or
as otherwise permitted by this Agreement; (b) engage or enter into any agreement
to engage in any joint venture or partnership with any other Person; or
(c) acquire or own or enter into any agreement to acquire or own any investment
in any Person other than Permitted Investments.
Section 5.8    Transactions with Affiliates. Except as otherwise disclosed on
Schedule 5.8, and except for transactions that are disclosed to Agent in advance
of being entered into and which contain terms that are no less favorable to the
applicable Borrower or any Subsidiary, as the case may be, than those which
might be obtained from a third party not an Affiliate of any Credit Party, no
Borrower will, or will permit any Subsidiary to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
any Borrower.
Section 5.9    Modification of Organizational Documents. No Borrower will,
directly or indirectly, amend or otherwise modify any Organizational Documents
of such Borrower, except for such amendments or other modifications required
(a) under this Agreement, or (b) by applicable Law and fully disclosed to Agent.
Section 5.10    Modification of Certain Agreements. No Borrower will, directly
or indirectly, amend or otherwise modify any Administrative Services Agreement
or other Material Contract, which amendment or modification in any case: (a) is
contrary to the terms of this Agreement or any other Financing Document;
(b) could reasonably be expected to be adverse to the rights, interests or
privileges of the Agent or the Lenders or their ability to enforce the same;
(c) results in the imposition or expansion in any material respect of any
obligation of or restriction or burden on any Borrower; (d) reduces in any
material respect any rights or benefits of any Borrower (it being understood and
agreed that any such determination shall be in the good faith credit judgment of
Agent) or (e) modifies any provision related to bank accounts or cash
management. Each Borrower shall, prior to entering into any amendment or other
modification of any Administrative Services Agreement or other Material Contract
described in the preceding sentence, deliver to Agent reasonably in advance of
the execution thereof, any final or execution form copy of such amendments or
other modifications to such documents, and, such Borrower agrees not to take any
such action with respect to any such documents without obtaining such approval
from Agent.
Section 5.11    Conduct of Business. No Borrower will, directly or indirectly,
engage in any line of business other than the ownership of the Project owned by
such Borrower and business reasonably related thereto.
Section 5.12    Operating Leases. No Borrower will lease any Project under any
Operating Lease without Agent’s consent (other than the Operating Lease
disclosed Schedule 5.8), which may be withheld in Agent’s sole discretion.
Section 5.13    Limitation on Sale and Leaseback Transactions. No Borrower will,
or will permit any Subsidiary to, directly or indirectly, enter into any
arrangement with any Person whereby, in a substantially contemporaneous
transaction, any Borrower or any Subsidiary sells or transfers all or
substantially all of its right, title and interest in an asset and, in
connection therewith, acquires or leases back the right to use such asset.

 
54

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




Section 5.14    Deposit Accounts and Securities Accounts. Schedule 5.14 lists
all of the Deposit Accounts and Securities Accounts of each Borrower as of the
Closing Date. If reasonably requested by Agent, Agent, such Borrower and the
bank, financial institution or securities intermediary at which such accounts
are established shall enter into a control agreement regarding such account
pursuant to which such bank, financial institution or securities intermediary
acknowledges the security interest of Agent in such account, agrees to comply
with instructions originated by Agent directing disposition of the funds or
investment property or securities in the account without further consent from
any Borrower, and agrees to subordinate and limit any security interest the
bank, financial institution or securities intermediary may have in the account
on terms reasonably satisfactory to Agent (“Control Agreement”); provided,
however, that, if such Borrower is unable to obtain a Control Agreement from the
financial institution at which the Deposit Account or Securities Account is
maintained, such Borrower shall within ninety (90) days after receiving a
written request by Agent to do so, transfer all amounts in the applicable
Deposit Account or Securities Account to a Deposit Account or Securities
Account, as applicable, maintained at a financial institution from which such
Borrower has obtained a Control Agreement. No Borrower will, directly or
indirectly, establish any new bank account, Deposit Account or Securities
Account without prior written notice to Agent and unless, if requested by Agent,
Agent, such Borrower and the bank, financial institution or securities
intermediary at which the account is to be opened entered into a Control
Agreement regarding such account.
Section 5.15    Compliance with Anti-Terrorism Laws. Agent hereby notifies
Borrowers that pursuant to the requirements of Anti-Terrorism Laws, and Agent’s
policies and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Borrowers and its principals,
which information includes the name and address of each Borrower and its
principals and such other information that will allow Agent to identify such
party in accordance with Anti-Terrorism Laws. Each Borrower shall immediately
notify Agent if such Borrower has knowledge that any Borrower, any additional
Credit Party or any of their respective Affiliates or agents acting or
benefiting in any capacity in connection with the transactions contemplated by
this Agreement is or becomes a Blocked Person or (a) is convicted on, (b) pleads
nolo contendere to, (c) is indicted on, or (d) is arraigned and held over on
charges involving money laundering or predicate crimes to money laundering. No
Borrower will knowingly, directly or indirectly, (i) conduct any business or
engage in any transaction or dealing with any Blocked Person, including, without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order
No. 13224 or other Anti-Terrorism Law.
ARTICLE 6    – FINANCIAL COVENANTS
Section 6.1    Additional Defined Terms. The following additional definitions
are hereby appended to Section 1.1 of this Agreement:
(c)    “Debt Service” means all debt service (principal and interest) due and
payable by Borrowers under this Agreement, excluding Additional Amortization
Payments.
(d)    “Debt Service Coverage Ratio” means the ratio of (i) Net Operating Income
for the applicable measurement period, to (ii) all of the Debt Service due and
owing during the applicable measurement period, expressed as a ratio. For
purposes of Section 6.2, the applicable measurement period shall be the twelve
(12) month period ending on the last day of each applicable calendar quarter.
For purposes

 
55

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




of Section 2.11, the applicable measurement period shall be the six (6) month
period ending on the last day of each applicable calendar quarter.
(e)    “Debt Yield Percentage” means the quotient of (i) annualized Net
Operating Income for the Projects for the applicable measurement period divided
by (ii) the outstanding principal balance of the Loan less any amount held in
the Principal Reserve, expressed as a percentage. For purposes of Section 6.3,
the applicable measurement period shall be the twelve (12) month period ending
on the last day of each applicable calendar quarter. For purposes of
Section 2.11, the applicable measurement period shall be the six (6) month
period ending on the last day of each applicable calendar quarter.
(f)    “Excess Cash Flow” means Net Operating Income for the Projects for the
applicable measurement period, less all amounts payable in respect of Debt
Service and any other obligations, fees or expenses due under any Financing
Document.
(g)    “Net Operating Income” means Operating Revenue minus Operating Expenses.
(h)    “Operating Expenses” means the sum of the following for any period,
without duplication, the expenses incurred in connection with owning and
operating the Projects, determined on an accrual basis consistent with industry
standards for such period (as determined in accordance with GAAP), including,
without limitation: (i) recurring expenses to third parties (e.g., real estate
tax and insurance expenses or deposits, tenant improvements, leasing
commissions, carpeting replacement, appliance and drapery replacement) which are
not paid out of the replacement reserve, (ii) management fees (whether paid or
not) in an amount equal to five percent (5.0%) of effective gross income for the
Projects, (iii) a replacement reserve (whether reserved or not) of not less than
$350.00 per year ($29.16 per month) per In Service Bed (provided that the
aggregate number of In Service Beds shall in no event be less than 1,210 as
reduced to the reflect the number of beds located at a Project released pursuant
to Section 2.11) per year, as applicable, per annum, (iv) all interest and fees
obligations accruing under any Debt other than the Loan (including FF&E,
accounts receivable, or vehicle financing), and (v) any other property operating
expenses relating to the normal operation of the applicable Projects, whether
the expenses are the responsibility of Borrowers as landlords or Operators as
tenants (with the intent being that, without duplication, all ordinary operating
expenses for operating the Projects are deemed “Operating Expenses,” whether the
landlord or the tenant is obligated to pay such expenses). “Operating Expenses”
shall specifically exclude income taxes, depreciation, amortization and base and
percentage rents paid by Operators to Borrowers (to the extent such rents do not
include any payment for taxes, insurance or other operating expenses).
(i)    “Operating Revenues” means, for any period of determination, the
aggregate sum of all amounts collected from the operation of the Projects for
the period, (i) adjusted to reflect a vacancy factor equal to seven percent
(7.0%) if the actual vacancy is less than seven percent (7.0%), (ii) excluding
any revenues as may be reasonably determined by Agent to be non-recurring or
extraordinary, and (iii) net of any applicable contractual allowances or
offsets.
Section 6.2    Debt Service Coverage Ratio. Beginning with the calendar quarter
ending December 31, 2013 and calculated as of the last date of each calendar
quarter thereafter for so long as any Credit Exposure exists, the Debt Service
Coverage Ratio shall not be less than 1.40 to 1.00.
Section 6.3    Debt Yield Percentage. For the calendar quarters identified
below, the Debt Yield Percentage shall be not less than the minimum percentages
set forth below:

 
56

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




Calendar Quarter Ending
Minimum Debt Yield Percentage
December 31, 2013
12.25%
March 31, 2014
12.25%
June 30, 2014
12.25%
September 30, 2014
12.25%
December 31, 2014
13.25%
March 31, 2015
13.25%
June 30, 2015
13.25%
September 30, 2015
13.25%
December 31, 2015 and the last day of each calendar quarter thereafter
14.25%



Section 6.4    Evidence of Compliance. Borrowers shall furnish to Agent evidence
of compliance with the financial covenants in this Article 6 by submitting to
Agent a Compliance Certificate as required in Section 4.1 hereof (in form
reasonably satisfactory to Agent) and evidence that no Event of Default
specified in this Article 6 has occurred and is continuing. The Compliance
Certificate shall include, without limitation, (a) a statement and report, on a
form reasonably approved by Agent, detailing Borrowers’ calculations, and (b) if
requested by Agent, reasonable back-up documentation (including, without
limitation, invoices, receipts and other evidence of costs incurred during such
quarter as Agent shall reasonably require) evidencing the propriety of the
calculations.
Section 6.5    Modifications to Covenants. Notwithstanding the foregoing
covenants contained in this Article 6, Agent may in its sole discretion for any
quarter (a) replace any ratio set forth in this Article 6 with a
less-restrictive ratio, (b) replace any percentage amount set forth in this
Article 6 with a less-restrictive percentage amount, and/or (c) modify any of
the definitions set forth in this Article 6 to make the terms thereof more
favorable to Borrower, in each case as Agent may, in its sole discretion, from
time to time specify in writing to Borrower.
Section 6.6    Financial Covenant Default. In the event that Borrowers fail to
satisfy the covenants in Section 6.3, Borrower may elect no more than two (2)
times per calendar year to pay an amount equal to the Covenant Prepayment (as
defined below). Such election shall be made by written notice delivered to Agent
within thirty (30) days after the applicable “as of” calculation date that
Borrowers failed to satisfy. The “Covenant Prepayment” shall be an amount
acceptable to Agent in its sole discretion, but which will not exceed an amount
which, if applied against the outstanding principal balance of the Loan, would
be sufficient to satisfy the covenant in Section 6.3 for the applicable quarter
as of the last calculation date, calculating the outstanding principal balance
of the Loan after giving effect to any mandatory prepayment actually made. If
Borrower makes an election hereunder, such election shall be irrevocable and a
default under this Section 6.6 shall be deemed an Event of Default if Borrowers
fail to make the required prepayment of the Loan within sixty (60) days after
the applicable “as of” calculation date that Borrowers failed to satisfy. Agent
shall have the right to specify in writing an extended payment period for such
prepayment, in its sole discretion, but no such extended payment period shall
extend beyond the Commitment Expiry Date.
ARTICLE 7    – CONDITIONS

 
57

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




Section 7.1    Conditions to Closing. The obligation of each Lender to make the
initial advance in respect of the Loan shall be subject to the receipt by Agent
of each agreement, document and instrument set forth on the closing checklist
prepared by Agent or its counsel, each in form and substance satisfactory to
Agent, and such other closing deliverables reasonably requested by Agent and
Lenders, and to the satisfaction of the following conditions precedent, each to
the satisfaction of Agent and Lenders and their respective counsel in their sole
discretion:
(j)    evidence of the consummation of the transactions (or the ability to
concurrently consummate the transactions) contemplated by the Operative
Documents, including without limitation the funding of any and all investments
contemplated by the Operative Documents;
(k)    the payment of all fees, expenses and other amounts due and payable under
each Financing Document;
(l)    Agent shall have received general background verifications of the Credit
Parties, in form and substance acceptable to Agent; and
(m)    the absence, since December 31, 2012, of any Material Adverse Effect.
Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document, each additional Operative Document and each other document, agreement
and/or instrument required to be approved by Agent, Required Lenders or Lenders,
as applicable, on the Closing Date.
Section 7.2    Searches. Before the Closing Date, and thereafter (as and when
determined by Agent in its good faith credit judgment), Agent shall have the
right to perform, all at Borrowers’ expense, the searches described in
clauses (a), (b), (c) and (d) below against Borrowers and any other Credit
Party, the results of which are to be consistent with Borrowers’ representations
and warranties under this Agreement and the satisfactory results of which shall
be a condition precedent to all advances of Loan proceeds: (a) UCC searches with
the Secretary of State and local filing offices of each jurisdiction where the
applicable Person maintains its executive offices, a place of business, or
assets and the jurisdiction in which the applicable Person is organized;
(b) judgment, pending litigation, federal tax lien, personal property tax lien,
and corporate and partnership tax lien searches, in each jurisdiction searched
under clause (a) above; (c) real property title and lien searches in each
jurisdiction in which any real property Collateral is located; and (d) searches
of applicable corporate, limited liability company, partnership and related
records to confirm the continued existence, organization and good standing of
the applicable Person and the exact legal name under which such Person is
organized; provided, however, after the Closing Date and so long as no Default
or Event of Default has occurred, Borrowers shall be liable for expenses related
to searches described in clauses (a), (b), (c) and (d) above (whether performed
individually or together) against Borrowers and any other Credit Party no more
than one (1) time in any given calendar year under this Agreement and the
Affiliated Loan Agreement.
Section 7.3    Post Closing Requirements. Borrowers shall complete each of the
post closing obligations and/or provide to Agent each of the documents,
instruments, agreements and information listed on Schedule 7.3 attached hereto
on or before the date set forth for each such item thereon, each of which shall
be completed or provided in form and substance satisfactory to Agent.
ARTICLE 8    – REGULATORY MATTERS

 
58

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




Section 8.1    Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make the Loan and other credit accommodations
contemplated hereby, Borrowers hereby represent and warrant that, to their
knowledge and except as disclosed in Schedule 8.1, the following statements are
true, complete and correct as of the date hereof, and Borrowers hereby covenant
and agree to notify Agent within five (5) Business Days following any Borrower
obtaining notice of the occurrence of any facts, events or circumstances,
whether threatened, existing or pending, that would make any of the following
representations and warranties untrue, incomplete or incorrect (together with
such supporting data and information as shall be reasonably necessary to fully
explain to Agent the scope and nature of the fact, event or circumstance), and
shall provide to Agent within five (5) Business Days of Agent’s request, such
additional information as Agent shall reasonably request regarding such
disclosure:
(a)    Healthcare Permits. Borrowers or Operators have (i) each material
Healthcare Permit and other material rights from, and have made all material
declarations and filings with, all applicable Governmental Authorities, all self
regulatory authorities and all courts and other tribunals necessary to engage in
the ownership, management and operation of the Projects or the assets of any
Borrowers and Operators, and (ii) no knowledge that any Governmental Authority
is considering limiting, suspending or revoking any such Healthcare Permit. All
such Healthcare Permits are valid and in full force and effect and Borrowers are
in material compliance with the terms and conditions of all such Healthcare
Permits, except where failure to be in such compliance or for a Healthcare
Permit to be valid and in full force and effect could not reasonably be expected
to have a Material Adverse Effect.
(b)    Specific Licensing. Each Project is duly licensed as a skilled nursing
facility under the applicable laws of the state where such Project is located.
The licensed bed or unit capacity of each Project as of the Closing Date is
shown on Schedule 8.1. Neither Borrowers nor Operators have granted to any third
party the right to reduce the number of licensed beds or units in the Projects
or the right to apply for approval to move any and all of the licensed beds,
persons permitted to be served or units in the Projects to any other location
and there are no proceedings pending or, to the knowledge of Borrowers,
threatened to reduce the number of licensed beds, persons permitted to be served
or units in the Projects.
(c)    Operating Leases. If required under applicable Healthcare Laws, the
Operating Lease has been approved by all necessary Governmental Authorities.
Under applicable Healthcare Laws in the state in which each Project is located,
the reimbursement rate of the Operator under applicable Third Party Payor
Programs is not affected by the rental rates under the Operating Lease. The
rentals provided for under the Operating Lease comply in all material respects
with all applicable Healthcare Laws and do not exceed in any material respects
the sums permitted to be paid under applicable Healthcare Laws.
(d)    Resident Agreements. The Resident Agreements comply in all material
respects with all applicable Laws, including Healthcare Laws.
(e)    Accreditation. To the extent required by applicable Law, Borrowers and
Operators have received and maintain accreditation in good standing and without
impairment by all applicable accrediting organizations, to the extent required
by Law (including any equivalent regulation) or the terms of any Operating Lease
pertaining to the Project. As of the Closing Date, no Borrower, Operator or
Administrator has received any notice or communication from JCAHO or any other
accrediting organization that a Project is (i) subject to or is required to file
a plan of correction with respect to any accreditation survey, or (ii) in danger
of losing its accreditation due to a failure to comply with a plan of
correction.

 
59

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




(f)    Participation Agreements/Provider Status/Cost Reports.
(i)    Except as could not reasonably be expected to have a Material Adverse
Effect, there is no investigation, audit, claim review, or other action pending
or, to the knowledge of any Borrower, threatened which could reasonably be
expected to result in a revocation, suspension, termination, probation,
restriction, limitation, or non-renewal of any Third Party Payor participation
agreement or provider number or other Healthcare Permit related to any Project
or result in an Operator’s exclusion from any Third Party Payor Program, nor has
any Third Party Payor Program made any decision not to renew any participation
agreement or provider agreement or other Healthcare Permit related to any
Project, nor have the Operators made any decision not to renew any participation
agreement or provider agreement or other Healthcare Permit related to any
Project, nor is there any action pending or to the knowledge of Borrowers
threatened to impose material intermediate or alternative sanctions with respect
to any Project.
(ii)    Except as could not reasonably be expected to have a Material Adverse
Effect, the Borrowers, Operators, and, to the knowledge of the Borrowers or the
Operators, their contractors, have properly and legally billed all
intermediaries and Third Party Payors for services rendered with respect to the
Projects and have maintained their records to reflect such billing practices. No
funds relating to Borrowers are now, or, to the knowledge of Borrowers will be,
withheld by any Third Party Payor.
(iii)    Each Operator has the requisite participation agreement or provider
number or other Healthcare Permit to bill the Medicare program and the
respective Medicaid programs in the state in which the applicable Project is
located (to the extent such Operator participates in the Medicare or Medicaid
program in such state) and all other Third Party Payor Programs (including,
without limitation, Medicare) which currently account for any material portion
of the revenues of such Project.
(iv)    All Medicare, Medicaid, and private insurance cost reports and financial
reports submitted by the Operators to the applicable Third Party Payor are and
will be accurate and complete in all material respects and have not been and
will not be misleading in any material respects. Except as could not reasonably
be expected to have a Material Adverse Effect, no cost reports for the Projects
remain “open” or unsettled outside the Ordinary Course of Business and there are
no material current, pending or outstanding Medicare, Medicaid or other Third
Party Payor Program reimbursement audits or appeals pending with respect to the
Projects or the Operators.
(g)    No Violation of Healthcare Laws.
(i)    None of the Projects, the Borrowers, Operators or the ASP is in violation
of any Healthcare Laws with respect to any of the Projects, except where any
such violation could not reasonably be expected to have a Material Adverse
Effect.
(ii)    Borrowers and Operators are HIPAA Compliant except where any such
violation could not reasonably be expected to have a Material Adverse Effect.
(iii)    No Project has received a statement of deficiencies or survey violation
of a “Level A” (or equivalent) or worse (with respect to assisted living
facilities), or a tag level of “G” or higher with respect to any skilled nursing
facility, within the past three years for which a plan of correction has not
been filed with the applicable state authority. No Project is currently subject

 
60

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




to any plan of correction that has not been accepted by or is currently the
subject of a review by the applicable state authority. No Borrower has received
notice of any charges of patient abuse with respect to any Project that could
reasonably be expected to have a Material Adverse Effect.
(h)    Proceedings. Except as could not reasonably be expected to have a
Material Adverse Effect, no Borrower, Operator nor any Project is subject to any
proceeding, suit or, to Borrowers’ knowledge, investigation by any federal,
state or local government or quasi-governmental body, agency, board or authority
or any other administrative or investigative body (including the Office of the
Inspector General of the United States Department of Health and Human Services):
(i) which may result in the imposition of a fine, alternative, interim or final
sanction, a lower reimbursement rate for services rendered to eligible patients
which has not been provided for on their respective financial statements;
(ii) which could result in the revocation, transfer, surrender, suspension or
other impairment of the operating certificate, provider agreement or Healthcare
Permits of any Project; (iii) which pertains to or requests any voluntary
disclosure pertaining to a potential overpayment matter involving the submission
of claims to such payor by a Borrower; or (iv) which pertains to any state or
federal Medicare or Medicaid cost reports or claims filed by any Borrower
(including, without limitation, any reimbursement audits), or any disallowance
by any commission, board or agency in connection with any audit of such cost
reports.
(i)    Hill-Burton. Except as could not reasonably be expected to have a
Material Adverse Effect, no Borrower is or will be a participant in any federal
program whereby any federal, state or local government or quasi-governmental
body, agency, board or other authority may have the right to recover funds by
reason of the advance of federal funds, including, without limitation, those
authorized under the Hill-Burton Act (42 U.S.C. 291, et seq.).
(j)    Fraud and Abuse.
(i)    No Borrower, Operator or, as to the Projects only, the ASP has, or to its
knowledge has been threatened to have, and no owner, officer, manager, employee
or Person with a “direct or indirect ownership interest” (as that phrase is
defined in 42 C.F.R. §420.201) in any Operator, ASP or Borrower has, or to its
knowledge engaged in any of the following: (A) knowingly and willfully making or
causing to be made a false statement or representation of a material fact in any
application for any benefit or payment under any Healthcare Laws; (B) knowingly
and willfully making or causing to be made any false statement or representation
of a material fact for use in determining rights to any benefit or payment under
any Healthcare Laws; (C) failing to disclose knowledge by a claimant of the
occurrence of any event affecting the initial or continued right to any benefit
or payment under any Healthcare Laws on its own behalf or on behalf of another,
with intent to secure such benefit or payment fraudulently; (D) knowingly and
willfully soliciting or receiving any remuneration (including any kickback,
bribe or rebate), directly or indirectly, overtly or covertly, in cash or in
kind or offering to pay such remuneration (I) in return for referring an
individual to a Person for the furnishing or arranging for the furnishing of any
item or service for which payment may be made in whole or in part by any
Healthcare Laws, or (II) in return for purchasing, leasing or ordering or
arranging for or recommending the purchasing, leasing or ordering of any good,
facility, service, or item for which payment may be made in whole or in part by
any Healthcare Laws; (E) presenting or causing to be presented a claim for
reimbursement for services that is for an item or services that was known or
should have been known to be (I) not provided as claimed, or (II) false or
fraudulent; or (F) knowingly and willfully making or causing to be made or
inducing or seeking to induce the making of any false statement or
representation (or omitting to state a fact required to be stated therein or
necessary to make the statements contained therein not misleading) of a material
fact with respect to (I) a facility in order that the facility may qualify for

 
61

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




Governmental Authority certification, or (II) information required to be
provided under 42 U.S.C. § 1320a-3.
(ii)    No Borrower, Operator or, as to the Projects only, ASP has been, or to
its knowledge has been threatened to be, and to its knowledge no owner, officer,
manager, employee or Person with a “direct or indirect ownership interest” (as
that phrase is defined in 42 C.F.R. §420.201) in any Operator, ASP or Borrower,
to its knowledge: (A) has been assessed with a civil monetary penalty pursuant
to 42 U.S.C. §1320a-7a or is the subject of a proceeding seeking to assess such
penalty; (B) has been excluded from participation in a Federal Health Care
Program (as that term is defined in 42 U.S.C. §1320a-7b) or is the subject of a
proceeding seeking to assess such penalty, or has been “suspended” or “debarred”
from selling products to the U.S. government or its agencies pursuant to the
Federal Acquisition Regulation, relating to debarment and suspension applicable
to federal government agencies generally (48 C.F.R. Subpart 9.4), or other
applicable laws or regulations; (C) has been convicted (as that term is defined
in 42 C.F.R. §1001.2) of any of those offenses described in 42 U.S.C. §1320a-7b
or 18 U.S.C. §§669, 1035, 1347, 1518 or is the subject of a proceeding seeking
to assess such penalty; (D) has been involved or named in a U.S. Attorney
complaint made or any other action taken pursuant to the False Claims Act under
31 U.S.C. §§3729-3731 or qui tam action brought pursuant to 31 U.S.C. §3729 et
seq.; (E) has been made a party to any other action by any governmental
authority that may prohibit it from selling products to any governmental or
other purchaser pursuant to any Law; or (F) was or has become subject to any
federal, state, local governmental or private payor civil or criminal
investigations or inquiries, proceedings, validation review, program integrity
review or statement of charges involving a supposed failure to comply with
Healthcare Laws or threatening its participation in Medicare, Medicaid or other
Third Party Payor Programs or its billing practices with respect thereto.
Section 8.2    Licensed Facilities.
(h)    Certificates of Need.
(i)    If required under applicable Healthcare Laws, Borrower has and shall
maintain (or shall cause Operator to have and maintain) in full force and effect
a valid CON for no less than the number of beds and units in the applicable
Project as of the date of this Agreement. Borrower shall maintain any applicable
CON free from restrictions or known conflicts which would materially impair the
use or operation of the applicable Project for its current use, and shall not
permit any CON to become provisional, probationary or restricted in any way. .
(ii)    No Borrower shall do (or suffer to be done by any Borrower or any
Affiliate of any Borrower) any of the following without Agent’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed:
(A)    Replace or transfer all or any part of any Project’s licensed units or
beds to another site or location;
(B)    Transfer or demise any CON or other Healthcare Permit or rights
thereunder to any Person (other than to (i) an Operator under an Operating
Lease, (ii) any transferee of the applicable Project permitted pursuant to the
terms of this Agreement, and (iii) Agent and Lenders pursuant to the Financing
Documents and Affiliated Financing Documents) or to any location other than the
Project to which such CON or Healthcare Permit pertains; or

 
62

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




(C)    Pledge or hypothecate any CON or other Healthcare Permit as collateral
security for any indebtedness other than indebtedness to Lenders.
(iii)    No CON has been or will be demised as part of any Lease other than the
Operating Leases in effect as of the Closing Date or any subsequent Operating
Lease, and any such Operating Lease binds the Operator by such written
contractual agreements as are necessary or appropriate to ensure that the
Operator has no right to pledge, transfer or otherwise alienate the CON except
in connection with Liens or transfers permitted by the Financing Documents, and
that all of Operator’s rights in and to such CON shall cease and revert in full
to Borrower upon a termination or expiration of any such Operating Lease.
(iv)    If any Borrower has authorized or permitted an Operator to apply for or
maintain the CON, or if the CON for a Project operated by an Operator merges
into a state-issued license to operate the Project, Borrower shall at all times
ensure that, under the terms of the Operating Lease, Operator has no right to
pledge, transfer, hypothecate or otherwise alienate the CON except in connection
with Liens or transfers permitted by the Financing Documents, and that all of
Operator’s rights in and to such CON shall cease and revert in full to Borrower
upon any termination or expiration of the Operating Lease. Borrower shall
enforce all rights under the Operating Lease to seek to prevent the Operator
from taking any action that would reasonably be expected to cause or permit such
CON to be pledged, transferred, hypothecated or otherwise alienated, except in
connection with Liens or transfers permitted by the Financing Documents.
(i)    Resident Deposits and Resident Agreements. Borrowers will deposit or
cause to be deposited all resident deposits held by Borrowers, Operators or the
ASP relating to the Projects, including, without limitation, resident deposits
relating to patients or Resident Agreements that are in the form of cash at such
commercial or savings bank or banks as may be reasonably satisfactory to Agent.
If such resident deposits are in any other form, such resident deposits are to
be maintained by Borrower, Operator or the ASP in the Ordinary Course of
Business. Borrower shall, upon request, provide Agent with evidence reasonably
satisfactory to Agent of Borrower’s, Operator’s or the applicable ASP’s
compliance with the foregoing. Following the occurrence and during the
continuance of any Event of Default, Borrower shall, or shall cause, upon
Agent’s request, if permitted by any applicable Laws, turn over to Agent the
resident deposits (and any interest theretofore earned thereon to the extent the
same is to be paid to the resident or other party that provided such deposit)
with respect to the Projects, to be held by Agent subject to the terms of their
related agreements. Without the prior written consent of Agent, Borrowers shall
not, and shall not permit the Operators to: (i) modify, in any material respect
that is adverse to the Project, the form of Resident Agreement previously
approved by Agent, except for any modifications required by Law; (ii) accept any
payment under any Resident Agreement more than one month in advance of its due
date, except for security or similar deposits; or (iii) enter into any Resident
Agreement for a term of more than one (1) year or upon rates less than market
rates. No Resident Agreements (i) will deviate in any material respect that is
adverse to the Project from the standard form approved by Agent prior to Closing
or another form permitted by the preceding sentence, or (ii) conflict with any
Laws, except where any such conflict could not reasonably be expected to have a
Material Adverse Effect.
(j)    Administrative Services Provider. Borrowers shall, and shall cause each
Operator to, cause the Projects at all times to be supported by the
administrative services provider identified on Schedule 8.2 (collectively in the
singular, the “ASP”) pursuant to an administrative services agreement in
substantially the form in effect on the date hereof, or as otherwise approved by
Agent in writing (such approval not to be unreasonably withheld or delayed), and
that comply in all material respects with all applicable Healthcare Laws (the
“Administrative Services Agreements”). In addition to (but not in

 
63

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




limitation of) the covenants set forth in Section 5.10, Borrowers shall not
(i) change the ASP of any Project or make any modification, amendment,
termination or cancellation of the Administrative Services Agreements or
agreements with brokers, in any manner that could be adverse to Agent or Lenders
so long as Borrowers provide (or cause Operators to provide) Agent with a copy
of each such non-adverse change, modification or amendment five (5) Business
Days prior to executing such change, modification or amendment, provided, that
any termination or cancellation of an ASP shall be deemed to be adverse to Agent
and Lenders, (ii) enter into any other agreement providing for the management or
operation of any Project by the ASP or any other Person, (iii) consent to the
assignment by the ASP of its interest under the Administrative Services
Agreements except to an Affiliate of such ASP (and such Affiliate shall be bound
by all agreements between ASP and Agent) or in connection with a wire transfer
otherwise permitted by the Financing Documents, or (iv) waive or release any of
its material rights and remedies under the Administrative Services Agreements,
in each case, without the prior written consent of Agent given or withheld in
Agent’s reasonable discretion. Any future property manager or replacement ASP
for any Project shall be required to enter into an assignment and subordination
of management, administrative or operating agreement in form and substance
reasonably satisfactory to Agent. Such restrictions and approval rights are
solely for the purposes of assuring that the Projects are managed and
appropriately operated consistent with Healthcare Laws and the preservation and
protection of the Projects as security for the Obligations and shall not place
responsibility for the control, care, management or repair of the Projects upon
Agent, or make Agent responsible or liable for any negligence in the management,
operation, upkeep, repair or control of the Projects.
(k)    Transfer of Healthcare Permits and Operations. Upon written notice from
Agent to Borrowers following the occurrence of an Event of Default that is
continuing hereunder, the following provisions shall be effective:
(i)    Borrowers shall execute, deliver and file all documents and statements
requested by Agent and necessary to effectuate a transfer of the Healthcare
Permits for any Project to a replacement operator designated by Agent
(“Replacement Operator”), subject to required approval of any Governmental
Authority. Subject to applicable Laws, Borrowers further shall provide to Agent
all information and records requested by Agent that are within Borrowers’
possession or control in connection with the transfer of the Healthcare Permits;
and
(ii)    In order to facilitate an efficient transfer of the operations of any
Project, Borrowers shall, if and to the extent requested by Agent, (A) deliver
to Agent copies of all Healthcare Permits and the most recent reports and
notices pertaining to such Project required to be delivered under Section 8.1;
(B) continue and maintain the operation of such Project in the Ordinary Course
of Business, including, without limitation, the retention of all residents at
the Project to the fullest extent commercially reasonable until the transfer of
the operations of such Project to the Replacement Operator is completed;
(C) enter into such operation transfer agreements, management agreements, and
other agreements as may be reasonably requested by Agent until the transfer of
the operations of such Project to the Replacement Operator is completed; and
(D) subject to applicable Laws, provide continued access to Agent and its agents
to show such Project to potential replacement operators. Borrowers hereby
consent to the disclosure by Agent to potential replacement operators of
Borrowers’ financial statements, licensure reports and surveys, financial and
property due diligence materials and other documents, materials and information
relating to any Project which a potential replacement operator would reasonably
desire to review in determining whether to operate such Project.

 
64

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




Section 8.3    Healthcare Operations.
(j)    Borrowers will timely file or caused to be timely filed (after giving
effect to any extension duly obtained), all notifications, reports, submissions,
Permit renewals, cost reports and other reports of every kind whatsoever
required by applicable Healthcare Laws (which reports will be materially
accurate and complete in all respects and not misleading in any material respect
and shall not remain open or unsettled other than in the Ordinary Course of
Business).
(k)    Borrowers will maintain, or cause to be maintained, in full force and
effect, and free from restrictions, probations, conditions or known conflicts
which, in each case, would materially impair the use or operation of any Project
for its current use, all Healthcare Permits necessary under applicable
Healthcare Laws to carry on the business at the Projects as it is conducted on
the Closing Date.
(l)    Borrowers will not suffer or permit to occur any of the following:
(i)    Except as permitted pursuant to this Agreement, any transfer of a
Healthcare Permit or rights thereunder to any Person (other than Borrowers or
Agent) or to any location other than a Project approved by Agent in advance in
writing;
(ii)    any pledge or hypothecation of any Healthcare Permit as collateral
security for any indebtedness other than indebtedness to Agent;
(iii)    any rescission, withdrawal, revocation, amendment or modification of or
other alteration to the nature, tenor or scope of any Healthcare Permit which
could reasonably be expected to have a Material Adverse Effect without Agent’s
prior written consent, including, without limitation, (A) any decrease in the
authorized units/beds and persons served capacity of any Project and/or the
number of units/beds and persons served approved by the applicable Governmental
Authority, and (B) any transfer all or any part of any Project’s authorized
units or beds to another site or location;
(iv)    any voluntary transfer of any resident of any Project to any other
facility, unless such transfer is at the request of the resident (without
economic incentives being given to the resident by an Affiliate of any Borrower)
or its payor or is for reasons relating to non-payment or the health, required
level of medical care or safety of the resident to be transferred or other
residents at such Project;
(v)    without Agent’s prior written consent, the provision by any Borrower of
regulated services at any Project that are not provided at such Project as of
the Closing Date, including, without limitation, medical services; or
(vi)    any fact, event or circumstance for which notice to Agent is required
under Section 8.1 that could reasonably be expected to have a Material Adverse
Effect.
(m)    Borrowers will maintain, or cause to be maintained, a corporate health
care regulatory compliance program (“CCP”) which includes at least the following
components and allows Agent and/or any outside consultants from time to time to
review such CCP: (i) standards of conduct and procedures that describe
compliance policies regarding laws with an emphasis on prevention of fraud and
abuse; (ii) a specific officer within high-level personnel identified as having
overall responsibility for compliance with such standards and procedures;
(iii) training and education programs which are designed

 
65

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




to effectively communicate the compliance standards and procedures to employees
and agents, including, without limitation, fraud and abuse laws and illegal
billing practices; (iv) auditing and monitoring systems and reasonable steps for
achieving compliance with such standards and procedures including, without
limitation, publicizing a report system to allow employees and other agents to
anonymously report criminal or suspect conduct and potential compliance
problems; (v) disciplinary guidelines and consistent enforcement of compliance
policies including, without limitation, discipline of individuals responsible
for the failure to comply with the CCP; and (vi) mechanisms to timely respond to
detected violations of the CCP.
(n)    Borrowers will at all times be, and cause all Operators to be, HIPAA
Compliant in all material respects.
Section 8.4    Third Party Payor Programs. Neither the Projects, nor any
Borrower, shall, other than in the Ordinary Course of Business or as could not
reasonably be expected to have a Material Adverse Effect, change the terms of
any Third Party Payor Programs or its normal billing payment and reimbursement
policies and procedures with respect thereto (including without limitation the
amount and timing of finance charges, fees and write-offs). Borrowers will
(a) maintain in full force and effect, and free from restrictions, probations,
conditions or known conflicts which, in each case, would materially impair the
use or operation of any Project for its current use, all Healthcare Permits
necessary under Healthcare Laws to continue to receive reimbursement under all
Third Party Payor Programs in which any Borrower or any Project participates as
of the date of this Agreement, and (b) provide to Agent upon request, an
accurate, complete and current list of all participation agreements with Third
Party Payors with respect to the business of Borrowers. Borrowers shall at all
times comply in all material respects with all requirements, contracts,
conditions and stipulations applicable to Borrowers in order to maintain in good
standing and without default or limitation all such participation agreements.
Section 8.5    Cures. If there shall occur any fact, event or circumstance for
which Borrowers are required to give Agent notice under Section 8.1 above after
the Closing Date, Borrowers shall take, or shall cause, such action as is
reasonably necessary to validly challenge or otherwise appropriately respond to
such fact, event or circumstance within any timeframe required by applicable
Healthcare Laws, and shall thereafter diligently pursue the same to a favorable
(to the extent reasonably possible) conclusion, all to the effect that the fact,
event or circumstance giving rise to Borrowers’ notice obligation under
Section 8.1 shall be dismissed, rescinded, eliminated, cured or otherwise cease
to exist on that date which is the earlier to occur of (a) one hundred eighty
(180) days after the date any Borrower or any of its Affiliates became aware of
such fact, event or circumstance, or (b) the expiration of any cure period given
under applicable Healthcare Laws.
ARTICLE 9    – REAL PROPERTY MATTERS
Each Borrower agrees that, so long as any Credit Exposure exists:
Section 9.1    Leases; Resident Agreements.
(l)    Without the prior written consent of Agent, Borrowers shall not:
(i) enter into any Leases other than the Operating Leases, Immaterial Leases and
the Resident Agreements; (ii) modify, amend, renew, surrender, terminate,
consent to a sublease of, consent to a transfer of, abate rent or other payments
due under or otherwise grant any financial or other concession under any Lease,
except as permitted pursuant to Section 5.10; (iii) accept any rental payment
under any Leases more than one month in advance of its due date; or (iv) enter
into any ground lease of any Project.

 
66

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




(m)    Borrowers shall, and shall cause Operator to, provide Agent with a copy
of all Leases (other than the Immaterial Leases and Resident Agreements, unless,
subject to compliance with applicable Laws, requested by Agent), no less than
ten (10) days prior to execution of such Leases and such Leases shall be on a
form of lease reasonably acceptable to Agent (which form, unless otherwise
agreed by Agent in writing, shall include an automatic attornment provision
whereby, in the event of a foreclosure, the tenant automatically shall recognize
the successor owner as landlord and such tenant shall have no right to terminate
its lease in the event of such foreclosure). If Agent consents to any new Lease
or the modification or renewal of any existing Lease, at Agent’s request,
Borrowers or Operator, as applicable, shall cause the tenant thereunder to
execute a subordination, non-disturbance and attornment agreement in form and
substance reasonably satisfactory to Agent if such Lease is not otherwise
expressly subordinate to the Loan unless otherwise agreed by Agent in writing.
(n)    Any Operating Lease shall at all times be in form and substance
reasonably satisfactory to Agent. Agent hereby acknowledges that the Operating
Leases, as in effect on the Closing Date, are in form and substance satisfactory
to Agent. Each Operating Lease shall at all times require the tenant thereunder
to furnish to Borrowers (so that Borrowers may fulfill their covenants and
obligations to Agent hereunder) (i) census reports no less than monthly,
(ii) copies of all Healthcare Law compliance surveys conducted with respect to
the Projects, (iii) monthly statements of Net Operating Income attributable to
the healthcare operations at the Projects, and (iv) such other information as
Borrowers shall require to fulfill their obligations to Agent under this
Agreement.
(o)    Borrowers shall not suffer or permit any material breach or default to
occur in any of Borrowers’ obligations under any of the Leases nor suffer or
permit the same to terminate by reason of any failure of Borrowers to meet any
requirement of any Lease. Borrowers shall notify Agent promptly in writing in
the event an Operator commits a material default under an Operating Lease (or
any default that could reasonably be expected to result in an Event of Default).
Borrowers shall notify Agent promptly in writing in the event a tenant other
than an Operator commits a material default under a Lease.
(p)    Borrowers shall not suffer or permit any material breach or default by an
Operator to occur in any of the Operator’s obligations under any Resident
Agreement nor suffer or permit the same to terminate by reason of any failure of
the Operator to meet any material requirement of any Resident Agreement.
(q)    If the Operator for a Project is a Person separate and distinct from the
Borrowers, then the Operator’s occupancy of the Project shall at all times be
pursuant to the Operating Leases approved by Agent. Either each such Operating
Lease shall provide (or each Operator shall sign a separate agreement agreeing
to provide) Agent the right to terminate the occupancy rights of the Operator
upon Agent (or its designee) or any receiver taking possession of the applicable
Project or acquisition of the applicable Project through foreclosure, a deed in
lieu of foreclosure, UCC sale or otherwise. In the event an Operator loses its
license to operate a Project, Borrowers shall act in good faith to promptly
replace such Operator or assist such Operator to reinstate such license in
accordance with the terms of the applicable Project Operating Lease.
Section 9.2    Project Use and Operation.
(o)    Without the prior written consent of Agent in each instance, which
consent shall not be unreasonably withheld or delayed, Borrowers shall not
demolish, remove, construct, or, except in the Ordinary Course of Business or as
otherwise expressly provided herein, restore, or alter the Projects or any
portion thereof; nor consent to or permit any such demolition, removal,
construction, restoration,

 
67

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




addition or alteration which would materially diminish the value of any Project.
No excavation, construction, earth work, site work or any other mechanic’s
lienable work shall be done to or for the benefit of a Project, without Agent’s
approval, except for normal repair and maintenance in the Ordinary Course of
Business. Subject to wear and tear and the provisions of the Financing Documents
relating to casualty events or Takings, Borrowers shall (or shall cause
Operators to), at their expense, (i) take good care of the Projects including
grounds generally, and utility systems and sidewalks, roads, alleys, and curbs
therein, and shall keep the same in good, safe and insurable condition and in
compliance with all applicable Laws, (ii) promptly make all repairs to the
Projects, above grade and below grade, interior and exterior, structural and
nonstructural, ordinary and extraordinary, unforeseen and foreseen, and maintain
the Projects in a manner consistent with their quality and use as required
hereby, and (iii) not commit or suffer to be committed any waste of the Projects
or do or suffer to be done anything which will materially increase the risk of
fire or other hazard to the Projects. To the extent required under applicable
Laws, Borrowers shall keep the sidewalks, vaults, gutters and curbs comprising,
or adjacent to, the Projects, clean and free from dirt, snow, ice, rubbish and
obstructions.
(p)    Unless required by applicable Law, Borrowers shall not permit or engage
in material changes in the use of any Project (including any change from
residential to non-residential use, or from non-residential use to residential
use) from the use at the time this Agreement was executed without Agent’s prior
written consent. Borrowers shall not request and shall not initiate or consent
to a material change in the plat of subdivision, or zoning classification or use
of any Project, or grant any encumbrances or easements burdening any Project
(other than Permitted Liens), without in each case obtaining Agent’s prior
written consent. Borrowers shall not desert or abandon the Projects or cause or
permit the use or occupancy of any part of the Projects to be discontinued if
such discontinuance or use change would violate in any material respect any
zoning or other Laws.
(q)    Borrowers shall not, and neither shall permit, the Projects or any
portion thereof to be converted or take any preliminary actions which could lead
to a conversion to condominium or cooperative form or ownership.
(r)    All of Borrowers’ FF&E shall always be located at such Project and shall
be kept free and clear of all Liens other than the Permitted Liens. Borrowers
shall not, without the prior written consent of Agent, remove or permit to be
removed from any Project any of the FF&E except to repair or replace the same or
as otherwise permitted pursuant to Section 5.6.
(s)    Borrowers shall not consent to or initiate the joint assessment of any
Project with any other real property constituting a separate tax lot and
Borrowers represent and covenant that each Project is are and shall remain a
separate tax lot.
Section 9.3    Casualty Proceeds.
(c)    Borrowers shall notify Agent promptly of the commencement or threat of
any Taking of one or more of the Projects or any portion thereof or of the
occurrence of any casualty with respect to any Project that could reasonably be
expected to result in damages or losses in excess of $250,000.
(d)    Subject to the provisions of Sections 9.3(c) and 9.4 below, Agent may
elect to collect, retain and apply against the Obligations of Borrowers under
this Agreement or any of the other Financing Documents all proceeds of insurance
resulting from any loss at any Project or of any Taking of all or any portion of
a Project (individually and collectively referred to as “Casualty Proceeds”)
after deduction of all expenses of collection and settlement, including
attorneys’ and adjusters’ fees and charges.

 
68

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




If any insurance proceeds are paid by check, draft or other instrument payable
to any Borrower and Agent jointly, such Borrower authorizes Agent to endorse
such Borrower’s name thereon and do such other things as Agent may deem
advisable to reduce the same to cash. Subject to the provisions of Section
9.4(d) and (e) below, Agent is authorized and empowered, and each Borrower
hereby irrevocably appoints Agent as its (or their) attorney-in-fact (such
appointment is coupled with an interest), at Agent’s option, to make or file
proofs of loss or damage and to settle and adjust any claim under insurance
policies which insure against such risks, or to direct Borrowers, in writing, to
agree with the insurance carrier(s) on the amount to be paid in regard to such
loss. Any Net Casualty Proceeds remaining after repayment of the Obligations in
full (other than Contingent Obligations hereunder to the extent that no such
claims have been made as of the date thereof or the known existence of a claim
reasonably likely to be asserted with respect thereto) shall be paid by Agent to
Borrowers.
(e)    Notwithstanding anything in Section 9.3(b) to the contrary, in the event
of any casualty to any Project, Agent agrees to make available the Net Casualty
Proceeds to restoration of the Project if (i) no Event of Default exists,
(ii) all Net Casualty Proceeds are deposited with Agent, (iii) in Agent’s
reasonable judgment, the amount of Net Casualty Proceeds, together with any
other funds made available by any Credit Party or any Affiliate thereof for
restoration of the Project, is sufficient to pay the full and complete costs of
such restoration, and that Borrower is likely to achieve the levels of Net
Operating Income that existed prior to the casualty for the affected Project
within twelve (12) months following the substantial completion of the
restoration of the Project or such longer period as shall be covered by business
interruption or rent loss insurance, (iv) unless such rent shall be covered by
applicable business interruption or rent loss insurance, no Operating Lease
pertaining to the affected Project is or will be terminated as a result of such
casualty, and each Operator under an applicable Operating Lease for the affected
Project shall have reaffirmed its Operating Lease and continuing obligation to
pay rent in accordance with the terms of the Operating Lease, without offset or
recoupment, upon restoration of the Project (and during the restoration if so
required under the Operating Lease), (v) the Net Operating Income from the
affected Project (taking into account the effect of business interruption or
rent loss insurance) will not decrease more than thirty five percent (35%) as a
result of such casualty, (vi) the Net Operating Income from all Projects (taking
into account the effect of business interruption or rent loss insurance) will
not decrease more than twenty percent (20%) as a result of such casualty,
(vii) in Agent’s good faith credit judgment, the Obligations will not exceed
seventy-five percent (75%) of the fair market value of all Projects after
completion of restoration but prior to any re-tenanting, (viii) in Agent’s
reasonable determination, the affected Project can be restored to an
economically viable project in compliance in all material respects with
applicable Laws, (ix) each Guarantor, if any, reaffirms any Guarantee and any
other Financing Document to which it is a party, in writing, (x) in Agent’s
reasonable determination, such restoration is likely to be completed not later
than six (6) months prior to the Termination Date, and (xi) the Borrowers
provide Agent an updated insurance certificate indicating that all required
insurance hereunder in respect of the Projects, including business interruption
insurance, has been extended to a date that is no less than twelve (12) months
from the date such restoration is completed.
(f)    Notwithstanding the foregoing, if the damage to the Project does not
exceed $1,000,000, and so long as no Default has occurred and is continuing,
Borrowers shall be entitled to receive the Net Casualty Proceeds attributable
thereto, provided, however, that Borrowers shall use the Net Casualty Proceeds
to restore or rebuild the Project in the manner described in Section 9.3(c)
above.
Section 9.4    Borrowers’ Obligation to Rebuild and Use of Net Casualty
Proceeds.
(l)    In case Agent does not elect to apply or does not have the right to apply
the Net Casualty Proceeds to the Obligations, as provided in Section 9.3 above,
then (unless Borrowers direct

 
69

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




Agent to apply the Net Casualty Proceeds to the Obligations and after giving
effect to such application no Default or Event of Default shall have occurred
and be continuing) Borrower shall:
(i)    Proceed with diligence to make settlement with insurers or the
appropriate governmental authorities and cause the Net Casualty Proceeds to be
deposited with Agent;
(ii)    In the event the Net Casualty Proceeds are insufficient to assure Agent
that the all contemplated repairs or construction will be completed, promptly
deposit with Agent any amount necessary to assure that such contemplated repairs
or construction will be completed; and
(iii)    Promptly proceed with the assumption of construction of the Project,
including the repair of all damage resulting from such casualty, Taking or other
cause and restoration to substantially its former condition.
(m)    Any request by Borrowers for a disbursement by Agent of Net Casualty
Proceeds and funds deposited by Borrowers shall be subject to reasonable
construction loan type draw requirements as reasonably determined by Agent.
(n)    Notwithstanding anything to the contrary, if the damage to the Projects
is equal to or does not exceed $1,000,000 and so long as no Event of Default has
occurred and is continuing, Borrowers may settle and adjust any claim without
the consent of Agent and agree with the insurance company or companies (or
Governmental Authority, in the case of a Taking) on the amount to be paid upon
the loss, provided, however, that such adjustment is carried out in a competent
and timely manner. Any monies collected under this subsection (c) shall be
applied in accordance with this Section 9.4.
(o)    If the damage to the Projects exceeds $1,000,000 but is less than
$6,200,000, then (i) if an Event of Default has occurred and is continuing,
Agent may elect to file the respective proof of loss, settle and adjust any
claim without the consent of Borrowers and agree with the insurance company on
the amount of the Casualty Proceeds in the place and stead of Borrowers and
without the consent of Borrowers; and (ii) if no Event of Default exists, Agent
may elect to file the respective proof of loss and will keep Borrowers fully
apprised of any and all action Agent takes to settle or adjust any claim;
provided that Agent shall not settle or adjust any such claim without the prior
written consent of Borrowers (such consent not to be unreasonable withheld or
delayed). So long as Agent complies with the provisions of this clause (d),
Borrowers hereby release Agent from any and all liability with respect to the
settlement and adjustment by Agent of any claims in respect of any casualty
pursuant to this clause (d).
(p)    If the damage to the Projects is equal to or exceeds $6,200,000, then
Agent may elect to file the respective proof of loss, settle and adjust any
claim without the consent of Borrowers and agree with the insurance company on
the amount of the Casualty Proceeds in the place and stead of Borrowers and
without the consent of Borrowers; provided, however, that so long as no Default
exists, Agent agrees to work with Borrowers and to keep Borrowers fully apprised
of any and all action Agent takes to settle or adjust any claim. Borrowers
hereby release Agent from any and all liability with respect to the settlement
and adjustment by Agent of any claims in respect of any casualty pursuant to
this clause (e).
Section 9.5    Tax Reduction Proceedings. After an Event of Default and during
the continuance thereof, Borrowers shall be deemed to have appointed Agent as
their attorney-in-fact to seek a reduction or

 
70

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




reductions in the assessed valuation of the Projects for real property tax
purposes or for any other purpose and to prosecute any action or proceeding in
connection therewith. This power, being coupled with an interest, shall be
irrevocable until there is no Credit Exposure or until no Event of Default shall
be continuing.
Section 9.6    FIRPTA. Parent is not a “foreign corporation”, “foreign
partnership”, “foreign trust”, “foreign estate”, “foreign person”, “affiliate”
of a “foreign person” or a “United States intermediary” of a “foreign person”
within the meaning of Section 1445 of the Code, or the regulations promulgated
thereunder.
Section 9.7    Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make the Loan and other credit accommodations
contemplated hereby, each Borrower hereby represents and warrants to Agent and
each Lender the following with respect to each individual Project, standing
alone and without reliance upon any other Project:
(a)    Except as disclosed to Agent in writing, (i) no condemnation of any
portion of any Project, has commenced or, to any Borrower’s knowledge, is
contemplated by any Governmental Authority, (ii) no condemnation or relocation
of any roadways abutting any Project has commenced or, to any Borrower’s
knowledge, is contemplated by any Governmental Authority, and (iii) no
proceeding to deny access to any Project from any point or planned point of
access to any Project, has commenced or, to any Borrower’s knowledge, is
contemplated by any Governmental Authority.
(b)    The use of any Project as a skilled nursing facility and the contemplated
accessory uses do not violate, in any material respects, (i) any Laws (including
subdivision, zoning and building Laws and Environmental Laws), or (ii) any
building permits, covenants, conditions and restrictions of record, or
agreements affecting any Project or any part thereof. Neither the zoning
authorizations, subdivision approvals or variances nor any other right to
construct or to use any Project is to any extent dependent upon or related to
any real estate other than the real property (or easement or other similar
rights therein) constituting the Collateral. Except as disclosed to Agent on the
land title surveys delivered to Agent prior to the Closing Date, no building or
other improvement encroaches in any material way upon any property line,
building line, set back line, side yard line or any recorded or visible easement
(or other easement of which Borrowers are aware or has reason to believe may
exist) with respect to any Project. Except as disclosed to Agent in writing, no
Project is situated in an area designated as having special flood hazards as
defined by the Flood Disaster Protection Act of 1973, as amended, or designated
as a wetland by any governmental entity having jurisdiction over the Project.
All Permits required for the use and occupancy of the Project have been
obtained. All Laws relating to the construction of and operation of the Projects
have been complied with in all material respects and all material permits and
licenses required for the construction of and operation of the Project have been
obtained. Each Project is accessible through fully improved and dedicated roads,
accepted for maintenance and public use by public authority having jurisdiction.
Each Project has adequate water, gas and electrical supply, storm and sanitary
sewerage facilities, telephone facilities, other required public utilities, fire
and police protection, and means of access between the Project and public
highways. Each Project includes all property and rights that may be reasonably
necessary in connection with the present uses thereof. To each Borrower’s
knowledge, there are no, nor are there any alleged or asserted, material
violations of applicable Laws, permits, licenses, declarations, covenants,
conditions or restrictions of record, or other agreements relating to any
Project, or the improvements thereto, or any part thereof. Final certificates of
occupancy or non-residential use permits have been obtained for all buildings on
the Project. The parcels of land comprising the Project are contiguous,
subdivided parcels and are in compliance in all material respects with
applicable subdivision ordinances. No subdivision or resubdivision of such
parcels is required to convey, transfer, assign or lease any Project.

 
71

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




(c)    Each Project is taxed separately without regard to any other property and
for all purposes such Project may be mortgaged and conveyed as an independent
parcel. There are no unpaid or outstanding real estate or other taxes or
assessments on or against any Project or any part thereof, except general real
estate taxes for the current fiscal year which are not yet delinquent. To each
Borrower’s knowledge, except as disclosed in writing to Agent, there is no
pending or contemplated action pursuant to which any special assessment may be
levied against any portion of any Project.
(d)    There has been no material damage or destruction of any part of any
Project by fire or other casualty that has not been repaired or is in the
process of being repaired in accordance with the provisions of this Agreement.
Except for the deferred maintenance items, if any, reflected on Schedule 4.12 or
as part of routine maintenance or capital improvements required to be made by
Borrowers under this Agreement, there are presently no existing defects in any
Project and no repairs or alterations thereof are reasonably necessary or
appropriate.
(e)    Except for the Operating Leases which have been provided to and approved
by Agent in writing and Resident Agreements, neither Borrower nor any Operator
has entered into any non-residential Leases that are currently in effect other
than those Leases referenced in the most recent census reports delivered by
Borrower to Agent, which Borrower certifies is true and correct in all material
respects. True, correct and complete copies of the form of Lease, Resident
Agreement and other lease or care documents and all non-residential Leases, as
amended, as in effect with respect to Borrower’s or Operator’s operation of the
Project, have been delivered to Agent. All (i) Operating Leases are in full
force and effect and (ii) other Leases (other than Immaterial Leases) are in
full force and effect in all material respects. Neither Borrower nor any tenant
is in default in any material respect under any Operating Lease. Borrower has
disclosed to Agent in writing any material default by any tenant under any Lease
and no notice of termination has been issued under any Lease. All rents or other
payments required of the tenant under the Lease due to date have been collected
and have been collected no more than one (1) month in advance, and no tenant has
been granted any rent concession or inducement whatsoever except as reflected on
the rent roll previously delivered to Agent.
(f)    Except as disclosed on Schedule 9.7, Project has in place an approved,
automatic sprinkler system as described in 42 C.F.R. 483.70.
ARTICLE 10    – SECURITY AGREEMENT
Section 10.1    Grant of Security Interest. As security for the payment and
performance of the Obligations, and for the payment and performance of all
obligations under the Affiliated Financing Documents (if any), and without
limiting any other grant of a Lien and security interest in any Security
Document, Borrowers hereby assign and grant to Agent, for the benefit of itself
and for the Lenders, a continuing first priority Lien on and security interest
in, upon, and to all right, title and interest in and to any and all property
and interests in property of Borrowers whether now owned or hereafter created,
acquired or arising including all of the following properties and interests in
properties (the “Personal Property”; unless otherwise defined in this Agreement,
all terms used in this Article 10 shall have the meanings given them in
Article 9 of the UCC):
(t)    all of Borrowers’ Accounts (including all healthcare insurance
receivables), and all of Borrowers’ money, contract rights, chattel paper,
documents, deposit accounts, securities, Securities Accounts, investment
property and instruments with respect thereto, and all of Borrowers’ rights,
remedies, security, Liens and supporting obligations, in, to and in respect of
the foregoing;

 
72

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




(u)    to the extent not listed above, all of Borrowers’ money, securities,
investment property, deposit accounts, instruments, general intangibles,
intellectual property, healthcare insurance receivables, inventory and other
property and the proceeds thereof;
(v)    all of Borrowers’ letter-of-credit rights and commercial tort claims;
(w)    all of Borrowers’ now owned or hereafter acquired machinery, equipment,
computer equipment, tools, tooling, furniture, fixtures, goods, supplies,
materials, work in process, whether now owned or hereafter acquired, together
with all additions, parts, fittings, accessories, special tools, attachments,
and accessions now and hereafter affixed thereto and/or used in connection
therewith, all replacements thereof and substitutions therefor, and all cash and
non-cash proceeds and products thereof and all present and future warranties,
manuals and other written materials relating thereto;
(x)    all of Borrowers’ now owned or hereafter acquired goods of any kind and
any and all tangible and intangible books and records of Borrowers relating to
Borrowers, their businesses, their financial condition, records and statements,
the Projects and/or the Collateral;
(y)    to the extent not listed above as original collateral, the proceeds
(including, without limitation, insurance proceeds) and products of any or all
of the foregoing, and all accessions to, substitutions for or replacements of
and rents and profits from any or all of the foregoing; and
(z)    to the extent not listed above, all of Borrower’s rights, if any, as a
secured party in and to the property of Operator to which Operator granted a
security interest in favor of Borrowers under an Operating Lease.
Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to any permit, lease,
license or other contract right of Borrower if the grant of a security interest
in such permit, lease, license or other contract right in the manner
contemplated by this Agreement is prohibited by the terms of such permit, lease,
license or other contract right or by applicable Law and would result in the
termination of such lease or license or give the other parties thereto the right
to terminate, accelerate or otherwise adversely alter Borrower’s rights, title
and interests thereunder (including upon the giving of notice or the lapse of
time or both); provided that (i) any such limitation on the security interests
granted hereunder shall only apply to the extent that any such prohibition could
not be rendered ineffective pursuant to the UCC or any other applicable Law
(including the Bankruptcy Code and Sections 9-406, 9-407 and 9-408 of the UCC)
or principles of equity, (ii) in the event of the termination or elimination of
any such prohibition or the requirement for any consent contained in such
permit, lease, license or other contract right or in any applicable Law, to the
extent sufficient to permit any such item to become Collateral hereunder, or
upon the granting of any such consent, or waiving or terminating any requirement
for such consent, a security interest in such permit, lease, license or other
contract right shall be automatically and simultaneously granted hereunder and
shall be included as Collateral hereunder, and (iii) all rights to payment of
money due or to become due pursuant to, and all rights to the proceeds from the
sale of, any such permit, lease, license or other contract right shall be and at
all times remain subject to the security interests created by this Agreement.
Section 10.2    Representations Regarding Security Interest. Pursuant to the
Liens created pursuant to Section 10.1 above and pursuant to all of the other
Security Documents (if any) (including, without limitation, any and all UCC
financing statements being filed by Agent), and assuming that any such Security
Document that is intended to be filed with any governmental public recording or
filing office has been so filed, Agent has been granted and has a valid and
perfected first priority security interest and Lien

 
73

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




in the Collateral, including the Personal Property (subject only to any
Permitted Liens under the terms of this Agreement and the other Financing
Documents) securing the payment of the Obligations, and such security interests
and Liens are entitled to all of the rights, priorities and benefits afforded by
the UCC or other applicable Laws as enacted in any relevant jurisdiction which
relate to perfected security interests. No authorization, approval or other
action by, and no notice to or filing with, any Governmental Authority or
consent of any other Person is required for (a) the grant by each Borrower to
Agent of the security interests and Liens in the Collateral, including the
Personal Property, provided for under this Agreement and the other Security
Documents (if any), or (b) the exercise by Agent of its rights and remedies with
respect to the Collateral, including the Personal Property, provided for under
this Agreement and the other Security Documents or under any applicable Law,
including the UCC, other than the filing of financing statements and the
recordation of any Security Document that is intended to be filed with any
governmental public recording or filing office.
Section 10.3    Financing Statements. Each Borrower hereby authorizes Agent to
file without the signature of such Borrower one or more UCC financing statements
relating to all or any part of the Collateral, which financing statements may
list Agent as the “secured party” and such Borrower as the “debtor” and which
describe and indicate the collateral covered thereby as all or any part of the
Collateral under the Financing Documents (including an indication of the
collateral covered by any such financing statement as “all assets” of such
Borrower now owned or hereafter acquired), in such jurisdictions as Agent from
time to time determines are appropriate, and to file without the signature of
such Borrower any continuations of or amendments to any such financing
statements, in any such case in order for Agent to perfect, preserve or protect
the Liens, rights and remedies of Agent with respect to the Collateral.
Section 10.4    Landlord Waiver. Notwithstanding anything to the contrary set
forth in that certain Landlord’s Waiver and Consent dated as of the Closing Date
(as the same may be amended, modified, supplemented, restated or replaced, the
“Landlord Waiver”), by and among FPOC, LLC, Parent and Midcap Financial, LLC,
Agent and Lenders hereby agree that, as between Borrowers and Parent, on the one
hand, and Agent and Lenders, on the other hand, unless otherwise permitted
hereunder, Agent and Lenders shall not exercise any of their rights pursuant to
the Landlord Waiver to enter upon, occupy or remain in the Premises (as defined
in the Landlord Waiver) or to inspect or remove any or all of the Books and
Records (as defined in the Landlord Waiver) unless and until an Event of Default
shall have occurred and be continuing.
ARTICLE 11    – EVENTS OF DEFAULT
Section 11.1    Events of Default. For purposes of the Financing Documents, the
occurrence of any of the following conditions and/or events, whether voluntary
or involuntary, by operation of law or otherwise, shall constitute an “Event of
Default”:
(g)    (i) any Borrower shall fail to pay when due any principal when payable
under this Agreement, (ii) any Borrower shall fail to pay when due any interest,
premium or fee under any Financing Document or any other amount payable under
any Financing Document and such failure shall continue for five (5) Business
Days, (iii) there shall occur any default in the performance of or compliance
with any of the following sections of this Agreement: Sections 4.4(d) and 4.6,
Article 5, and Article 6, or (iv) there shall occur any default in the
performance of or compliance with Section 4.1 of this Agreement and such default
in performance or compliance is not remedied by the Credit Party within five (5)
Business Days of Borrower Representative’s receipt of written notice from Agent
or Required Lenders of such default;
(h)    any Credit Party defaults in the performance of or compliance with any
term contained in this Agreement or in any other Financing Document (other than
occurrences described in other

 
74

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




provisions of this Section 11.1 for which a different grace or cure period is
specified or for which no grace or cure period is specified and thereby
constitute immediate Events of Default) and such default is not remedied by the
Credit Party or waived by Agent within forty-five (45) days after the earlier of
(i) receipt by Borrower Representative of notice from Agent or Required Lenders
of such default, or (ii) actual knowledge of any Responsible Officer of Borrower
or any other Credit Party of such default; provided, however, if such default is
capable of remedy but not within such forty-five (45) day period and, in Agent’s
good faith credit judgment, Borrowers have continued to work in good faith to
remedy such default, such forty-five (45) day period shall be extended by an
additional ninety (90) days upon written notice by Agent;
(i)    any representation, warranty, certification or statement made by any
Credit Party or any other Person on behalf of, or as an officer of, a Credit
Party in any Financing Document or in any certificate, financial statement or
other document delivered pursuant to any Financing Document is incorrect in any
respect (or in any material respect if such representation, warranty,
certification or statement is not by its terms already qualified as to
materiality) when made (or deemed made);
(j)    (i) failure of any Credit Party to pay when due (giving effect to any
applicable grace period) any principal, interest or other amount on Debt (other
than the Loan) or in respect of any Swap Contract, or the occurrence of any
breach, default, condition or event with respect to any Debt (other than the
Loan) or in respect of any Swap Contract, if the effect of such failure or
occurrence is to cause or to permit the holder or holders of any such Debt, or
the counterparty under any such Swap Contract, to cause, Debt or other
liabilities having an individual principal amount in excess of $500,000 in the
aggregate with respect to Credit Parties other than Parent and $15,000,000 with
respect to Parent or having an aggregate principal amount in excess of $500,000
in the aggregate with respect to Credit Parties other than Parent and
$15,000,000 with respect to Parent to become or be declared due prior to its
stated maturity; or (ii) the occurrence of any breach or default under any terms
or provisions of any Subordinated Debt Document or under any agreement
subordinating the Subordinated Debt to all or any portion of the Obligations or
the occurrence of any event requiring the prepayment of any Subordinated Debt;
(k)    any Credit Party shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar Law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due, or shall
take any corporate action to authorize any of the foregoing;
(l)    an involuntary case or other proceeding shall be commenced against any
Credit Party seeking liquidation, reorganization or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar Law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of sixty (60) days; or an order for relief
shall be entered against any Credit Party under applicable federal bankruptcy,
insolvency or other similar Law in respect of (i) bankruptcy, liquidation,
winding-up, dissolution or suspension of general operations, (ii) composition,
rescheduling, reorganization, arrangement or readjustment of, or other relief
from, or stay of proceedings to enforce, some or all of the debts or
obligations, or (iii) possession, foreclosure, seizure or retention, sale or
other disposition of, or other proceedings to enforce security over, all or any
substantial part of the assets of such Credit Party;

 
75

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




(m)    (i) institution of any steps by any Person to terminate a Pension Plan if
as a result of such termination any Credit Party is required to make a
contribution to such Pension Plan, or could incur a liability or obligation to
such Pension Plan, in excess of $1,500,000 in the aggregate with respect to
Credit Parties other than Parent and $15,000,000 with respect to Parent, (ii) a
contribution failure occurs with respect to any Pension Plan sufficient to give
rise to a Lien under Section 303(k) of ERISA, or (iii) there shall occur any
withdrawal or partial withdrawal from a Multiemployer Plan and the withdrawal
liability (without unaccrued interest) to Multiemployer Plans as a result of
such withdrawal (including any outstanding withdrawal liability that any Credit
Party or any member of the Controlled Group have incurred on the date of such
withdrawal) exceeds $1,500,000 in the aggregate with respect to Credit Parties
other than Parent and $15,000,000 with respect to Parent;
(n)    one or more judgments or orders for the payment of money (not paid, fully
covered by insurance maintained in accordance with the requirements of this
Agreement and as to which the relevant insurance company has not denied
coverage, or sufficiently reserved in good and available funds by or on behalf
of the applicable Credit Party in a manner reasonably acceptable to Agent)
aggregating in excess of $1,000,000 in the aggregate with respect to Credit
Parties other than Parent and $15,000,000 with respect to Parent shall be
rendered against any or all Credit Parties and either (i) enforcement
proceedings shall have been commenced by any creditor upon any such judgments or
orders, or (ii) there shall be any period of twenty (20) consecutive days during
which a stay of enforcement of any such judgments or orders, by reason of a
pending appeal, bond or otherwise, shall not be in effect;
(o)    any Lien created by any of the Security Documents shall at any time fail
to constitute a valid and perfected Lien on all of the Collateral purported to
be secured thereby, subject to no Liens except for Permitted Liens, for any
reason other than the failure of Agent or any Lender to take any action within
its reasonable control, or any Credit Party shall so assert;
(p)    the institution by any Governmental Authority of criminal proceedings
against any Credit Party that could reasonably be expected to have a Material
Adverse Effect;
(q)    any Borrower makes any payment on account of any Debt that has been
subordinated to any of the Obligations, other than payments specifically
permitted by the terms of such subordination;
(r)    the occurrence of any fact, event or circumstance that could reasonably
be expected to result in a Material Adverse Effect, if such default shall have
continued unremedied for a period of ten (10) days after written notice from
Agent;
(s)    there shall occur any (i) Event of Default under any of the Affiliated
Financing Documents, or (ii) event of default under any Operating Lease or other
Operative Document (and such default is not cured within the applicable time
period set forth therein); or
(t)    there shall occur any Change in Control or Transfer.
Notwithstanding the foregoing, if a Credit Party fails to comply with any same
provision of Section 11.1(a) of this Agreement two (2) times in any twelve
(12) month period and Agent has given to Borrower Representative in connection
with each such failure any notice to which Borrowers would be entitled under
this Section before such failure could become an Event of Default, then all
subsequent failures by a Credit Party to comply with such provision of Section
11.1(a) of this Agreement shall effect an immediate Event of Default (without
the expiration of any applicable cure period) with respect to all subsequent
failures by

 
76

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




a Credit Party to comply with such provision of this Agreement, and Agent
thereupon may exercise any remedy set forth in this Article 11 without affording
Borrowers any opportunity to cure such Event of Default.
All cure periods provided for in this Section 11.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.
Section 11.2    Acceleration and Suspension or Termination of Loan Commitment.
Upon the occurrence and during the continuance of an Event of Default, Agent
may, and shall if requested by Required Lenders, (a) by notice to Borrower
Representative suspend or terminate the Loan Commitment and the obligations of
Agent and the Lenders with respect thereto, in whole or in part (and, if in
part, such reduction shall be pro rata among the Lenders having a Loan
Commitment Percentage), and/or (b) by notice to Borrower Representative declare
the Obligations to be, and the Obligations shall thereupon become, immediately
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower and Borrowers will pay the
same; provided, however, that in the case of any of the Events of Default
specified in Section 11.1(e) or 11.1(f) above, without any notice to any
Borrower or any other act by Agent or the Lenders, the Loan Commitment and the
obligations of Agent and the Lenders with respect thereto shall thereupon
immediately and automatically terminate and all of the Obligations shall become
immediately and automatically due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each
Borrower and Borrowers will pay the same.
Section 11.3    UCC Remedies. Upon the occurrence of and during the continuance
of an Event of Default under this Agreement or the other Financing Documents,
Agent, in addition to all other rights, options, and remedies granted to Agent
under this Agreement or at Law or in equity, may exercise, either directly or
through one or more assignees or designees, all rights and remedies granted to
it under all Financing Documents and under the UCC in effect in the applicable
jurisdiction(s) and under any other applicable Law. Without restricting the
generality of the foregoing and for the purposes aforesaid, each Borrower hereby
appoints and constitutes Agent its lawful attorney-in-fact with full power of
substitution in the Collateral to use unadvanced funds remaining under this
Agreement or which may be reserved, escrowed or set aside for any purposes
hereunder at any time, or to advance funds in excess of the face amount of the
Notes, to pay, settle or compromise all existing bills and claims, which may be
Liens or security interests, or to avoid such bills and claims becoming Liens
against the Collateral; to execute all applications and certificates in the name
of such Borrower and to prosecute and defend all actions or proceedings in
connection with the Collateral; and to do any and every act which such Borrower
might do in its own behalf; it being understood and agreed that this power of
attorney shall be a power coupled with an interest and cannot be revoked.
Section 11.4    Default Rate of Interest. At the election of Agent or Required
Lenders, after the occurrence of an Event of Default and for so long as it
continues, the Loan and other Obligations shall bear interest at rates that are
four percent (4.0%) per annum in excess of the rates otherwise payable under
this Agreement (“Default Interest Rate”).
Section 11.5    Setoff Rights. During the continuance of any Event of Default,
each Lender is hereby authorized by each Borrower at any time or from time to
time, with reasonably prompt subsequent notice to such Borrower (any prior or
contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (a) balances held by such Lender or any of
such Lender’s Affiliates at any of its offices for the account of such Borrower
(regardless of whether such balances are then due to such Borrower), and
(b) other property at any time held or owing by such Lender to or for the credit
or for the account of such Borrower, against and on account of any of the
Obligations; except that no Lender shall exercise any such right without the
prior written consent of Agent. Any Lender exercising a right to set off shall
purchase for cash (and the other Lenders shall sell) interests in each of such
other Lender’s Pro Rata

 
77

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




Share of the Obligations as would be necessary to cause all Lenders to share the
amount so set off with each other Lender in accordance with their respective Pro
Rata Share of the Obligations. Each Borrower agrees, to the fullest extent
permitted by Law, that any Lender and any of such Lender’s Affiliates may
exercise its right to set off with respect to the Obligations as provided in
this Section 11.5.
Section 11.6    Application of Proceeds. Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) each Borrower irrevocably waives the
right to direct the application of any and all payments at any time or times
thereafter received by Agent from or on behalf of such Borrower or any Guarantor
of all or any part of the Obligations, and, as between Borrowers on the one hand
and Agent and Lenders on the other, Agent shall have the continuing and
exclusive right to apply and to reapply any and all payments received against
the Obligations in such manner as Agent may deem advisable notwithstanding any
previous application by Agent and (b) the proceeds of any sale of, or other
realization upon, all or any part of the Collateral shall be applied: first, to
all fees, costs, indemnities, liabilities, obligations and expenses incurred by
or owing to Agent with respect to this Agreement, the other Financing Documents
or the Collateral; second, to all fees, costs, indemnities, liabilities,
obligations and expenses incurred by or owing to any Lender with respect to this
Agreement, the other Financing Documents or the Collateral; third, to accrued
and unpaid interest on the Obligations (including any interest which, but for
the provisions of the Bankruptcy Code, would have accrued on such amounts);
fourth, to the principal amount of the Obligations outstanding; fifth, to any
other indebtedness or obligations of Borrowers owing to Agent or any Lender
under the Financing Documents; and sixth, to any other indebtedness of
obligations of owing under the Affiliated Financing Documents. Any balance
remaining shall be delivered to Borrowers or to whomever may be lawfully
entitled to receive such balance (including any holder of the indebtedness
evidenced by the Affiliated Financing Documents) or as a court of competent
jurisdiction may direct. In carrying out the foregoing, (y) amounts received
shall be applied in the numerical order provided until exhausted prior to the
application to the next succeeding category, and (z) each of the Persons
entitled to receive a payment in any particular category shall receive an amount
equal to its Pro Rata Share of amounts available to be applied pursuant thereto
for such category.
Section 11.7    Waivers.
(a)    Except as otherwise provided for in this Agreement and to the fullest
extent permitted by applicable Law, each Borrower waives: (i) presentment,
demand and protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents, the Notes or
any other notes, commercial paper, accounts, contracts, documents, instruments,
chattel paper and Guarantees at any time held by Lenders on which any Borrower
may in any way be liable, and hereby ratifies and confirms whatever Lenders may
do in this regard; (ii) all rights to notice and a hearing prior to Agent’s or
any Lender’s taking possession or control of, or to Agent’s or any Lender’s
replevy, attachment or levy upon, any Collateral or any bond or security which
might be required by any court prior to allowing Agent or any Lender to exercise
any of its remedies; and (iii) the benefit of all valuation, appraisal and
exemption Laws. Each Borrower acknowledges that it has been advised by counsel
of its choices and decisions with respect to this Agreement, the other Financing
Documents and the transactions evidenced hereby and thereby.
(b)    Each Borrower for itself and all its successors and assigns, (i) agrees
that its liability shall not be in any manner affected by any indulgence,
extension of time, renewal, waiver, or modification granted or consented to by
Agent or any Lender; (ii) consents to any indulgences and all extensions of
time, renewals, waivers, or modifications that may be granted by Agent or any
Lender with respect to the payment or other provisions of the Financing
Documents, and to any substitution, exchange

 
78

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




or release of the Collateral, or any part thereof, with or without substitution,
and agrees to the addition or release of any Borrower, endorsers, guarantors, or
sureties, or whether primarily or secondarily liable, without notice to any
other Borrower and without affecting its liability hereunder; (iii) agrees that
its liability shall be unconditional and without regard to the liability of any
other Borrower, Agent or any Lender for any tax on the indebtedness; and (iv) to
the fullest extent permitted by Law, expressly waives the benefit of any statute
or rule of law or equity now provided, or which may hereafter be provided, which
would produce a result contrary to or in conflict with the foregoing.
(c)    To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
the Loan or to any subsequent disbursement of Loan proceeds, such acquiescence
shall not be deemed to constitute a waiver by Agent or any Lender of such
requirements with respect to any future disbursements of Loan proceeds and Agent
may at any time after such acquiescence require Borrowers to comply with all
such requirements. Any forbearance by Agent or Lender in exercising any right or
remedy under any of the Financing Documents, or otherwise afforded by applicable
Law, including any failure to accelerate the maturity date of the Loan, shall
not be a waiver of or preclude the exercise of any right or remedy nor shall it
serve as a novation of the Notes or as a reinstatement of the Loan or a waiver
of such right of acceleration or the right to insist upon strict compliance of
the terms of the Financing Documents. Agent’s or any Lender’s acceptance of
payment of any sum secured by any of the Financing Documents after the due date
of such payment shall not be a waiver of Agent’s and such Lender’s right to
either require prompt payment when due of all other sums so secured or to
declare a default for failure to make prompt payment. The procurement of
insurance or the payment of taxes or other Liens or charges by Agent as the
result of an Event of Default shall not be a waiver of Agent’s right to
accelerate the maturity of the Loan, nor shall Agent’s receipt of any
condemnation awards, insurance proceeds, or damages under this Agreement operate
to cure or waive any Credit Party’s default in payment of sums secured by any of
the Financing Documents.
(d)    Without limiting the generality of anything contained in this Agreement
or the other Financing Documents, each Borrower agrees that if an Event of
Default is continuing (i) Agent and Lenders shall not be subject to any “one
action” or “election of remedies” Law or rule, and (ii) all Liens and other
rights, remedies or privileges provided to Agent or Lenders shall remain in full
force and effect until Agent or Lenders have exhausted all remedies against the
Collateral and any other properties owned by Borrowers and the Financing
Documents and other security instruments or agreements securing the Loan have
been foreclosed, sold and/or otherwise realized upon in satisfaction of
Borrowers’ obligations under the Financing Documents.
(e)    Nothing contained herein or in any other Financing Document shall be
construed as requiring Agent or any Lender to resort to any part of the
Collateral for the satisfaction of any of Borrowers’ obligations under the
Financing Documents in preference or priority to any other Collateral, and Agent
may seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of Borrowers’ obligations under the Financing
Documents. In addition, Agent shall have the right from time to time to
partially foreclose upon any Collateral in any manner and for any amounts
secured by the Financing Documents then due and payable as determined by Agent
in its sole discretion, including, without limitation, the following
circumstances: (i) in the event any Borrower defaults beyond any applicable
grace period in the payment of one or more scheduled payments of principal
and/or interest, Agent may foreclose upon all or any part of the Collateral to
recover such delinquent payments, or (ii) in the event Agent elects to
accelerate less than the entire outstanding principal balance of the Loan, Agent
may foreclose all or any part of the Collateral to recover so much of the
principal balance of the Loan as Lender may accelerate and such other sums
secured by one or more of the Financing Documents as Agent may elect.
Notwithstanding one or more partial foreclosures, any unforeclosed Collateral
shall remain

 
79

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




subject to the Financing Documents to secure payment of sums secured by the
Financing Documents and not previously recovered.
(f)    To the fullest extent permitted by Law, each Borrower, for itself and its
successors and assigns, waives in the event of foreclosure of any or all of the
Collateral any equitable right otherwise available to any Credit Party which
would require the separate sale of any of the Collateral or require Agent or
Lenders to exhaust their remedies against any part of the Collateral before
proceeding against any other part of the Collateral; and further in the event of
such foreclosure each Borrower does hereby expressly consent to and authorize,
at the option of Agent, the foreclosure and sale either separately or together
of each part of the Collateral.
Section 11.8    Injunctive Relief. The parties acknowledge and agree that, in
the event of a breach or threatened breach of any Credit Party’s obligations
under any Financing Documents, Agent and Lenders may have no adequate remedy in
money damages and, accordingly, shall be entitled to an injunction (including,
without limitation, a temporary restraining order, preliminary injunction, writ
of attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining any cash management and
collection procedure described herein. However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement. Each Credit
Party waives, to the fullest extent permitted by Law, the requirement of the
posting of any bond in connection with such injunctive relief. By joining in the
Financing Documents as a Credit Party, each Credit Party specifically joins in
this Section as if this Section were a part of each Financing Document executed
by such Credit Party.
Section 11.9    Marshalling; Payments Set Aside. Neither Agent nor any Lender
shall be under any obligation to marshal any assets in payment of any or all of
the Obligations. To the extent that Borrower makes any payment or Agent enforces
its Liens or Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone, then to the extent of such recovery, the Obligations or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefore, shall be revived and continued in full force and effect as
if such payment had not been made or such enforcement or set-off had not
occurred.
ARTICLE 12    – [RESERVED]
ARTICLE 13    – AGENT
Section 13.1    Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes Agent to enter into each of the Financing Documents to
which it is a party (other than this Agreement) on its behalf and to take such
actions as Agent on its behalf and to exercise such powers under the Financing
Documents as are delegated to Agent by the terms thereof, together with all such
powers as are reasonably incidental thereto. Subject to the terms of
Section 13.16 and to the terms of the other Financing Documents, Agent is
authorized and empowered to amend, modify, or waive any provisions of this
Agreement or the other Financing Documents on behalf of Lenders. Except for
rights specifically provided to Borrowers, the provisions of Section 13.1
through Section 13.15 of this Article 13 are solely for the benefit of Agent and
Lenders and neither any Borrower nor any other Credit Party shall have any
rights as a third party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement, Agent shall act solely
as agent of Lenders and does not assume and shall not be deemed to have assumed
any obligation toward or relationship of agency or trust with or for any
Borrower or any other Credit Party.

 
80

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




Agent may perform any of its duties hereunder, or under the Financing Documents,
by or through its agents or employees.
Section 13.2    Agent and Affiliates. Agent shall have the same rights and
powers under the Financing Documents as any other Lender and may exercise or
refrain from exercising the same as though it were not Agent, and Agent and its
Affiliates may lend money to, invest in and generally engage in any kind of
business with each Credit Party or Affiliate of any Credit Party as if it were
not Agent hereunder.
Section 13.3    Action by Agent. The duties of Agent shall be mechanical and
administrative in nature. Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender. Nothing in this Agreement or
any of the Financing Documents is intended to or shall be construed to impose
upon Agent any obligations in respect of this Agreement or any of the Financing
Documents except as expressly set forth herein or therein.
Section 13.4    Consultation with Experts. Agent may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.
Section 13.5    Liability of Agent. Neither Agent nor any of its directors,
officers, agents or employees shall be liable to any Lender for any action taken
or not taken by it in connection with the Financing Documents, except that Agent
shall be liable with respect to its specific duties set forth hereunder but only
to the extent of its own gross negligence or willful misconduct in the discharge
thereof as determined by a final non-appealable judgment of a court of competent
jurisdiction. Neither Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify (a) any statement, warranty or representation made in connection with
any Financing Document or any borrowing hereunder; (b) the performance or
observance of any of the covenants or agreements specified in any Financing
Document; (c) the satisfaction of any condition specified in any Financing
Document; (d) the validity, effectiveness, sufficiency or genuineness of any
Financing Document, any Lien purported to be created or perfected thereby or any
other instrument or writing furnished in connection therewith; (e) the existence
or non-existence of any Default or Event of Default; or (f) the financial
condition of any Credit Party. Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, telex, facsimile or electronic transmission or
similar writing) believed by it to be genuine or to be signed by the proper
party or parties. Agent shall not be liable for any apportionment or
distribution of payments made by it in good faith and if any such apportionment
or distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due but not made, shall be to recover
from other Lenders any payment in excess of the amount to which they are
determined to be entitled (and such other Lenders hereby agree to return to such
Lender any such erroneous payments received by them).
Section 13.6    Indemnification. Each Lender shall, in accordance with its Pro
Rata Share, indemnify Agent (to the extent not reimbursed by Borrowers) upon
demand against any cost, expense (including counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from Agent’s
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction) that Agent may suffer or incur in
connection with the Financing Documents or any action taken or omitted by Agent
hereunder or thereunder. If any indemnity furnished to Agent for any purpose
shall, in the opinion of Agent, be insufficient or become impaired, Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against even if so directed by Required Lenders until such
additional indemnity is furnished.

 
81

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




Section 13.7    Right to Request and Act on Instructions. Agent may at any time
request instructions from Lenders with respect to any actions or approvals which
by the terms of this Agreement or of any of the Financing Documents Agent is
permitted or desires to take or to grant, and if such instructions are promptly
requested, Agent shall be absolutely entitled to refrain from taking any action
or to withhold any approval and shall not be under any liability whatsoever to
any Person for refraining from any action or withholding any approval under any
of the Financing Documents until it shall have received such instructions from
Required Lenders or all or such other portion of the Lenders as shall be
prescribed by this Agreement. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against Agent as a result of Agent acting or
refraining from acting under this Agreement or any of the other Financing
Documents in accordance with the instructions of Required Lenders (or all or
such other portion of the Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of Required Lenders (or such other applicable
portion of the Lenders), Agent shall have no obligation to take any action if it
believes, in good faith, that such action would violate applicable Law or
exposes Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of Section 13.6.
Section 13.8    Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under the Financing Documents.
Section 13.9    Collateral Matters. Lenders irrevocably authorize Agent, at its
option and in its discretion, to (a) release any Lien granted to or held by
Agent under any Security Document (i) upon termination of the Loan Commitment
and payment in full of all Obligations (other than Contingent Obligations
hereunder to the extent that no such claims have been made as of the date
thereof or the known existence of a claim reasonably likely to be asserted with
respect thereto), and, to the extent required by Agent in its sole discretion,
the expiration, termination or cash collateralization (to the satisfaction of
Agent) of all Swap Contracts secured, in whole or in part, by any Collateral; or
(ii) constituting property sold or disposed of as part of or in connection with
any disposition permitted under any Financing Document (it being understood and
agreed that Agent may conclusively rely without further inquiry on a certificate
of a Responsible Officer as to the sale or other disposition of property being
made in full compliance with the provisions of the Financing Documents); and
(b) release or subordinate any Lien granted to or held by Agent under any
Security Document constituting personal property described herein (it being
understood and agreed that Agent may conclusively rely without further inquiry
on a certificate of a Responsible Officer as to the identification of any
personal property described herein). Upon request by Agent at any time, Lenders
will confirm Agent’s authority to release and/or subordinate particular types or
items of Collateral pursuant to this Section 13.9.
Section 13.10    Agency for Perfection. Agent and each Lender hereby appoint
each other Lender as agent for the purpose of perfecting Agent’s security
interest in assets which, in accordance with the Uniform Commercial Code in any
applicable jurisdiction, can be perfected by possession or control. Should any
Lender (other than Agent) obtain possession or control of any such assets, such
Lender shall notify Agent thereof, and, promptly upon Agent’s request therefor,
shall deliver such assets to Agent or in accordance with Agent’s instructions or
transfer control to Agent in accordance with Agent’s instructions. Each Lender
agrees that it will not have any right individually to enforce or seek to
enforce any Security Document or to realize upon any Collateral for the Loan
unless instructed to do so by Agent (or consented to by Agent, as provided in
Section 11.5), it being understood and agreed that such rights and remedies may
be exercised only by Agent.

 
82

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




Section 13.11    Notice of Default. Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default except with
respect to defaults in the payment of principal, interest and fees required to
be paid to Agent for the account of Lenders, unless Agent shall have received
written notice from a Lender or a Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. Agent will notify each Lender of its receipt of any such
notice. Agent shall take such action with respect to such Default or Event of
Default as may be requested by Required Lenders (or all or such other portion of
the Lenders as shall be prescribed by this Agreement) in accordance with the
terms hereof. Unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interests of Lenders.
Section 13.12    Assignment by Agent; Resignation of Agent; Successor Agent.
(a)    Agent may at any time, without the consent of the Lenders or Borrowers,
assign its rights, powers, privileges and duties hereunder to (i) another
Lender, or (ii) any Person that, either by itself or together with one or more
of its Affiliates or Approved Funds of itself or an Affiliate, holds or controls
(or, as of the date of assignment of such agency rights, will hold or control)
50% or more of the interests in the Loan held by the assigning Agent in its
capacity as a Lender; provided, however, that nothing in this Section 13.12(a)
shall restrict subsequent assignments of interests as a Lender held by such
Agent assignee.  Following any such assignment, Agent shall give notice to the
Lenders and Borrowers.  An assignment by Agent pursuant to this subsection (a)
shall not be deemed a resignation by Agent for purposes of subsection (b) below.
(b)    Without limiting the rights of Agent to designate an assignee pursuant to
subsection (a) above, Agent may at any time give notice of its resignation to
the Lenders and Borrowers. Upon receipt of any such notice of resignation,
Required Lenders shall have the right to appoint a successor Agent. If no such
successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within ten (10) Business Days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders, appoint a successor Agent; provided, however, that if Agent shall
notify Borrowers and the Lenders that no Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Financing
Documents and (ii) all payments, communications and determinations provided to
be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Agent as
provided for above in this paragraph.
(c)    Upon (i) an assignment permitted by subsection (a) above or (ii) the
acceptance of a successor’s appointment as Agent pursuant to subsection (b)
above, such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents (if not already discharged
therefrom as provided above in this paragraph). The fees payable by Borrowers to
a successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between Borrowers and such successor. After the retiring
Agent’s resignation hereunder and under the other Financing Documents, the
provisions of this Article and Section 13.12 shall continue in effect for the
benefit of such retiring Agent and its sub-agents in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
or was continuing to act as Agent.

 
83

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




Section 13.13    Payment and Sharing of Payment.
(a)    Loan Payments. Payments of principal, interest and fees in respect of the
Loan will be settled on the date of receipt if received by Agent on the last
Business Day of a month or on the Business Day immediately following the date of
receipt if received on any day other than the last Business Day of a month.
(b)    Return of Payments.
(i)    If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from a
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind, together with interest accruing on a
daily basis at the Federal Funds Rate.
(ii)    If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to any Borrower or paid to any other Person
pursuant to any insolvency Law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Financing Document, Agent will
not be required to distribute any portion thereof to any Lender. In addition,
each Lender will repay to Agent on demand any portion of such amount that Agent
has distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.
(c)    Defaulted Lenders. The failure of any Defaulted Lender to make any
payment required by it hereunder shall not relieve any other Lender of its
obligations to make payment, but neither any other Lender nor Agent shall be
responsible for the failure of any Defaulted Lender to make any payment required
hereunder. Notwithstanding anything set forth herein to the contrary, a
Defaulted Lender shall not have any voting or consent rights under or with
respect to any Financing Document or constitute a “Lender” (or be included in
the calculation of “Required Lenders” hereunder) for any voting or consent
rights under or with respect to any Financing Document.
(d)    Sharing of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Loan (other than pursuant to the terms of Section 2.8(f)) in
excess of its Pro Rata Share of payments entitled pursuant to the other
provisions of this Section 13.13, such Lender shall purchase from the other
Lenders such participations in extensions of credit made by such other Lenders
(without recourse, representation or warranty) as shall be necessary to cause
such purchasing Lender to share the excess payment or other recovery ratably
with each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Lender,
the purchase shall be rescinded and each Lender which has sold a participation
to the purchasing Lender shall repay to the purchasing Lender the purchase price
to the ratable extent of such recovery, without interest. Each Borrower agrees
that any Lender so purchasing a participation from another Lender pursuant to
this clause (d) may, to the fullest extent permitted by Law, exercise all its
rights of payment (including pursuant to Section 11.5) with respect to such
participation as fully as if such Lender were the direct creditor of Borrowers
in the amount of such participation). If under any applicable bankruptcy,
insolvency or other similar Law, any Lender receives a secured claim in lieu of
a setoff to which this clause (d) applies, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders entitled under this clause (d) to
share in the benefits of any recovery on such secured claim.

 
84

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




Section 13.14    Right to Perform, Preserve and Protect. If any Credit Party
fails to perform any obligation hereunder or under any other Financing Document
(after giving effect to any cure periods provided for in this Agreement or such
other Financing Document), Agent itself may, but shall not be obligated to,
cause such obligation to be performed at Borrowers’ expense. Agent is further
authorized by Borrowers and the Lenders to make expenditures from time to time
which Agent, in its reasonable business judgment, deems necessary or desirable
to (a) preserve or protect the business conducted by Borrowers, the Collateral,
or any portion thereof, and/or (b) enhance the likelihood of, or maximize the
amount of, repayment of the Loan and other Obligations. Each Borrower hereby
agrees to reimburse Agent on demand for any and all costs, liabilities and
obligations incurred by Agent pursuant to this Section 13.14. Each Lender hereby
agrees to indemnify Agent upon demand for any and all costs, liabilities and
obligations incurred by Agent pursuant to this Section 13.14, in accordance with
the provisions of Section 13.6.
Section 13.15    Additional Titled Agents. Except for rights and powers, if any,
expressly reserved under this Agreement to any bookrunner, arranger or to any
titled agent named on the cover page of this Agreement, other than Agent
(collectively, the “Additional Titled Agents”), and except for obligations,
liabilities, duties and responsibilities, if any, expressly assumed under this
Agreement by any Additional Titled Agent, no Additional Titled Agent, in such
capacity, has any rights, powers, liabilities, duties or responsibilities
hereunder or under any of the other Financing Documents. Without limiting the
foregoing, no Additional Titled Agent shall have nor be deemed to have a
fiduciary relationship with any Lender. At any time that any Lender serving as
an Additional Titled Agent shall have transferred to any other Person (other
than any Affiliates) all of its interests in the Loan, such Lender shall be
deemed to have concurrently resigned as such Additional Titled Agent.
Section 13.16    Amendments and Waivers.
(a)    No provision of this Agreement or any other Financing Document may be
amended, waived or otherwise modified unless such amendment, waiver or other
modification is in writing and is signed or otherwise approved by Borrowers, the
Required Lenders and any other Lender to the extent required under
Section 13.16(b); provided, however, that (i) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto; (ii) Agent shall be entitled, in its sole and absolute
discretion, to waive any financial covenant of any Borrower and to provide its
written consent to a proposed Swap Contract without the consent of any other
Lender; and (iii) any Financing Document may be amended or otherwise modified to
correct any clear or manifest error or ambiguity with the written consent of
Agent and Borrowers.
(b)    In addition to the required signatures under Section 13.16(a), no
provision of this Agreement or any other Financing Document may be amended,
waived or otherwise modified unless such amendment, waiver or other modification
is in writing and is signed or otherwise approved by the following Persons:
(i)    if any amendment, waiver or other modification would increase a Lender’s
funding obligations in respect of any Loan, by such Lender; and/or
(ii)    if the rights or duties of Agent are affected thereby, by Agent;
provided, however, that, in each of (a) and (b) above, no such amendment, waiver
or other modification shall, unless signed by all the Lenders directly affected
thereby, (A) reduce the principal of, rate of interest on or any fees with
respect to any Loan or forgive any principal, interest (other than default
interest) or fees (other than late charges) with respect to any Loan;
(B) postpone the date fixed for, or waive, any payment

 
85

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




(other than any mandatory prepayment pursuant to Section 2.1(b)(ii)) of
principal of any Loan, or of interest on any Loan (other than default interest)
or any fees provided for hereunder (other than late charges) or for any
termination of any commitment; (C) change the definition of the term Required
Lenders or the percentage of Lenders which shall be required for Lenders to take
any action hereunder; (D) release all or substantially all of the Collateral,
authorize any Borrower to sell or otherwise dispose of all or substantially all
of the Collateral or release all or substantially all the Guarantors of all or
any portion of the Obligations or their Guarantee obligations with respect
thereto, except, in each case with respect to this clause (D), as otherwise may
be provided in this Agreement or the other Financing Documents (including in
connection with any disposition permitted hereunder); (E) amend, waive or
otherwise modify this Section 13.16(b) or the definitions of the terms used in
this Section 13.16(b) insofar as the definitions affect the substance of this
Section 13.16(b); or (F) consent to the assignment, delegation or other transfer
by any Credit Party of any of its rights and obligations under any Financing
Document or release any Borrower of its payment obligations under any Financing
Document, except as otherwise permitted by this Agreement. It is hereby
understood and agreed that all Lenders shall be deemed directly affected by an
amendment, waiver or other modification of the type described in the preceding
clauses (C), (D), (E) and (F) of the preceding sentence.
(c)    Without limitation of the provisions of the preceding clause (a) and (b),
no waiver, amendment or other modification to this Agreement shall, unless
signed by each Eligible Swap Counterparty then in existence, modify the
provisions of Section 11.6 in any manner adverse to the interests of each such
Eligible Swap Counterparty.
Section 13.17    Assignments and Participations.
(a)    Assignments.
(iii)    Any Lender may at any time assign to one or more Eligible Assignees all
or any portion of such Lender’s Loan together with all related obligations of
such Lender hereunder. Except as Agent may otherwise agree (and, if no Event of
Default has occurred and is continuing and if such assignment is made to a
Person other than an Affiliate of MCF, Borrowers otherwise agree), the amount of
any such assignment (determined as of the date of the applicable Assignment
Agreement or, if a “Trade Date” is specified in such Assignment Agreement, as of
such Trade Date) shall be in a minimum aggregate amount equal to $1,000,000 or,
if less, the assignor’s entire interests in the outstanding Loan; provided,
however, that, in connection with simultaneous assignments to two or more
related Approved Funds, such Approved Funds shall be treated as one assignee for
purposes of determining compliance with the minimum assignment size referred to
above. Borrowers and Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned to an
Eligible Assignee until Agent shall have received and accepted an effective
Assignment Agreement executed, delivered and fully completed by the applicable
parties thereto and a processing fee of $3,500 to be paid by the assigning
Lender; provided, however, that only one processing fee shall be payable in
connection with simultaneous assignments to two or more related Approved Funds.
(iv)    From and after the date on which the conditions described above have
been met, (A) such Eligible Assignee shall be deemed automatically to have
become a party hereto and, to the extent of the interests assigned to such
Eligible Assignee pursuant to such Assignment Agreement, shall have the rights
and obligations of a Lender hereunder, and (B) the assigning Lender, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment Agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination pursuant to Section 14.1).
Upon the request of the Eligible Assignee (and,

 
86

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




as applicable, the assigning Lender) pursuant to an effective Assignment
Agreement, each Borrower shall execute and deliver to Agent for delivery to the
Eligible Assignee (and, as applicable, the assigning Lender) Notes in the
aggregate principal amount of the Eligible Assignee’s Pro Rata Share of the Loan
(and, as applicable, Notes in the principal amount of that portion of the
principal amount of the Loan retained by the assigning Lender). Upon receipt by
the assigning Lender of such Note, the assigning Lender shall return to Borrower
Representative any prior Note held by it.
(v)    Agent, acting solely for this purpose as an agent of Borrowers, shall
maintain at its offices located in Bethesda, Maryland a copy of each Assignment
Agreement delivered to it and a register for the recordation of the names and
addresses of each Lender, and the commitments of, and principal amount (and
stated interest) of the Loan owing to, such Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and Borrowers, Agent and the Lenders shall treat each Person whose
name is recorded therein pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by any Borrower and any Lender, at
any reasonable time upon reasonable prior notice to Agent.
(vi)    Notwithstanding the foregoing provisions of this Section 13.17(a) or any
other provision of this Agreement, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, however, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(vii)    Notwithstanding the foregoing provisions of this Section 13.17(a) or
any other provision of this Agreement, Agent has the right, but not the
obligation, to effectuate assignments of the Loan via an electronic settlement
system acceptable to Agent as designated in writing from time to time to the
Lenders by Agent (the “Settlement Service”). At any time when the Agent elects,
in its sole discretion, to implement such Settlement Service, each such
assignment shall be effected by the assigning Lender and proposed assignee
pursuant to the procedures then in effect under the Settlement Service, which
procedures shall be consistent with the other provisions of this
Section 13.17(a). Each assigning Lender and proposed Eligible Assignee shall
comply with the requirements of the Settlement Service in connection with
effecting any assignment of the Loan pursuant to the Settlement Service. If so
elected by Agent, Agent’s approval of such Eligible Assignee shall be deemed to
have been automatically granted with respect to any transfer effected through
the Settlement Service. Assignments and assumptions of the Loan shall be
effected by the provisions otherwise set forth herein until Agent notifies
Lenders of the Settlement Service as set forth herein.
(b)    Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower Representative or Agent, sell to one or more Persons (other
than a natural Person or any Borrower or any Affiliate or Subsidiary of a
Borrower) participating interests in its Loan, commitments or other interests
hereunder (any such Person, a “Participant”). In the event of a sale by a Lender
of a participating interest to a Participant, (i) such Lender’s obligations
hereunder shall remain unchanged for all purposes, (ii)  such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) Borrowers and Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations hereunder, and (iv) all amounts payable by each Borrower shall be
determined as if such Lender had not sold such participation and shall be paid
directly to such Lender. Each Borrower agrees that if amounts outstanding under
this Agreement are due and payable (as a result of acceleration or otherwise),
each Participant shall be deemed to have the right of set-

 
87

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement; provided, however, that
such right of set-off shall be subject to the obligation of each Participant to
share with Lenders, and Lenders agree to share with each Participant, as
provided in Section 11.5. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loan or other obligations under the Financing Documents (the “Participant
Register”); provided, that no Lender shall have any obligation to disclose all
or any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any
Financing Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For avoidance of doubt, the Agent, in its capacity as such, shall have no
responsibility or obligation for maintaining any Participant Register.
(c)    Replacement of Lenders. At any time after: (i) receipt by Agent of notice
and demand from any Lender for payment of additional costs as provided in
Section 2.8(f), which demand shall not have been revoked, (ii) any Borrower is
required to pay any Non-Excluded Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.8(a), (iii) any Lender is a Defaulted Lender, and the circumstances
causing such status shall not have been cured or waived; or (iv) any failure by
any Lender to consent to a requested amendment, waiver or modification to any
Financing Document in which Required Lenders have already consented to such
amendment, waiver or modification but the consent of such Lender is required
with respect thereto (each relevant Lender in the foregoing clauses (i) through
(iv) being an “Affected Lender”) each of Borrower Representative and Agent may,
at its option, notify such Affected Lender and, in the case of Borrower
Representative’s election, Agent, of such Person’s intention to obtain, at
Borrowers’ expense, a replacement Lender (“Replacement Lender”) for such Lender,
which Replacement Lender shall be an Eligible Assignee and, in the event the
Replacement Lender is to replace an Affected Lender described in the preceding
clause (iv), such Replacement Lender consents to the requested amendment, waiver
or modification making the replaced Lender an Affected Lender. In the event
Borrowers or Agent, as applicable, obtains a Replacement Lender within ninety
(90) days following notice of its intention to do so, the Affected Lender shall
sell, at par, and assign all of its Loan and funding commitments hereunder to
such Replacement Lender in accordance with the procedures set forth in
Section 13.17(a); provided, however, that (i) Borrowers shall have reimbursed
such Lender for its increased costs and additional payments for which it is
entitled to reimbursement under Section 2.8(a) or Section 2.8(f), as applicable,
of this Agreement through the date of such sale and assignment, and (ii)
Borrowers shall pay to Agent the $3,500 processing fee in respect of such
assignment. In the event that a replaced Lender does not execute an Assignment
Agreement pursuant to Section 13.17(a) within five (5) Business Days after
receipt by such replaced Lender of notice of replacement pursuant to this
Section 13.17(c) and presentation to such replaced Lender of an Assignment
Agreement evidencing an assignment pursuant to this Section 13.17(c), such
replaced Lender shall be deemed to have consented to the terms of such
Assignment Agreement, and any such Assignment Agreement executed by Agent, the
Replacement Lender and, to the extent required pursuant to Section 13.17(a),
Borrowers, shall be effective for purposes of this Section 13.17(c) and
Section 13.17(a). Upon any such assignment and payment, such replaced Lender
shall no longer constitute a “Lender” for purposes hereof, other than with
respect to such rights and obligations that survive termination as set forth in
Section 14.1.

 
88

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




(d)    Credit Party Assignments. No Credit Party may assign, delegate or
otherwise transfer any of its rights or other obligations hereunder or under any
other Financing Document without the prior written consent of Agent and each
Lender.
Section 13.18    Intentionally Deleted.
Section 13.19    Lender’s Rights to Offset, Set-Off. Notwithstanding anything to
the contrary contained in Section 11.5, each Lender hereby acknowledges that the
exercise by any Lender of offset, set-off, banker's lien or similar rights
against any deposit or other indebtedness of Borrowers whether or not located in
any state with certain Laws restricting lenders from pursuing multiple
collection methods could result under such Laws in significant impairment of the
ability of all Lenders to recover further amounts in respect of the
Loan.  THEREFORE, EACH LENDER AGREES THAT NO LENDER SHALL EXERCISE ANY SUCH
RIGHT OF SET-OFF, BANKER'S LIEN, OR OTHERWISE, AGAINST ANY ASSETS OF ANY
BORROWER (INCLUDING ALL GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR OTHER
DEPOSITS AND OTHER INDEBTEDNESS OWING BY SUCH LENDER TO OR FOR THE CREDIT OR THE
ACCOUNT OF ANY BORROWER) WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT AND THE
REQUIRED LENDERS.
Section 13.20    Definitions. As used in this Article 13, the following terms
have the following meanings:
“Additional Titled Agents” has the meaning set forth in Section 13.15.
“Affected Lender” has the meaning set forth in Section 13.17(c).
“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender, or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.
“Assignment Agreement” means an assignment agreement in form and substance
acceptable to Agent.
“Defaulted Lender” means, so long as such failure shall remain in existence and
uncured, any Lender which shall have failed to make any Loan or other credit
accommodation, disbursement, settlement or reimbursement required pursuant to
the terms of any Financing Document.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, “Eligible
Assignee” shall not, without the consent of Required Lenders, include any
Borrower or any of a Borrower’s Affiliates.
“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate

 
89

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




for such day shall be such rate on such transactions on the next preceding
Business Day, and (b) if no such rate is so published on such next preceding
Business Day, the Federal Funds Rate for such day shall be the average rate
quoted to Agent on such day on such transactions as determined by Agent.
“Replacement Lender” has the meaning set forth in Section 13.17(c).
“Settlement Service” has the meaning set forth in Section 13.17(a)(v).
ARTICLE 14    – MISCELLANEOUS
Section 14.1    Survival. All agreements, representations and warranties made
herein and in every other Financing Document shall survive the execution and
delivery of this Agreement and the other Financing Documents and the other
Operative Documents. The provisions of Sections 2.8 and 14.15 and Article 13
shall survive the payment of the Obligations (both with respect to any Lender
and all Lenders collectively) and any termination of this Agreement, and any
judgment with respect to any Obligations, including any final foreclosure
judgment with respect to any Security Document, and no unpaid or unperformed,
current or future, Obligations will merge into any such judgment.
Section 14.2    No Waivers. No failure or delay by Agent or any Lender in
exercising any right, power or privilege under any Financing Document shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein and therein provided
shall be cumulative and not exclusive of any rights or remedies provided by Law.
Any reference in any Financing Document to the “continuing” nature of any Event
of Default shall not be construed as establishing or otherwise indicating that
any Borrower or any other Credit Party has the independent right to cure any
such Event of Default, but is rather presented merely for convenience should
such Event of Default be waived in accordance with the terms of the applicable
Financing Documents.
Section 14.3    Notices.
(e)    All notices, requests and other communications to any party hereunder
shall be in writing (including prepaid overnight courier, facsimile transmission
or similar writing) and shall be given to such party at its address, facsimile
number or e-mail address set forth on the signature pages hereof (or, in the
case of any such Lender who becomes a Lender after the date hereof, in an
assignment agreement or in a notice delivered to Borrower Representative and
Agent by the assignee Lender forthwith upon such assignment) or at such other
address, facsimile number or e-mail address as such party may hereafter specify
for the purpose by notice to Agent and Borrower Representative; provided,
however, that notices, requests or other communications shall be permitted by
electronic means only in accordance with the provisions of Section 14.3(b) and
(c). Each such notice, request or other communication shall be effective (i) if
given by facsimile, when such notice is transmitted to the facsimile number
specified by this Section and the sender receives a confirmation of transmission
from the sending facsimile machine, or (ii) if given by mail, prepaid overnight
courier or any other means, when received or when receipt is refused at the
applicable address specified by this Section 14.3(a).
(f)    Notices and other communications to the parties hereto may be delivered
or furnished by electronic communication (including facsimile, e-mail and
Internet or intranet websites) pursuant to procedures approved from time to time
by Agent, provided, however, that the foregoing shall not apply to notices sent
directly to any Lender if such Lender has notified the Agent and Borrower
Representative that it is incapable of receiving notices by electronic
communication. The Agent or

 
90

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




Borrower Representative may, in their discretion, agree to accept notices and
other communications to them hereunder by electronic communications pursuant to
procedures approved by it, provided, however, that approval of such procedures
may be limited to particular notices or communications.
(g)    Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided, however, that if any such
notice or other communication is not sent or posted during normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day.
Section 14.4    Severability. In case any provision of or obligation under this
Agreement or any other Financing Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
Section 14.5    Headings. Headings and captions used in the Financing Documents
(including the Exhibits, Schedules and Annexes hereto and thereto) are included
for convenience of reference only and shall not be given any substantive effect.
Section 14.6    Confidentiality. (a) Each Borrower agrees not to transmit or
disclose provisions of any Financing Document to any Person other than (i) to
such Borrower’s agents, employees, Affiliates, attorneys, auditors and
professional consultants; provided, however, that any such Persons either
(A) are bound by obligations of confidentiality or (B)  agree to be bound by
these provisions, (ii) as required by Law, subpoena, judicial order or similar
order and in connection with any litigation, and (iii) as required by the rules
of any applicable securities market or exchange) without Agent’s prior written
consent; and (b) Agent and each Lender shall hold all non-public information
regarding the Credit Parties, any of their Affiliates and their respective
businesses obtained by Agent or any Lender pursuant to the requirements hereof
or in connection herewith in accordance with such Person’s customary procedures
for handling information of such nature, except that disclosure of such
information may be made (i) to their respective agents, employees, Subsidiaries,
Affiliates, attorneys, auditors, professional consultants, rating agencies,
insurance industry associations and portfolio management services; provided,
however, that any such Persons either (A) are bound by obligations of
confidentiality or (B) agree to be bound by obligations of confidentially,
(ii) to prospective transferees or purchasers of any interest in the Loan, the
Agent or a Lender, and to prospective contractual counterparties (or the
professional advisors thereto) in Swap Contracts permitted hereby; provided,
however, that any such Persons either (A) are bound by obligations of
confidentiality or (B) agree to be bound by obligations of confidentially,
(iii) as required by Law, subpoena, judicial order or similar order and in
connection with any litigation, (iv) as may be required in connection with the
examination, audit or similar investigation of such Person; (v) to any other
party to this Agreement; (vi) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder; and (vii) to a Person that is a trustee,
investment advisor, collateral manager, servicer, noteholder or secured party in
connection with a Secondary Market Transaction; provided, however, that any such
Persons either (A) are bound by obligations of confidentiality or (B)  agree to
be bound by obligations of confidentially. Notwithstanding the foregoing, unless
restricted by applicable Law, each Lender or Agent will endeavor to notify
Borrower Representative of any written request by any Governmental Authority
(other than any such request in connection with any examination or inquiry of
the

 
91

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




financial condition of such Agent or Lender by such Governmental Authority) for
disclosure of any such non-public information regarding the Credit Parties or
their Affiliates prior to disclosure of such information. Confidential
Information shall not include information that either: (y) is in the public
domain, or becomes part of the public domain after disclosure to such Person
through no fault of such Person, or (z) is disclosed to such Person on a
non-confidential basis by a Person other than a Credit Party of a representative
of a Credit Party; provided, however, Agent does not have actual knowledge that
such Person is prohibited from disclosing such information. The obligations of
Agent and Lenders under this Section 14.6 shall supersede and replace the
obligations of Agent and Lenders under any confidentiality agreement in respect
of this financing executed and delivered by Agent or any Lender prior to the
date hereof.
Section 14.7    Waiver of Consequential and Other Damages. To the fullest extent
permitted by applicable Law, no Borrower shall assert, and each Borrower hereby
waives, any claim against any Indemnitee (as defined below), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Financing Documents or the transactions contemplated hereby or thereby.
Section 14.8    GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT, EACH
NOTE AND EACH OTHER FINANCING DOCUMENT, AND ALL MATTERS RELATING HERETO OR
THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR
OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES. EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF MONTGOMERY, STATE OF
MARYLAND AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS
OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
FINANCING DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. EACH BORROWER EXPRESSLY
SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON
SUCH BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
ADDRESSED TO SUCH BORROWER AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND
SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.
EACH BORROWER, AGENT AND EACH LENDER AGREE THAT THE LOAN SHALL BE DEEMED TO BE
MADE IN, AND THE TRANSACTIONS CONTEMPLATED HEREUNDER AND IN ANY OTHER FINANCING
DOCUMENT SHALL BE DEEMED TO HAVE BEEN PERFORMED IN, THE STATE OF MARYLAND.
Section 14.9    WAIVER OF JURY TRIAL.
(a)    EACH BORROWER, AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THE FINANCING DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY. EACH

 
92

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




BORROWER, AGENT AND EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE
WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND
THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.
EACH BORROWER, AGENT AND EACH LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE
OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.
(b)    In the event any such action or proceeding is brought or filed in any
United States federal court sitting in the State of California or in any state
court of the State of California, and the waiver of jury trial set forth in
Section 14.9(a) hereof is determined or held to be ineffective or unenforceable,
the parties agree that all actions or proceedings shall be resolved by reference
to a private judge sitting without a jury, pursuant to California Code of Civil
Procedure Section 638, before a mutually acceptable referee or, if the parties
cannot agree, a referee selected by the Presiding Judge of the Los Angeles
County, California. Such proceeding shall be conducted in Los Angeles County,
California, with California rules of evidence and discovery applicable to such
proceeding. In the event any actions or proceedings are to be resolved by
judicial reference, any party may seek from any court having jurisdiction
thereover any prejudgment order, writ or other relief and have such prejudgment
order, writ or other relief enforced to the fullest extent permitted by Law
notwithstanding that all actions or proceedings are otherwise subject to
resolution by judicial reference.
Section 14.10    Publication; Advertisement.
(a)    Intentionally Deleted.
(b)    Advertisement. Each Lender and each Borrower hereby authorizes MCF to
publish the name of such Lender or such Borrower, as applicable, the existence
of the financing arrangements referenced under this Agreement, the primary
purpose and/or structure of those arrangements, the amount of credit extended
under each facility, the title and role of each party to this Agreement, and the
total amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which MCF elects to submit for publication. In
addition, each Lender and each Borrower agrees that MCF may provide lending
industry trade organizations with information necessary and customary for
inclusion in league table measurements after the Closing Date. With respect to
any of the foregoing, MCF shall provide Borrowers with an opportunity to review
and confer with MCF regarding the contents of any such tombstone, advertisement
or information, as applicable, prior to its submission for publication and,
following such review period, MCF may, from time to time, publish such
information in any media form desired by MCF, until such time that Borrowers
shall have requested MCF cease any such further publication.
Section 14.11    Counterparts; Integration. This Agreement and the other
Financing Documents may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Signatures by facsimile or by electronic
mail delivery of an electronic version (e.g., .pdf or .tif file) of an executed
signature page shall bind the parties hereto. This Agreement and the other
Financing Documents constitute the entire agreement and understanding among the
parties hereto and supersede any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof.

 
93

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




Section 14.12    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
Section 14.13    Time. Time is of the essence in each Borrower’s and each other
Credit Party’s performance under this Agreement and all other Financing
Documents.
Section 14.14    Lender Approvals. Unless expressly provided herein to the
contrary, any approval, consent, waiver or satisfaction of Agent or Lenders with
respect to any matter that is the subject of this Agreement, the other Financing
Documents may be granted or withheld by Agent and Lenders in their sole and
absolute discretion and credit judgment.
Section 14.15    Expenses; Indemnity.
(d)    Except as expressly set forth in this Agreement, Borrowers agree to pay
all reasonable legal, audit and appraisal fees and all other reasonable
out-of-pocket charges and expenses incurred by Agent (including the reasonable
fees and expenses of a single counsel for Agent and a single local counsel for
Agent in each applicable jurisdiction and Agent’s advisors and consultants) in
connection with the negotiation, preparation, legal review, syndication and
execution of each of the Financing Documents, including but not limited to UCC
and judgment lien searches and UCC filings and fees for post-closing UCC and
judgment lien searches. In addition, Borrowers shall pay all such fees and
expenses associated with any amendments, modifications and terminations to the
Financing Documents following closing. If Agent uses in-house counsel for any of
these purposes, Borrowers further agree that the Obligations include a
reasonable allocation of costs for such work.
(e)    Borrowers agree to pay all out-of-pocket charges and expenses incurred by
Agent (including the reasonable fees and expenses of a single counsel for Agent
and a single local counsel for Agent in each applicable jurisdiction, and
Agent’s advisers and consultants) in connection with the administration of this
Agreement and the other Financing Documents and the credit facilities provided
hereunder and thereunder, the administration, enforcement, protection or
preservation of any right or claim of Agent, the termination of this Agreement,
the termination of any Liens of Agent on the Collateral, or the collection of
any amounts due under the Financing Documents, including any such charges and
expenses incurred in connection with any “work-out” or with any proceeding under
the Bankruptcy Code with respect to any Credit Party. If Agent uses in-house
counsel for any of these purposes (i.e., for any task in connection with the
enforcement, protection or preservation of any right or claim of Agent and
Lenders and the collection of any amounts due under the Financing Documents or
in connection with any other purpose mentioned in the foregoing sentence),
Borrowers further agree that the Obligations include a reasonable allocation of
costs for such work.
(f)    Borrowers hereby indemnify and agree to defend (with counsel reasonably
acceptable to Agent) and hold harmless Agent and Lenders, their partners,
officers, agents and employees (collectively in the singular, “Indemnitee”) from
and against any liability, loss, cost, expense (including the reasonable
attorneys’ fees and expenses of a single counsel of each Indemnitee and a single
local counsel of each Indemnitee in each applicable jurisdiction), claim,
damage, suit, action or proceeding ever suffered or incurred by any Indemnitee
or in which an Indemnitee may ever be or become involved (whether as a party,
witness or otherwise) (i) arising from any Credit Party’s failure to observe,
perform or discharge any of its covenants, obligations, agreements or duties
under the Financing Documents, (ii) arising from

 
94

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




the breach of any of the representations or warranties contained in any
Financing Document, (iii) arising by reason of this Agreement, the other
Financing Documents or the transactions contemplated hereby or thereby
(excluding Taxes which shall be covered by Sections 2.2 and 2.8), or
(iv) relating to claims of any Person with respect to the Collateral; provided,
however, Borrower shall not be liable under this Section 14.15(c) to the extent
such loss is solely related to Indemnitee’s gross negligence or willful
misconduct. Notwithstanding anything to the contrary contained herein, Borrowers
obligations to pay for attorneys’ fees and expenses incurred as a result of any
event described above shall be limited to reasonable attorneys’ fees and
expenses of a single counsel (and a single local counsel in each applicable
jurisdiction) for Agent and a single counsel (and a single local counsel in each
applicable jurisdiction) for all other Indemnitees unless a conflict of interest
shall exist, in which case, Borrowers shall be required to pay for one
additional counsel (and an additional local counsel in each applicable
jurisdiction) for the Indemnitees affected by such conflict.
(g)    Notwithstanding any contrary provision in this Agreement, the obligations
of Borrowers under this Section 14.15 shall survive the payment in full of the
Obligations and the termination of this Agreement. NO INDEMNITEE SHALL BE
RESPONSIBLE OR LIABLE TO THE BORROWERS OR TO ANY OTHER PARTY TO ANY FINANCING
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON
ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.
Section 14.16    Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of Borrowers and Agent and each Lender and their
respective successors and permitted assigns.
Section 14.17    USA PATRIOT Act Notification. Agent (for itself and not on
behalf of any Lender) and each Lender hereby notifies Borrowers that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record certain information and documentation that identifies Borrowers, which
information includes the name and address of Borrower and such other information
that will allow Agent or such Lender, as applicable, to identify Borrowers in
accordance with the USA PATRIOT Act.
Section 14.18    Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Credit Party for liquidation or reorganization, should
any Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manager or trustee be appointed for all or any significant part of any Credit
Party’s assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable Law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a fraudulent preference reviewable transaction or otherwise, all as
though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.
Section 14.19    No Impairment. Each Borrower further agrees that its
obligations hereunder shall not be impaired in any manner whatsoever by any
bankruptcy, extensions, moratoria or other relief granted to any other Borrowers
pursuant to any statute presently in force or hereafter enacted.

 
95

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




Remainder of Page Intentionally Blank

 
96

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------






Section 14.20    California Waiver; Prepayment Rights.
(a)    BY SIGNING BELOW, EACH BORROWER WAIVES ANY RIGHT, UNDER CALIFORNIA CIVIL
CODE SECTION 2954.10 OR OTHERWISE, TO PREPAY ANY PORTION OF THE OUTSTANDING
PRINCIPAL BALANCE UNDER THIS AGREEMENT WITHOUT A PREPAYMENT FEE. EACH BORROWER
ACKNOWLEDGES THAT PREPAYMENT OF THE PRINCIPAL BALANCE MAY RESULT IN AGENT AND/OR
LENDER INCURRING ADDITIONAL LOSSES, COSTS, EXPENSES AND LIABILITIES, INCLUDING
LOST REVENUE AND LOST PROFITS. EACH BORROWER THEREFORE AGREES TO PAY A
PREPAYMENT FEE AND HEREIN IF ANY PRINCIPAL AMOUNT IS PREPAID, WHETHER
VOLUNTARILY OR BY REASON OF ACCELERATION, INCLUDING ACCELERATION UPON ANY SALE
OR OTHER TRANSFER OF ANY INTEREST IN THE REAL PROPERTY COLLATERAL. EACH BORROWER
FURTHER AGREES THAT AGENT’S AND EACH LENDER'S WILLINGNESS TO OFFER THE INTEREST
RATE DESCRIBED HEREIN TO BORROWERS IS SUFFICIENT AND INDEPENDENT CONSIDERATION,
GIVEN INDIVIDUAL WEIGHT BY AGENT AND LENDERS FOR THIS WAIVER. EACH BORROWER
UNDERSTANDS THAT AGENT AND LENDERS WOULD NOT OFFER SUCH AN INTEREST RATE TO THE
BORROWERS ABSENT THIS WAIVER.
Borrower:
ALBUQUERQUE HEIGHTS PROPERTY, LLC, a Delaware limited liability company,
BLUE RIVER KANSAS CITY PROPERTY, LLC, a Delaware limited liability company,
CAMERON MISSOURI PROPERTY, LLC, a Delaware limited liability company,
COLONIAL NEW BRAUNFELS PROPERTY, LLC, a Delaware limited liability company,
INDEPENDENCE MISSOURI PROPERTY, LLC, a Delaware limited liability company,
MONUMENT LA GRANGE PROPERTY, LLC, a Delaware limited liability company,
ROSSVILLE KANSAS PROPERTY, LLC, a Delaware limited liability company,
SANDPIPER WICHITA PROPERTY, LLC, a Delaware limited liability company,
TOWN AND COUNTRY BOERNE PROPERTY, LLC, a Delaware limited liability company,
HOSPITALITY LUBBOCK PROPERTY, LLC, a Delaware limited liability company


By:      /s/ Jon Sadayasu               (SEAL)
Name: Jon Sadayasu
Title: Chief Financial Officer and Treasurer of each
of the entities listed above, intending by this signature to
legally bind each such entity



(b)    California Waiver; Release of Lender. Each Borrower for itself and all
endorsers, guarantors and sureties and their heirs, legal representatives,
successors and assigns, hereby further specifically waives any rights that it
may have under Section 1542 of the California Civil Code (to the extent
applicable), which provides as follows: “A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE
TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE

 
97

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------




MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR,” and further waives any
similar rights under applicable Laws.
(c)    California Waiver; No Hearing Required. Each Borrower waives any right or
defense it may have at Law or equity, including California Code of Civil
Procedure Section 580a, to a fair market value hearing or action to determine a
deficiency judgment after a foreclosure.
(d)    Borrower Acknowledgment. California Civil Code Section 2955.5(a) provides
as follows: “No lender shall require a borrower, as a condition of receiving or
maintaining a loan secured by real property, to provide hazard insurance
coverage against risks to the improvements on that real property in an amount
exceeding the replacement value of the improvements on the property.” For
purposes of the foregoing, (i) the term “hazard insurance coverage” means
insurance against losses caused by perils which are commonly covered in policies
described as a “Homeowner's Policy,” “General Property Form,” “Guaranteed
Replacement Cost Insurance,” “Special Building Form,” “Standard Fire,” “Standard
Fire with Extended Coverage,” “Standard Fire with Special Form Endorsement,” or
comparable insurance coverage to protect the real property against loss or
damage from fire and other perils covered within the scope of a standard
extended coverage endorsement, and (ii) the term “Improvements” means buildings
or structures attached to the real property. Each Borrower acknowledges having
received this disclosure prior to execution of the Note or the Deed of Trust or
other security documents to be delivered by Borrowers in connection with the
Loan.
[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]



 
98

 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------

(Signature Page to Credit and Security Agreement)

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an agreement executed under seal, the parties hereto have
caused this Agreement to be duly executed, under seal, by their respective
authorized officers as of the day and year first above written.
 
BORROWER:
ALBUQUERQUE HEIGHTS PROPERTY, LLC, a Delaware limited liability company,
BLUE RIVER KANSAS CITY PROPERTY, LLC, a Delaware limited liability company,
CAMERON MISSOURI PROPERTY, LLC, a Delaware limited liability company,
COLONIAL NEW BRAUNFELS PROPERTY, LLC, a Delaware limited liability company,
INDEPENDENCE MISSOURI PROPERTY, LLC, a Delaware limited liability company,
MONUMENT LA GRANGE PROPERTY, LLC, a Delaware limited liability company,
ROSSVILLE KANSAS PROPERTY, LLC, a Delaware limited liability company,
SANDPIPER WICHITA PROPERTY, LLC, a Delaware limited liability company,
TOWN AND COUNTRY BOERNE PROPERTY, LLC, a Delaware limited liability company,
HOSPITALITY LUBBOCK PROPERTY, LLC, a Delaware limited liability company


By:      /s/ John Mitchell         (SEAL) 
Name: John Mitchell
Title: Chief Administrative Officer and Secretary of each of the entities listed
above, intending by this signature to legally bind each such entity


 
Address:
c/o Skilled Healthcare, LLC
27442 Portola Parkway, Suite 200
Foothill Ranch, CA 92610
Attention: Chief Financial Officer
Facsimile: (855) 862-3175 
E-Mail:    



[SIGNATURES CONTINUE ON FOLLOWING PAGE(S)]



 
 
 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------

(Signature Page to Credit and Security Agreement)



 
AGENT: 
 
MIDCAP FINANCIAL, LLC, a Delaware limited liability company, as Agent
By:   /s/ Brett Robinson   (SEAL)
Name: Brett Robinson
Title: Managing Director
 
Address:
7255 Woodmont Avenue, Suite 200
Bethesda, MD 20814 
Attention: Account Manager for Skilled Healthcare Group
Facsimile: 301-941-1450
 
Payment Account Designation:
SunTrust Bank 
25 Park Place 
Atlanta, GA 30303
ABA #:
Account Name:
Account #:
Attention:



[SIGNATURES CONTINUE ON FOLLOWING PAGE(S)]



 
 
 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------

(Signature Page to Credit and Security Agreement)



 
LENDERS: 
 
MIDCAP FINANCIAL, LLC, a Delaware limited liability company, as a Lender
By:   /s/ Brett Robinson   (SEAL)
Name: Brett Robinson
Title: Managing Director
 
Address:
7255 Woodmont Avenue, Suite 200 
Bethesda, MD 20814 
Attention: Account Manager for Skilled Healthcare Group
Facsimile: 301-941-1450
 
 


 
 
 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------

(Signature Page to Credit and Security Agreement)



 
LENDERS: 

AVIVA LIFE AND ANNUITY COMPANY


By: Athene Asset Management LLC, its investment adviser


   By:   /s/ James R. Belardi      (SEAL)
   Name: James R. Belardi
   Title: Chief Executive Officer


 
Address:
c/o Athene (US)
841 Apollo Street, Suite 150
El Segundo, CA  90245
Attention: Account Manager for Skilled Healthcare Group
Facsimile: 310-698-4492
 
 










 
 
 

CHICAGO/#2502765.12

--------------------------------------------------------------------------------






ANNEXES, EXHIBITS  AND SCHEDULES
ANNEXES
 
Annex A
Commitment Annex
EXHIBITS
 
Exhibit A
Single Purpose Entity Requirements
Exhibit B
Form of Compliance Certificate
Exhibit C
Form of Payment Notification
Exhibit D
Form of Term Loan Note


Exhibit E
Form of U.S. Tax Compliance Certificate


SCHEDULES
 
Schedule 1.1
List of Borrowers and Projects and Locations
Schedule 2.1(b)
Principal Amortization Schedule
Schedule 3.1
Existence, Organizational ID Numbers, Foreign Qualification, Prior Names
Schedule 3.4
Capitalization
Schedule 3.6
Litigation
Schedule 3.15
Brokers
Schedule 3.17
Material Contracts
Schedule 3.18
Environmental Compliance
Schedule 4.4
Insurance Requirements
Schedule 4.12
Deferred Maintenance Items
Schedule 5.1
Permitted Indebtedness; Permitted Contingent Obligations
Schedule 5.7
Permitted Investments
Schedule 5.8
Transactions with Affiliates
Schedule 5.14
List of Deposit Accounts and Securities Accounts
Schedule 7.3
Post Closing Obligations
Schedule 8.1
Regulatory Disclosures
Schedule 8.2
ASP and Administrative Services Agreements
[Schedule 9.7]
Projects without Sprinklers






 
 
 

CHICAGO/#2502765.7

--------------------------------------------------------------------------------




Annex A to Credit Agreement (Commitment Annex)
Lender
Loan Commitment Amount
Loan Commitment Percentage
MidCap Financial, LLC
$4,000,000
6.45161%
Aviva Life And Annuity Company
$58,000,000
93.54839%
 
 
 
TOTALS
$62,000,000
100%






 
1

 

CHICAGO/#2502765.7

--------------------------------------------------------------------------------




[csimage3.jpg]


Exhibit A to Credit Agreement (Single Purpose Entity Requirements)
1.Each Borrower’s business and purposes are and will continue to be limited to
the following:
(a)    to enter into and perform its obligations under this Agreement and the
other Operative Documents;
(b)    to acquire, own, hold, lease, maintain, develop and improve the
applicable Project;
(c)    to sell, transfer, service, convey, dispose of, pledge, assign, borrow
money against, finance or otherwise deal with the applicable Project to the
extent permitted under the Financing Documents;
(d)    to refinance the applicable Project in connection with a permitted
repayment of the Loan; and
(e)    to engage in any lawful act or activity and to exercise any powers
permitted to entities of the type (e.g., limited partnerships, limited liability
companies, corporations, as applicable to each Borrower) formed under the Laws
of the state of organization of such Person as of the date of this Agreement
that are related or incidental to and necessary, convenient or advisable for the
accomplishment of the above mentioned purposes.
2.    Borrowers shall do (or cause to be done) all things necessary in order to
preserve their existence to the fullest extent permitted by Law. Borrowers shall
do (or cause to be done) all of the following:
(a)    not own any asset or property other than (i) a fee interest in the
Projects, and (ii) incidental personal property necessary for the ownership or
operation thereof;
(b)    except for capital contributions or capital distributions permitted under
the terms and conditions of their Organizational Documents and properly
reflected on their books and records, and except transactions permitted by the
Financing Documents with its co-borrowers, not enter into any contract or
agreement with any Affiliate of the Borrowers, except upon terms and conditions
that are intrinsically fair and substantially similar to those that would be
available on an arm’s-length basis with third parties other than any such party;
(c)    pay their debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from their assets, to the extent of their
assets, as the same shall become due;
(d)    do or cause to be done all things necessary to observe organizational
formalities of the Borrowers and preserve their existence, and not terminate or
fail to comply with any of the provisions in this Section;
(e)    maintain all of their books, records, and financial statements separate
from those of their Affiliates and any other person or entity; provided,
however, that the Borrowers’ financial position, assets, results of operations
and cash flows may be included in a consolidated financial statement of an
Affiliate of the Borrowers in accordance with GAAP so long as any such
consolidated financial statement

 
Exhibit A - Page 1

 

CHICAGO/#2502765.7

--------------------------------------------------------------------------------




contains a note indicating that the Borrowers and their Affiliates comprising
the consolidated group are separate legal entities;
(f)    hold themselves out to the public as entities separate and distinct from
each other and from any other entity (including any Affiliate of the Borrowers,
any guarantor or any constituent party of the Borrowers), correct any known
misunderstanding regarding their status as a separate entities, conduct business
in their own names, and not identify themselves or any of their Affiliates as a
division or part of the other; provided, however, that all Borrowers shall be
permitted to, and shall at all times, hold themselves out to the public as
entities that operate as a common enterprise;
(g)    to the extent of cash flow available from ownership of the Projects and
other business of the Borrowers, intend to maintain adequate capital for the
normal obligations reasonably foreseeable in a business of their size and
character and in light of their contemplated business operations;
(h)    except as permitted pursuant to this Agreement, maintain an arm’s-length
relationship with their Affiliates;
(i)    maintain their assets in such a manner that it will not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any Affiliate or constituent party, any guarantor or any other person or
entity;
(j)    allocate fairly and reasonably shared expenses, if any, including shared
office space;
(k)    not pledge any of their assets for the benefit of any person or entity
other than Agent;
(l)    have no obligation to indemnify their equity owners or their respective
officers, directors or members, as the case may be, except to the extent that
payment of such obligation is fully subordinated to the payment of the
Obligations; provided, however, the foregoing shall not apply where the
indemnity is paid from third party funds, such as insurance proceeds;
(m)    maintain records and books of account separate and apart from any other
person or entity (other than any lockbox account or other cash management
arrangement required hereunder); and file their own tax returns, if any, as may
be required under applicable Law, provided, however, that the Borrowers may file
their federal tax return on a consolidated basis); and maintain their books,
records, resolutions and agreements as official records; and
(n)    not make any loans or advances to any third party, and not acquire
obligations or securities of their Affiliates, except, in each case, as
permitted under the Financing Documents.



 
Exhibit A - Page 2

 

CHICAGO/#2502765.7

--------------------------------------------------------------------------------




[csimage3.jpg]


Exhibit B to Credit Agreement (Form of Compliance Certificate)
COMPLIANCE CERTIFICATE
Date: __________, 20__
This certificate is given by _____________________, a Responsible Officer of
_____________ (“Borrower Representative”), pursuant to that certain Credit
Agreement dated as of __________, 20__ among _____________ and ___________
(collectively, “Borrower”), the Lenders from time to time party thereto and
MidCap Financial, LLC, as Agent for Lenders (as such agreement may have been
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein without definition shall have
the meanings set forth in the Credit Agreement.
The undersigned Responsible Officer hereby certifies to Agent and Lenders that:
(a)    The financial statements delivered with this certificate in accordance
with Section 4.1 of the Credit Agreement fairly present in all material respects
the results of operations and financial condition of all applicable Credit
Parties as of the dates and the accounting period covered by such financial
statements;
(b)    I have reviewed the terms of the Credit Agreement and have made, or
caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of all applicable Credit Parties during the
accounting period covered by such financial statements, and such review has not
disclosed the existence during or at the end of such accounting period, and I
have no knowledge of the existence as of the date hereof, of any condition or
event that constitutes a Default or an Event of Default, except as set forth in
Schedule 1 hereto, which includes a description of the nature and period of
existence of such Default or an Event of Default and what action Borrower has
taken, is undertaking and proposes to take with respect thereto;
(c)    [Insert for quarterly certificates only; All applicable Credit Parties
are in compliance with the covenants contained in Article 6 of the Credit
Agreement, as demonstrated by the calculation of such covenants as evidenced on
the worksheets attached hereto as Schedule 2, each of which are true, correct
and complete in all material respects for the period ending ________________,
20__];
(d)    Except as noted on Schedule 3 attached hereto, the Credit Agreement
contains a complete and accurate list of all business locations of all
applicable Borrowers and all names under they currently conduct business, and
specifically notes any changes in the names under which any Borrowers conduct
business;
(e)    Except as noted on Schedule 4 attached hereto, the undersigned has no
knowledge of (i) any federal or state tax liens having been filed against any
applicable Credit Parties or any Collateral, or (ii) any failure of any
applicable Credit Parties to make required payments of withholding or other tax
obligations during the accounting period to which the attached statements
pertain or any subsequent period;
(f)    Reserved;

 
Exhibit B - 1

 

CHICAGO/#2502765.7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate this ____ day of ___________, 20__.
 
[BORROWER REPRESENTATIVE]
By:     
Name:    
Title:    of Borrower Representative







List of Schedules:
Schedule 1 – Non-Compliance with Covenants
Schedule 2 – Worksheet(s) for Financial Covenant Calculations
Schedule 3 – Business Projects and Names of Credit Parties
Schedule 4 – Unpaid Tax or Withholding Obligations



 
Exhibit B - 2

 

CHICAGO/#2502765.7

--------------------------------------------------------------------------------




[csimage3.jpg]


Exhibit C to Credit Agreement (Form of Payment Notification)
PAYMENT NOTIFICATION
Date: ___________, 20__
This Payment Notification is given by _____________________, a Responsible
Officer of _____________ (“Borrower Representative”), pursuant to that certain
Credit Agreement dated as of __________, 20__ among _____________ and
___________ (collectively, “Borrower”), the Lenders from time to time party
thereto and MidCap Financial, LLC, as Agent for Lenders (as such agreement may
have been amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.
Please be advised that funds in the amount of $_____________ will be wire
transferred to Agent on _________, 20_. Such funds shall constitute [an
optional] [a mandatory] prepayment of the Loan, with such prepayments to be
applied in the manner specified in the Agreement. Such [optional] [mandatory]
prepayment is being made pursuant to Section ____ of the Credit Agreement.
Fax to MCF Operations 301-941-1450 no later than noon Eastern time
Note:
Funds must be received in the Payment Account no later than noon Eastern time
for same day application.

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate this ____ day of ___________, 20__.
 
[BORROWER REPRESENTATIVE]
By:     
Name:    
Title:    of Borrower Representative




 
Exhibit C1

 

CHICAGO/#2502765.7

--------------------------------------------------------------------------------

 

[csimage3.jpg]


Exhibit D to Credit Agreement (Form of Term Loan Note)


TERM LOAN NOTE


$[__________]
Bethesda, Maryland
December 26, 2013



FOR VALUE RECEIVED, each of ALBUQUERQUE HEIGHTS PROPERTY, LLC, a Delaware
limited liability company, BLUE RIVER KANSAS CITY PROPERTY, LLC, a Delaware
limited liability company, CAMERON MISSOURI PROPERTY, LLC, a Delaware limited
liability company, COLONIAL NEW BRAUNFELS PROPERTY, LLC, a Delaware limited
liability company, INDEPENDENCE MISSOURI PROPERTY, LLC, a Delaware limited
liability company, MONUMENT LA GRANGE PROPERTY, LLC, a Delaware limited
liability company, ROSSVILLE KANSAS PROPERTY, LLC, a Delaware limited liability
company, SANDPIPER WICHITA PROPERTY, LLC, a Delaware limited liability company,
TOWN AND COUNTRY BOERNE PROPERTY, LLC, a Delaware limited liability company,
HOSPITALITY LUBBOCK PROPERTY, LLC, a Delaware limited liability company
(individually, each a “Borrower” and collectively, the “Borrowers”), hereby
jointly and severally unconditionally promises to pay to the order of
[__________] (together with its successors and permitted assigns, “Lender”) at
the office of Agent (as defined herein) at [__________], or at such other place
as Agent may from time to time designate in writing, in lawful money of the
United States of America and in immediately available funds, in the original
principal amount of [__________] DOLLARS ($[__________]), pursuant to the terms
of that certain Credit and Security Agreement dated December 26, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Borrowers, such other borrowers that may
become “Borrowers” under the Credit Agreement, various financial institutions as
are, or may from time to time become, parties thereto as lenders in accordance
with the terms thereof (including without limitation, Lender) and MidCap
Financial, LLC, individually as a Lender, and as administrative agent (in such
capacity and together with its successors and assigns, “Agent”). All capitalized
terms used herein (which are not otherwise specifically defined herein) shall be
used in this Term Loan Note (this “Note”) as defined in the Credit Agreement.


1.The outstanding principal balance of the Loan evidenced by this Note shall be
payable in full on the Termination Date, or on such earlier date as provided for
in the Credit Agreement.
2.This Note is issued in accordance with the provisions of the Credit Agreement
and is entitled to the benefits and security of the Credit Agreement and the
other Financing Documents, and reference is hereby made to the Credit Agreement
for a statement of the terms and conditions under which the Loan evidenced
hereby was made and is required to be repaid.
3.Each Borrower promises to pay interest from the date hereof until payment in
full hereof on the unpaid principal balance of the Loan evidenced hereby at the
per annum rate or rates set forth in the Credit Agreement. Interest on the
unpaid principal balance of the Loan evidenced

CHICAGO/#2502765.7
Exhibit D – Page 1

--------------------------------------------------------------------------------

 

hereby shall be payable on the dates and in the manner set forth in the Credit
Agreement. Interest as aforesaid shall be calculated in accordance with the
terms of the Credit Agreement.
4.Upon and after the occurrence and during the continuance of an Event of
Default, and as provided in the Credit Agreement, the Loan evidenced by this
Note may be declared, and thereupon immediately shall become, due and payable
without demand, notice or legal process of any kind; provided, however, that
upon the occurrence of an Event of Default pursuant to the provisions of
Section 11.1(e) or Section 11.1(f) of the Credit Agreement, the Loan evidenced
by this Note shall automatically be due and payable, without demand, notice or
acceleration of any kind whatsoever.
5.Payments received in respect of the Loan shall be applied as provided in the
Credit Agreement.
6.Presentment, demand, protest and notice of presentment, demand and protest are
each hereby waived by Borrowers.
7.No waiver by Agent or any Lender of any one or more defaults by the
undersigned in the performance of any of its obligations under this Note shall
operate or be construed as a waiver of any future default or defaults, whether
of a like or different nature, or as a waiver of any obligation of Borrowers to
any other lender under the Credit Agreement.
8.No provision of this Note may be amended, waived or otherwise modified unless
such amendment, waiver or other modification is in writing and is signed or
otherwise approved by Borrowers, the Required Lenders and any other lender under
the Credit Agreement to the extent required under Section 13.16 of the Credit
Agreement.
9.THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES.
10.Whenever possible each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but in case any
provision of or obligation under this Note shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
11.This Note is subject to restrictions on transfer or assignment as provided in
the Credit Agreement. Whenever in this Note reference is made to Agent, Lender
or Borrowers, such reference shall be deemed to include, as applicable, a
reference to their respective successors and permitted assigns. The provisions
of this Note shall be binding upon each Borrower and its successors and assigns,
and shall inure to the benefit of Lender and its successors and permitted
assigns.
12.In addition to and without limitation of any of the foregoing, this Note
shall be deemed to be a Financing Document and shall otherwise be subject to all
of general terms and conditions applicable to Financing Documents set forth in
the Credit Agreement, mutatis mutandis.

CHICAGO/#2502765.7
Exhibit D – Page 2

--------------------------------------------------------------------------------

 




CHICAGO/#2502765.7
Exhibit D – Page 3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this Note
constitute an agreement executed under seal, the undersigned have executed this
Note as of the day and year first hereinabove set forth.
BORROWERS:
ALBUQUERQUE HEIGHTS PROPERTY, LLC,
a Delaware limited liability company


 
BLUE RIVER KANSAS CITY PROPERTY, LLC,
a Delaware limited liability company


 
CAMERON MISSOURI PROPERTY, LLC,
a Delaware limited liability company


 
COLONIAL NEW BRAUNFELS PROPERTY, LLC,
a Delaware limited liability company


 
INDEPENDENCE MISSOURI PROPERTY, LLC,
a Delaware limited liability company


 
MONUMENT LA GRANGE PROPERTY, LLC,
a Delaware limited liability company


 
ROSSVILLE KANSAS PROPERTY, LLC,
a Delaware limited liability company


 
SANDPIPER WICHITA PROPERTY, LLC,
a Delaware limited liability company


 
TOWN AND COUNTRY BOERNE PROPERTY, LLC,
a Delaware limited liability company


 
HOSPITALITY LUBBOCK PROPERTY, LLC, 
a Delaware limited liability company




By:                  (SEAL)
Print Name: John Mitchell
Title: Chief Administrative Officer and Secretary of each of the entities listed
above, intending by this signature to legally bind each such entity.


 




 
Exhibit D4

 

CHICAGO/#2502765.7

--------------------------------------------------------------------------------

 

Exhibit E to Credit Agreement (U.S. Tax Compliance Certificate)
Reference is hereby made to the Credit Agreement dated as of December 26, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ALBUQUERQUE HEIGHTS PROPERTY, LLC, a Delaware limited
liability company, BLUE RIVER KANSAS CITY PROPERTY, LLC, a Delaware limited
liability company, CAMERON MISSOURI PROPERTY, LLC, a Delaware limited liability
company, COLONIAL NEW BRAUNFELS PROPERTY, LLC, a Delaware limited liability
company, INDEPENDENCE MISSOURI PROPERTY, LLC, a Delaware limited liability
company, MONUMENT LAGRANGE PROPERTY, LLC, a Delaware limited liability company,
ROSSVILLE KANSAS PROPERTY, LLC, a Delaware limited liability company, SANDPIPER
WICHITA PROPERTY, LLC, a Delaware limited liability company, TOWN AND COUNTRY
BOERNE PROPERTY, LLC, a Delaware limited liability company, HERITAGE OAKS
LUBBOCK PROPERTY, LLC, a Delaware limited liability company and any additional
borrower that may hereafter be added to the Credit Agreement (each individually
as a “Borrower” and collectively as “Borrowers”), MIDCAP FINANCIAL, LLC, a
Delaware limited liability company, individually as a Lender, and as Agent, and
each lender from time to time party thereto.
Pursuant to the provisions of Section 2.8(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished Borrower Representative and Agent with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower
Representative and Agent in writing, and (2) the undersigned shall have at all
times furnished Borrower Representative and Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]



 
Exhibit E1

 

CHICAGO/#2502765.7

--------------------------------------------------------------------------------




[csimage3.jpg]


Schedule 1.1 – List of Borrowers and Projects and Locations
Borrowers
Albuquerque Heights Property, LLC
Blue River Kansas City Property, LLC
Cameron Missouri Property, LLC
Colonial New Braunfels Property, LLC
Hospitality Lubbock Property, LLC
Independence Missouri Property, LLC
Monument La Grange Property, LLC
Rossville Kansas Property, LLC
Sandpiper Wichita Property, LLC
Town and Country Boerne Property, LLC



Project
Address
Facility Type
Number of Units/Beds
Albuquerque Heights Healthcare and Rehabilitation Center
103 Hospital Loop NE
Albuquerque, New Mexico
SNF
134
Blue River Rehabilitation Center
10425 Chestnut
Kansas City, Missouri
SNF
160
Cameron Nursing and Rehabilitation Center
801 Euclid
Cameron, Missouri
SNF
120
Colonial Manor Care Center
821 U.S. Highway 81 West
New Braunfels, Texas
SNF
154
Lubbock Hospitality House Nursing and Rehabilitation Center
4710 Slide Road
Lubbock, Texas
SNF
117
The Rehabilitation Center of Independence
1800 S. Swope Dr.
Independence, Missouri
SNF
130
Monument Hill Rehabilitation and Nursing Center
120 State Loop 92
La Grange, Texas
SNF
108
Rossville Healthcare and Rehabilitation Center
600 E. Perry
Rossville, Kansas
SNF
79
Sandpiper Healthcare and Rehabilitation Center
5808 West 8th Street North
Wichita, Kansas
SNF
145
Town and Country Manor
625 N. Main Street
Boerne, Texas
SNF
126




 
1

 

CHICAGO/#2502765.7

--------------------------------------------------------------------------------




[csimage3.jpg]
Schedule 2.1(b) - Amortization Schedule
Base Amortization Payments:
Commencing on the first day of the second full calendar month following the
Closing Date (if the Closing Date is after the fifteenth (15th) day of a
calendar month), or commencing on the first day of the first full calendar month
following the Closing Date (if the Closing Date is on or before the fifteenth
(15th) day of a calendar month), Borrowers shall pay to Agent the “Base
Amortization Payment” (defined below) as a principal payment in respect of the
Loan. The term “Base Amortization Payment” means the principal component of a
mortgage-style amortization schedule assuming a fixed interest rate equal to
6.70% per annum and 300 equal monthly payments.
Additional Amortization Payments:
On the dates set forth below, Borrowers shall pay to Agent each corresponding
additional principal payment (each referred to as an “Additional Amortization
Payment”):
Date
Additional Amortization Payment
July 1, 2014
$250,000
October 1, 2014
$250,000
January 1, 2015
$375,000
April 1, 2015
$375,000
July 1, 2015
$375,000
October 1, 2015
$375,000
January 1, 2016 and the first day of each calendar quarter thereafter until all
Obligations are paid in full (other than Contingent Obligations hereunder absent
the assertion of a claim, or the known existence of a claim reasonably likely to
be asserted with respect thereto)
$500,000






 
1

 

CHICAGO/#2502765.7

--------------------------------------------------------------------------------




[csimage3.jpg]


Schedule 3.1 - Existence, Organizational Identification Numbers, Foreign
Qualification, Prior Names
Borrower
Jurisdiction/Type of Organization
Organizational Identification Number
Foreign Qualification
Albuquerque Heights Property, LLC
DE Limited Liability Company
5190211
New Mexico
Blue River Kansas City Property, LLC
DE Limited Liability Company
4296599
Missouri
Cameron Missouri Property, LLC
DE Limited Liability Company
4296601
Missouri
Colonial New Braunfels Property, LLC
DE Limited Liability Company
5190217
Texas
Hospitality Lubbock Property, LLC
DE Limited Liability Company
5348445
Texas
Independence Missouri Property, LLC
DE Limited Liability Company
4241557
Missouri
Monument La Grange Property, LLC
DE Limited Liability Company
5190594
Texas
Rossville Kansas Property, LLC
DE Limited Liability Company
5190209
Kansas
Sandpiper Wichita Property, LLC
DE Limited Liability Company
5190215
Kansas
Town and Country Boerne Property, LLC
DE Limited Liability Company
5190225
Texas



Borrower
Prior Names
Blue River Kansas City Property, LLC
Chestnut Property, LLC
Cameron Missouri Property, LLC
Euclid Property, LLC
Independence Missouri Property, LLC
South Swope Property, LLC




 
1

 

CHICAGO/#2502765.7

--------------------------------------------------------------------------------




Other Credit Party
Jurisdiction/Type of Organization
Organizational Identification Number
Foreign Qualification
Albuquerque Heights Healthcare and Rehabilitation Center, LLC
DE Limited Liability Company
4396307
New Mexico
Blue River Rehabilitation Center, LLC
DE Limited Liability Company
4296598
Missouri
Cameron Nursing and Rehabilitation Center, LLC
DE Limited Liability Company
4309722
Missouri
Colonial New Braunfels Care Center, LLC
DE Limited Liability Company
3677885
Texas
Hospitality Nursing and Rehabilitation Center, LLC
DE Limited Liability Company
3677900
Texas
The Rehabilitation Center of Independence, LLC
DE Limited Liability Company
4203558
Missouri
Monument Rehabilitation and Nursing Center, LLC
DE Limited Liability Company
3677902
Texas
Rossville Healthcare and Rehabilitation Center, LLC
DE Limited Liability Company
3875571
Kansas
Sandpiper Healthcare and Rehabilitation Center, LLC
DE Limited Liability Company
4514656
Kansas
Town and Country Manor, LLC
DE Limited Liability Company
3677914
Texas
Skilled Healthcare Group, Inc.
DE Corporation
4049146
California
Skilled Healthcare, LLC
DE LLC
3675398
California, Kansas, New Mexico, Texas



Other Credit Party
Prior Names
Colonial New Braunfels Care Center, LLC
Colonial New Braunfels Care Center, LP
Hospitality Nursing and Rehabilitation Center, LLC
Hospitality Nursing and Rehabilitation Center, LP
Monument Rehabilitation and Nursing Center, LLC
Monument Rehabilitation and Nursing Center, LP
Town and Country Manor, LLC
Town and Country Manor, LP
Skilled Healthcare Group, Inc.
N/A
Skilled Healthcare, LLC
N/A






 
2

 

CHICAGO/#2502765.7

--------------------------------------------------------------------------------




[csimage3.jpg]
Schedule 3.4 – Capitalization
Equity Issuer
Holder
Class
of
Equity
Equity
Certificate Nos.
Amount of
Equity Interests
Percentage of
Outstanding
Equity Pledged
Albuquerque Heights Property, LLC
SHG Resources, LLC
Membership Units
1
100
100% to Credit Suisse
Blue River Kansas City Property, LLC
SHG Resources, LLC
Membership Units
1
100
100% to Credit Suisse
Cameron Missouri Property, LLC
SHG Resources, LLC
Membership Units
1
100
100% to Credit Suisse
Colonial New Braunfels Property, LLC
SHG Resources, LLC
Membership Units
1
100
100% to Credit Suisse
Hospitality Lubbock Property, LLC
SHG Resources, LLC
Membership Units
1
100
100% to Credit Suisse
Independence Missouri Property, LLC
SHG Resources, LLC
Membership Units
1
100
100% to Credit Suisse
Monument La Grange Property, LLC
SHG Resources, LLC
Membership Units
1
100
100% to Credit Suisse
Rossville Kansas Property, LLC
SHG Resources, LLC
Membership Units
1
100
100% to Credit Suisse
Sandpiper Wichita Property, LLC
SHG Resources, LLC
Membership Units
1
100
100% to Credit Suisse
Town and Country Boerne Property, LLC
SHG Resources, LLC
Membership Units
1
100
100% to Credit Suisse






 
Schedule 3.41

 

CHICAGO/#2502765.7

--------------------------------------------------------------------------------




[csimage3.jpg]


Schedule 3.6 – Litigation
None.



 
1

 

CHICAGO/#2502765.7

--------------------------------------------------------------------------------




[csimage3.jpg]


Schedule 3.15 – Brokers
None.



 
1

 

CHICAGO/#2502765.7

--------------------------------------------------------------------------------




[csimage3.jpg]


Schedule 3.17 – Material Contracts
None, other than certain Operative Documents.



 
1

 

CHICAGO/#2502765.7

--------------------------------------------------------------------------------




[csimage3.jpg]


Schedule 3.18 – Environmental Compliance
None.



 
1

 

CHICAGO/#2502765.7

--------------------------------------------------------------------------------




[csimage3.jpg]


Schedule 4.4 – Insurance Requirements
MINIMUM INSURANCE REQUIREMENTS - REAL ESTATE LOANS (Revision 12.02)


GENERAL REQUIREMENTS
1.
Insurance coverages must be as stated in these Minimum Insurance Requirements.

2.
Carrier must be rated A-VII or better (by A.M. Best). Carrier must be a third
party commercial insurer unless Agent shall otherwise approve. All
non-commercially fronted captive programs or self-insurance programs that are
intended to meet one or more specific requirements hereunder must be reviewed
and approved by Agent (which approval shall not be unreasonably denied or
delayed) and must provide coverages comparable to those required herein.

3.
Borrower must provide annual premium for the coverages shown and a list of
premiums that remain unpaid for the term of the applicable policy. Premiums in
respect of liability insurance may, if approved by the Agent, be paid via a
premium finance agreement acceptable to Agent. As part of such approval, Agent
may require escrow of three (3) months of payments under such premium finance
agreement.

4.
If any policy provides coverage for multiple locations or entities, then the
following additional requirements shall apply: (A) Borrower must provide, prior
to closing and prior to each policy renewal, a breakdown of coverages per
location (if applicable) and a breakdown of premium allocations per location;
(B) all premiums in respect of casualty coverages shall be allocated on a
consistent basis in accordance with commercially reasonable standards for
comparable companies; and (C) all premiums in respect of liability coverages
shall be allocated on a consistent basis in accordance with commercially
reasonable standards for comparable companies.

5.
Deductibles and retention amounts for all coverages shall be consistent with
industry standards for comparable companies, but no greater than any amount
specified by these requirements.

6.
The certificate holder for all certificates should read as follows:

[Agent’s name], as Agent
Its successors and/or assigns ATIMA
7255 Woodmont Ave, Suite 200
Bethesda, MD 20814
Attn: Loan Servicing


Property Insurance Requirements
1.
Coverage shall be evidenced by Acord 28 form (Evidence of Insurance), signed by
authorized agent and an actual loss payee/mortgagee endorsement.

2.
Must be an “all risks” or Special Form and be at least as broad in scope as the
Insurance Services Office “Causes of Loss – Special Form”. Must include coverage
for mold-related losses.

3.
Must provide for no coinsurance, or must provide agreed amount endorsement to
suspend the application of any coinsurance provision. If coinsurance is
suspended via agreed amount endorsement, agreed amount must be annually
reevaluated.


 
1

 

CHICAGO/#2502765.7

--------------------------------------------------------------------------------




4.
Must reflect building coverage greater than or equal to replacement cost without
taking into account any depreciation (if blanket limit or loss limit is
indicated on the policy, declared building value must be shown on the
certificate). Renewal amount shall be adjusted by Borrower, subject to Agent’s
approval (such approval not to be unreasonable withheld or delayed), to maintain
proper insurable values.

5.
Must reflect coverage greater than or equal to the combined amount of (a)
replacement cost of contents other than stock/inventory, as valued by Agent,
without taking into account any depreciation, plus (b) selling price of
stock/inventory (or replacement value of stock/inventory if selling price
coverage is unavailable). If blanket limit or loss limit is indicated on the
policy, declared value of business personal property and selling price coverage
amount for stock/inventory per location must be shown on the evidence of
insurance. Renewal amount shall be adjusted by Borrower, subject to Agent’s
approval (such approval not to be unreasonably withheld or delayed), to maintain
proper insurable values.

6.
On stock/inventory consisting of high value pharmaceuticals or other inventory
for which similarly situated companies typically carry such coverage, borrower
must maintain crime coverage for theft, disappearance and destruction, in a
limit equal to the liquidation value of such high value stock/inventory.

7.
Must provide (A) business interruption and contingent business interruption
coverage in a limit at least equal to gross rental income for the Base BI Period
(for rental properties) or fixed expenses and gross profits (for owner-occupied
properties), (B) an extended period of indemnity for the Extended BI Period and
(C) extra expense coverage. Business interruption/extra expense must be written
without coinsurance or must be subject to an agreed amount endorsement. For
third party leased properties, use of tenant’s business interruption insurance
does not satisfy this requirement unless the property is leased to a single
tenant and the tenant is contractually obligated to continue rent payments
without abatement and without rights to terminate the lease upon a casualty.
Base BI Period is 12 months. Extended BI Period is 180 days for hospitals, 180
days for nursing homes and 360 days for all other properties.

8.
Must provide building Law and Ordinance coverage. Must reflect coverage equal to
minimum of 5% of replacement value for demolition and 20% of replacement value
for building ordinance/increased cost of construction.

9.
For all locations in first tier coastal counties in North Carolina, South
Carolina, Georgia, Alabama, Mississippi, Louisiana, Texas, and the entire states
of Florida and Hawaii and entire territories of Puerto Rico and Guam: Must
provide windstorm/hail coverage. Coverage amounts shall be equal to the building
replacement value, with deductibles of up to 5% of the replacement value of
building and business personal property (valued at selling price for
stock/inventory) at each location.

10.
For properties in FEMA flood zones A, AO, AH, AE, A1-A30, AR, A99, V, VE, V1-V30
and D: Must provide flood coverage in the maximum amount available under FEMA’s
flood insurance plans. Agent may require additional flood coverage beyond the
FEMA amounts if replacement values of building and of business personal property
(valued at selling price for stock/inventory) on ground/flood levels exceed
available FEMA insurance. Flood insurance for properties in Zone D may be waived
by Agent with evidence of minimal flood risk acceptable to Agent.

11.
For any property located in Seismic Zones 3 and 4 (with a probable maximum loss
in excess of 20% of the replacement value of buildings located on the such
property): Must


 
2

 

CHICAGO/#2502765.7

--------------------------------------------------------------------------------




provide earth movement (or, if earth movement is unavailable, earthquake)
coverage. Coverage amounts shall be equal to fifty percent (50%) of the
replacement value of building and business personal property (valued at selling
price for stock/inventory), with deductibles of up to 5% of the coverage amount
at each location.
7.
Must include coverage for certified acts of terrorism unless otherwise approved
by Agent (exclusion for non-certified or domestic terrorism is acceptable)

8.
During periods of substantial repair, restoration, construction or vacancy:
Builder’s risk coverage shall be required. Must reflect building coverage
greater than or equal to completed value (if blanket limit or loss limit is
indicated on the policy, declared building value must be shown on the evidence
of insurance). Renewal amount shall be adjusted by Borrower, subject to Agent’s
approval (such approval not to be unreasonably withheld or delayed), to maintain
proper insurable values.

9.
Must provide for insurer’s waiver of subrogation as to any insured claim for
which insured has waived the right of recovery prior to the loss (including for
claims against tenants of the property) this requirement not applicable if
landlord and tenant are affiliated and insured under the same casualty policy.

10.
Agent shall be included as sole Mortgagee and Lenders Loss Payee with respect to
all collateral upon which Agent is purported to be granted a lien. Second lien
lenders with whom Agent has executed an intercreditor agreement may be shown as
mortgagee, but not loss payee unless such subordination agreement states that
Agent’s lien on the applicable property is subordinate. No other persons or
entities may be reflected as mortgagee or loss payee or additional interest
unless Agent shall have consented thereto in writing.

11.
For properties insured by third-party tenants: the Borrower (landlord) may NOT
be shown as loss payee as to any real property or fixture coverages.



General & Excess Liability Requirements
(for entities that render professional services, general and excess liability
coverages may be
provided in same policy as professional liability coverages below)


1.
Shall be evidenced by Acord 25 form (Certificate of Insurance), signed by
authorized agent and an actual endorsement reflecting additional insured status
and subrogation waivers.

2.
Coverage must be provided on an occurrence basis Commercial General Liability
form unless policy is combined with professional liability.

3.
Policy limit shall be no less than $1,000,000 per occurrence/$3,000,000 in the
aggregate for primary coverage and $5,000,000 per occurrence/aggregate for
excess. Additional excess/umbrella liability coverage may, in Agent’s reasonable
discretion, be required in amounts, if any, consistent with industry standards
for comparable companies.

4.
Agent must be included as Additional Insured. All borrowers, general partners
(for partnership borrowers) and management companies must be additional named
insureds.

5.
Must provide for no products liability exclusion unless approved by Agent. Must
cover products and completed work liability. Must denote sublimits for products,
personal and advertising liability.

6.
For all excess coverage policies: policy must provide coverage for punitive
damages in all states where allowed by law.




 
3

 

CHICAGO/#2502765.7

--------------------------------------------------------------------------------




Automobile Liability Requirements
1.
Shall be evidenced by Acord 25 form (Certificate of Insurance), signed by
authorized agent

2.
Must provide business auto policy form coverage for Owned, Non-Owned, and Hired
autos

3.
Policy limits must be consistent with industry standards for comparable
companies. Additional excess/umbrella liability coverage may, in Agent’s
commercially reasonable discretion, be required in amounts, if any, consistent
with commercially reasonable standards for business entities similarly situated
in the industry standards for comparable companies.



Workers’ Compensation And Employer’s Liability Requirements
1.
Shall be evidenced by Acord 25 form (Certificate of Insurance), signed by
authorized agent.

2.
Must provide Statutory Workers’ Compensation where required.



Professional Liability Requirements
[applicable only to borrowers providing professional services and related party
tenants providing professional services (“Required Insureds”)]


Require Insureds shall carry primary and excess general and professional
liability insurance in amounts consistent with industry standards, but in any
event no less than $1,000,000 per occurrence/$3,000,000 in the aggregate per
insured location. Primary coverage may be provided through any combination of
third party commercial general and professional liability insurance and
comparable coverage provided through a captive arrangement (with or without
fronting). Excess coverage shall be provided through third party commercial
carriers unless Agent shall otherwise approve in writing.


In determining the minimum insurance requirements, all policy amounts shall be
no less than the amounts determined to be appropriate pursuant to an actuarial
study performed by a reputable third party actuary. Borrower shall perform, or
cause to be performed, a third party actuarial study at least semi-annually.


Third Party Commercial General And Professional Liability and Excess Coverage:


1.
Shall be evidenced by Acord 25 form (Certificate of Insurance), signed by
authorized agent

2.
Coverage may be claims made and shall indicate the retroactive date on the
certificate.

3.
Policy deductible or self-retention limit shall be no greater than $100,000 per
occurrence unless Agent shall otherwise approve in writing.

4.
Agent must be included as Additional Insured. All borrowers, general partners
(for partnership borrowers) and management companies must be additional
insureds.

5.
For all excess coverage policies: policy must provide coverage for punitive
damages in all states where allowed by law.








 
4

 

CHICAGO/#2502765.7

--------------------------------------------------------------------------------




[csimage3.jpg]


Schedule 4.12 - Deferred Maintenance Schedule
LUBBOCK HOSPITALITY NURSING AND REHABILITATION CENTER
Item


Action
Handicapped Accessibility
See Schedule 4.12 - A
 
 
ROSSVILLE HEALTHCARE AND REHABILITATION CENTER


Item
Action


Handicapped Accessibility
See Schedule 4.12 - B
 
 
 
 
BLUE RIVER REHABILITATION CENTER


Item
Action


Handicapped Accessibility
See Schedule 4.12 - C
 
 
ALBUQUERQUE HEIGHTS HEALTHCARE AND REHABILITATION CENTER


Item
Action


Handicapped Accessibility
See Schedule 4.12 - D
 
 
SANDPIPER HEALTHCARE AND REHABILITATION CENTER


Item
Action


Roof System
Fix leaks under main dining room
Parking Lot
Seal/stripe parking lot
Handicapped Accessibility
See Schedule 4.12 - E
Smoke detectors
Install
 
 
MONUMENT REHABILITATION AND NURSING CENTER


Item
Action


Handicapped Accessibility
See Schedule 4.12 - F






 
1

 

CHICAGO/#2502765.7

--------------------------------------------------------------------------------




[csimage3.jpg]


Schedule 5.1 – Permitted Indebtedness; Permitted Contingent Obligations
None.

 
1

 

CHICAGO/#2502765.7

--------------------------------------------------------------------------------




[csimage3.jpg]


Schedule 5.7 – Permitted Investments
None.





 
Schedule 5.71

 

CHICAGO/#2502765.7

--------------------------------------------------------------------------------




[csimage3.jpg]


Schedule 5.8 – Transactions with Affiliates
Loan Party
Applicable Affiliate(s)
Agreements with such Affiliate(s)
Albuquerque Heights Property, LLC
Skilled Healthcare, LLC


Albuquerque Heights Healthcare and Rehabilitation, LLC
Administrative Services Agreement
Operating Lease
Blue River Kansas City Property, LLC
Skilled Healthcare, LLC


Blue River Rehabilitation Center, LLC
Administrative Services Agreement
Operating Lease
Cameron Missouri Property, LLC
Skilled Healthcare, LLC


Cameron Nursing and Rehabilitation Center, LLC
Administrative Services Agreement
Operating Lease
Colonial New Braunfels Property, LLC
Skilled Healthcare, LLC


Colonial New Braunfels Care Center, LLC
Administrative Services Agreement
Operating Lease
Hospitality Lubbock Property, LLC
Skilled Healthcare, LLC


Hospitality Nursing and Rehabilitation Center, LLC
Administrative Services Agreement
Operating Lease
Independence Missouri Property, LLC
Skilled Healthcare, LLC


The Rehabilitation Center of Independence, LLC
Administrative Services Agreement
Operating Lease
Monument La Grange Property, LLC
Skilled Healthcare, LLC


Monument Rehabilitation and Nursing Center, LLC
Administrative Services Agreement
Operating Lease
Rossville Kansas Property, LLC
Skilled Healthcare, LLC


Rossville Healthcare and Rehabilitation Center, LLC
Administrative Services Agreement
Operating Lease
Sandpiper Wichita Property, LLC
Skilled Healthcare, LLC


Sandpiper Healthcare and Rehabilitation Center, LLC
Administrative Services Agreement
Operating Lease
Town and Country Boerne Property, LLC
Skilled Healthcare, LLC


Town and Country Manor, LLC
Administrative Services Agreement
Operating Lease






 
1

 

CHICAGO/#2502765.7

--------------------------------------------------------------------------------




[csimage3.jpg]


Schedule 5.14 – List of Deposit Accounts and Securities Accounts
None.



 
1

 

CHICAGO/#2502765.7

--------------------------------------------------------------------------------




[csimage3.jpg]


Schedule 7.3 – Post Closing Obligations
1.
On or before the sixtieth (60th) calendar day following the Closing Date or such
long period as Agent shall agree, Borrowers shall provide to Agent an updated
American Land Title Association survey (“ALTA Survey”) certified to Agent, its
affiliates and their successors and assigns for each Project (other than the
Projects located at 625 N. Main Street, Boerne, Texas and 103 Hospital Loop NE,
Albuquerque, New Mexico).

2.
On or before the sixtieth (60th) calendar day following the Closing Date or such
long period as Agent shall agree, Borrowers shall deliver to Agent, with respect
to the land parcel identified as item “A” under the “Signification Observations”
listed on the ALTA Survey delivered to Agent on or before the Closing Date in
connection with the Project located at 120 State Loop 92, La Grange, Texas:

(a)
a duly executed and recordable (i) deed of trust, (ii) assignment of rents and
leases, (iii) subordination and attornment agreement and (iv) fixture filing
providing for a fully perfected first priority Lien, subject to Permitted Liens,
in favor of Agent, in all right, title and interest in such real property, all
in the same forms as those executed by Borrowers for the Project located at 120
State Loop 92, La Grange, Texas as of the Closing Date;

(b)
a Loan Title Insurance Policy, issued by Chicago Title Insurance Company,
insuring Agent’s first priority Lien on such real property, subject to Permitted
Liens, in a policy amount equal to $100,000 and containing such endorsements as
Agent may reasonably require (it being understood that the exceptions to
coverage set forth in such policy shall be acceptable to Agent in its reasonable
discretion); and

(c)
copies of all documents of record concerning such real property as shown on the
commitment for the Loan Title Insurance Policy referred to above.

3.
Within six (6) months after the Closing Date or such long period as Agent shall
agree, Borrowers shall deliver to Agent a copy of a HIPAA privacy policy manual
adopted by each Borrower, containing at least the policies required by the
Privacy Rule promulgated under HIPAA.

Borrowers’ failure to complete and satisfy any of the above obligations on or
before the date indicated above, or Borrowers’ failure to deliver any of the
above listed items on or before the date indicated above, shall constitute an
immediate and automatic Event of Default.





 
1

 

CHICAGO/#2502765.7

--------------------------------------------------------------------------------




[csimage3.jpg]


Schedule 8.1 – Regulatory Disclosures


(b) For licensed bed or unit capacity of each Project as of the Closing Date,
see “Number of Units/Beds” in Schedule 1.1, which information is incorporated
herein by reference.



 
1

 

CHICAGO/#2502765.7

--------------------------------------------------------------------------------




[csimage3.jpg]


Schedule 8.2 – ASP and Administrative Services Agreements
Skilled Healthcare, LLC is the Administrative Services Provider for all
Borrowers.
1.Administrative Services Agreement dated July 26, 2012, by and between
Albuquerque Heights Property, LLC, a Delaware limited liability company and
Skilled Healthcare LLC, a Delaware limited liability company
2.Administrative Services Agreement dated June 10, 2013, by and between Blue
River Kansas City Property, LLC, a Delaware limited liability company and
Skilled Healthcare LLC, a Delaware limited liability company
3.Administrative Services Agreement dated June 10, 2013, by and between Cameron
Missouri Property, LLC, a Delaware limited liability company and Skilled
Healthcare LLC, a Delaware limited liability company
4.Administrative Services Agreement dated July 26, 2012, by and between Colonial
New Braunfels Property, LLC, a Delaware limited liability company and Skilled
Healthcare LLC, a Delaware limited liability company
5.Administrative Services Agreement dated July 26, 2012, by and between Monument
La Grange Property, LLC, a Delaware limited liability company and Skilled
Healthcare LLC, a Delaware limited liability company
6.Administrative Services Agreement dated July 26, 2012, by and between
Rossville Kansas Property, LLC, a Delaware limited liability company and Skilled
Healthcare LLC, a Delaware limited liability company
7.Administrative Services Agreement dated July 26, 2012, by and between
Sandpiper Wichita Property, LLC, a Delaware limited liability company and
Skilled Healthcare LLC, a Delaware limited liability company
8.Administrative Services Agreement dated July 26, 2012, by and between Town and
Country Boerne Property, LLC, a Delaware limited liability company and Skilled
Healthcare LLC, a Delaware limited liability company
9.Administrative Services Agreement dated July 31, 2012, by and between
Independence Missouri Property, LLC, a Delaware limited liability company and
Skilled Healthcare LLC, a Delaware limited liability company
10.Administrative Services Agreement dated June 10, 2013, by and between
Hospitality Lubbock Property, LLC, a Delaware limited liability company and
Skilled Healthcare LLC, a Delaware limited liability company



 
Schedule 8.2 - Page 1

 

CHICAGO/#2502765.7

--------------------------------------------------------------------------------




Schedule 9.7 – Projects Without Sprinklers
None.





 
Schedule 9.71

 

CHICAGO/#2502765.7